  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 1 of 217 PageID #: 1




               IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NEW YORK

REBECCA ABBOTT, KRYSTAL LEIGH
ANDERSON, ANGELA ARROWSMITH, MEGAN
ASHLEY, ELIZABETH AUSTIN, KIMBERLY
AZENETH AVILA, JENNIFER BAINBRIDGE,
LINDSAY BARR, GRISEL BARRETO,
COURTNEY BARRON, ASHLEY BAXTER,               Case No. 21-3915
BRITTANY BENNETT, KELSEY BLANKENSHIP,
MELISSA BLOOMQUIST-SMITH, CRISTEN
BOLES, OLIVIA BOYER, CRYSTAL BRINIG,          CLASS ACTION COMPLAINT
AUGUSTINA BRIONES, CAMARIE
BROOMFIELD, ANA BUTKUS, JORDAN                JURY TRIAL DEMANDED
CANTAFIO, MAYELIN CARRANZA, ANNA
CHASE, SHERAL SHAH CHHEDA, MELANIE
COLE, JEN COMEAU, MICHELLE CORBETT,
ANGELA COX, BRANDY DAVIS, CHELZY
DESVIGNE, BRITTANY DISTASO, SUDIPTA
DUTTA, NATALYA DZYUBA, SAMANTHA
EDWARDS, THERESA MARIE FINTONIS,
AYAME TATIANA GALASSINI, MARCELA
GARCÍA, SHELBY GERACI, KRISTIAN
GERMAIN, AUSTIN GUNDERSEN, SHANNON
HERRINGTON, AMANDA HOBBS-ROGERS,
SAMMI HOBDY, YUHWA JANG, OLIVIA
JOHNSON, HEATHER KEY, SARA KILBURN,
SARAH KNAAPEN, RACHEL KNUDSON, SARAH
KOHN, KARLEEN KOZACZKA, RACHAEL
KRUUP, DEANA LINEGAR, APRIL LOCKHART,
LORI ANN LOUIS, TRACI MARIE LUSSIER,
MARQUETTA MATTHEWS, ELIZABETH A.
MCDOWELL, KALI MCGLINCH, LORI-ANN
MCKENZIE-HENRY, LYRIK MERLIN, RENEE
MILLINE, LOUKEVIA MOORE, AMANDA
GAMBRELL MORENCY, LEAH M.
OSTAPCHENKO, CORINTHEA PANGELINAN,
JO-ELLEN PATERNO, MIA PELLETIER, KARINA
PENA, HOLLY PLOTTS, JANINNE PRICE,
DEBBIE REED, SARAH RIDINGS, KASSANDRA
ROMERO, MAGGIE ROUSE, TIFFANY
SALAZAR, BRIDGET SALOPEK, LEA SANTOS,
AMANDA SCHRAM, BRENDA SCHROEDER,


                                    1
     Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 2 of 217 PageID #: 2




 KINDER SMITH, RACHEL STRATTON, ASHLEY
 SWENNINGSON, MARGO TEZENO, SHILOH
 THOMAS, KATRINA THOMAS, CASEY
 TISDALE, RACHAEL TREETOP, SONJA RENÉE
 TWIGGS, MONIQUE WARREN, BEVERLY
 WATKINS, NATALIE WILLIAMS, RETRENA
 YOUNGE, CHARISSE ZAPATA, AND
 CHRISTEN ZULLI, individually and on behalf of all
 other similarly situated persons,
                          Plaintiffs,

           v.

 THE HAIN CELESTIAL GROUP, INC.,

                          Defendant.


                                          COMPLAINT


        COME NOW Plaintiffs, individually and on behalf of all other similarly situated persons,

by and through its undersigned attorneys, and for its Complaint against The Hain Celestial Group,

Inc., state as follows:

                                        NATURE OF CASE

        1.      Toxic heavy metals such as arsenic, lead, cadmium, and mercury have no health

benefit.     These toxic heavy metals are unfit for consumption. Both the Food and Drug

Administration and the World Health Organization have declared these toxic heavy metals

dangerous to human health, particularly to babies and children, who are most vulnerable to its

neurotoxic effects.

        2.      Babies’ developing brains are exceptionally sensitive to injury caused by these

toxic heavy metals, and several developmental processes have been shown to be highly vulnerable

to chemical toxicity.




                                               2
     Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 3 of 217 PageID #: 3




       3.      Even low levels of exposure to toxic heavy metals can cause serious and often

irreversible damage to brain development leading to permanent decreases in IQ, diminished future

economic productivity, and increased risk of future criminal and antisocial behavior. As a result,

there is no established safe level of toxic heavy metals for babies. Any amount is too much.

       4.      On February 4, 2021, the Subcommittee on Economic and Consumer Policy

Committee on Oversight and Reform of the U.S. House of Representatives released a staff report

which detailed an investigation that revealed that Defendant’s baby foods were contaminated with

significant levels of toxic heavy metals, including arsenic, lead, cadmium, and mercury.

       5.      The presence of toxic heavy metals in food, especially in baby food, is material to

consumers. No consumer would knowingly purchase baby foods for its child from a manufacturer

that allowed its baby foods to contain measurable amounts of arsenic, lead, cadmium, or mercury.

Yet, Defendant, knowingly sold baby foods containing high levels of arsenic and lead and despite

having actual knowledge of this fact, did not disclose the presence of toxic heavy metals in its

baby foods to consumers.

                                           PARTIES

       6.      Defendant The Hain Celestial Group, Inc. (“Hain”) is a Delaware corporation that

manufactures, markets, and sells baby food with its principal place of business in Lake Success,

New York.

       7.      When reference in this Complaint is made to any act or omission of a defendant, it

should be read to mean that the officers, directors, agents, employees, or representatives of the

Defendant committed or authorized such act or omission or failed to adequately supervise or

properly control or direct its employees while engaged in the management, direction, operation, or




                                                3
     Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 4 of 217 PageID #: 4




control of the affairs of the defendant, and did so while acting within the scope of its employment

or agency.

       8.      Hain markets its baby food under the brand name Earth’s Best. To the public, Hain

claims it is the earth’s best because “[f]rom the beginning of our farming process to the moment

when your little one tastes Earth’s Best products, we ensure a high degree of attention to both

ingredient quality and safety . . . .” In promotional materials, Hain holds itself out to be an expert

in what and how babies should eat, and one area of their website is branded: “The Experts.” Hain

sells the superiority of its organic ingredients: “While the FDA has strict regulations on all infant

formula to meet standard nutritional guidelines, put simply, choosing organic formula can limit

your baby’s exposure to potentially harmful chemicals and pesticides.”

       9.      Hain’s marketing campaign has long been full of representations that its baby food

is safe and healthy for infants to eat at all stages of development. Often, these representations

insist Hain’s baby food is completely safe because they do not add bad stuff, boasting that all

Hain’s foods are “produced without the use of potentially harmful chemicals, pesticides,

genetically engineered ingredients, or growth hormones from animal-derived products.” On April

1, 2016 Hain told parents on Facebook that Hain “understand[s] that food safety is your greatest

priority for your little one, as it is at Earth’s Best Organic.” The next week, on April 10, 2016,

Hain again took to Facebook and offered parents an unqualified guarantee: “Our Organic Dairy

Formula contains only the good stuff like iron and prebiotic fiber.”

       10.     The Plaintiffs in this action consist of consumers who purchased Defendant’s baby

food in each of the U.S. States and the District of Columbia without knowledge that Defendant

was knowingly manufacturing and selling baby foods with ingredients that contained high levels

of toxic heavy metals.




                                                  4
     Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 5 of 217 PageID #: 5




       11.     Plaintiffs Rebecca Abbott is a natural person and a citizen and resident of Mena,

Arkansas. In 2020-2021, Plaintiffs purchased Hain baby foods, including but not limited to rice

cereal, oatmeal, fruits and vegetables, in the state of Arkansas, to feed her child(ren). Plaintiffs

made those purchases without knowledge of the presence of heavy metals in Defendant’s baby

foods. Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       12.     Plaintiffs Krystal Leigh Anderson is a natural person and is a citizen and resident

of Sanford, North Carolina. In 2020-2021, Plaintiffs purchased Hain baby foods, including but

not limited to oatmeal, fruits, and vegetables, in the state of North Carolina, to feed her child(ren).

Plaintiffs made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       13.     Plaintiffs Angela Arrowsmith is a natural person and is a citizen and resident of

Taunton, Massachusetts. In 2017-2018 and 2020-2021, Plaintiffs purchased Hain baby foods,

including but not limited to rice cereal, in the states of Maine and Massachusetts, to feed her

child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       14.     Plaintiffs Megan Ashley is a natural person and is a citizen and resident of New

Castle, Indiana.   Plaintiffs purchased Hain baby foods, including but not limited to fruits,

vegetables, Hawaiian delight, and meat, in the states of Indiana and Tennessee, to feed her

child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy metals in




                                                  5
     Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 6 of 217 PageID #: 6




Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       15.     Plaintiffs Elizabeth Austin is a natural person and is a citizen and resident of Mount

Pleasant, South Carolina. In 2007-2018, Plaintiffs purchased Hain baby foods, including but not

limited to fruits and vegetables, in the states of South Carolina and Virginia, to feed her child(ren).

Plaintiffs made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       16.     Plaintiffs Kimberly Azeneth Avila is a natural person and is a citizen and resident

Kona, Hawaii. In 2019-2020, Plaintiffs purchased Hain baby foods, including but not limited to

fruits and vegetables, in the state of Hawaii, to feed her child(ren). Plaintiffs made those purchases

without knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiffs

known that the Defendant’s baby foods she purchased contained heavy metals, she would not have

purchased them.

       17.     Plaintiffs Jennifer Bainbridge is a natural person and is a citizen and resident of

Mars, Pennsylvania. In 2017-2019, Plaintiffs purchased Hain baby foods, including but not limited

to puffs, lil’ crunchies, and yogurt melts, in the state of Pennsylvania, to feed her child(ren).

Plaintiffs made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       18.     Plaintiffs Lindsay Barr is a natural person and is a citizen and resident of Broken

Arrow, Oklahoma. In 2015-2016 and 2019-2020, Plaintiffs purchased Hain baby foods, including

but not limited to rice cereal, oatmeal, fruits, vegetables, yogurt melts, and good start soothe, in




                                                  6
     Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 7 of 217 PageID #: 7




the state of Oklahoma, to feed her child(ren). Plaintiffs made those purchases without knowledge

of the presence of heavy metals in Defendant’s baby foods. Had Plaintiffs known that the

Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.

        19.    Plaintiffs Grisel Barreto is a natural person and is a citizen and resident of

Henderson, Nevada. In 2015-2018, Plaintiffs purchased Hain baby foods, including but not limited

to rice cereal, oatmeal, vegetables, and meats, in the states of Massachusetts and Nevada, to feed

her child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy metals

in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        20.    Plaintiffs Courtney Barron is a natural person and is a citizen and resident of

Renton, Washington. In 2019-2021, Plaintiffs purchased Hain baby foods, including but not

limited to oatmeal cereal, fruits, and vegetables in the states of Washington and Utah, to feed her

child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        21.    Plaintiffs Ashley Baxter is a natural person and is a citizen and resident of Camden,

North Carolina. In 2020, Plaintiffs purchased Hain baby foods, including but not limited to rice

cereal, in the state of Virginia, to feed her child(ren). Plaintiffs made those purchases without

knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiffs known that

the Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.




                                                 7
     Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 8 of 217 PageID #: 8




        22.    Plaintiffs Brittany Bennett is a natural person and is a citizen and resident of Battle

Creek, Michigan. In 2006-2007 and 2019-2020, Plaintiffs purchased Hain baby foods, including

but not limited to rice cereal, oatmeal, fruits, vegetables, snacks, to go foods, and lunch time meals,

in the state of Michigan, to feed her child(ren). Plaintiffs made those purchases without knowledge

of the presence of heavy metals in Defendant’s baby foods. Had Plaintiffs known that the

Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.

        23.    Plaintiffs Kelsey Blankenship is a natural person and is a citizen and resident of

Union City, Tennessee. In 2020-2021, Plaintiffs purchased Hain baby foods, including but not

limited to oatmeal, fruits, and vegetables, in the states of Tennessee and Nevada, to feed her

child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        24.    Plaintiffs Melissa Bloomquist-Smith is a natural person and is a citizen and resident

of Camillus, New York. In 2016-2020, Plaintiffs purchased Hain baby foods, including but not

limited to fruits and vegetables, in the state of New York, to feed her child(ren). Plaintiffs made

those purchases without knowledge of the presence of heavy metals in Defendant’s baby foods.

Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy metals, she

would not have purchased them.

        25.    Plaintiffs Cristen Boles is a natural person and is a citizen and resident of

Birmingham, Alabama. In 2013-2018, Plaintiffs purchased Hain baby foods, including but not

limited to fruits and vegetables, in the state of Alabama, to feed her child(ren). Plaintiffs made

those purchases without knowledge of the presence of heavy metals in Defendant’s baby foods.




                                                  8
     Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 9 of 217 PageID #: 9




Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy metals, she

would not have purchased them.

       26.     Plaintiffs Olivia Boyer is a natural person and is a citizen and resident of Odenville,

Alabama. In 2017, 2018, 2020 and 2021, Plaintiffs purchased Hain baby foods, including but not

limited to rice cereal, oatmeal, fruits and vegetables, in the states of Alabama and Florida, to feed

her child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy metals

in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       27.     Plaintiffs Crystal Brining is a natural person and is a citizen and resident of

Greenfield, Minnesota. In 2015-2018, Plaintiffs purchased Hain baby foods, including but not

limited to rice cereal, fruits, and vegetables, in the state of Minnesota, to feed her child(ren).

Plaintiffs made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       28.     Plaintiffs Augustina Briones is a natural person and is a citizen and resident of

Crosby, Tennessee. In 2018-2020, Plaintiffs purchased Hain baby foods, in the states of Tennessee

and Texas, to feed her child(ren). Plaintiffs made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

       29.     Plaintiffs Camarie Broomfield is a natural person and is a citizen and resident of

Mobile, Alabama. In 2017-2019, Plaintiffs purchased Hain baby foods, in the states of Arizona

and Colorado, to feed her child(ren). Plaintiffs made those purchases without knowledge of the




                                                 9
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 10 of 217 PageID #: 10




presence of heavy metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

       30.    Plaintiffs Ana Butkus is a natural person and is a citizen and resident of Louisville,

Kentucky. In 2020-2021, Plaintiffs purchased Hain baby foods, including but not limited to rice

cereal, oatmeal, puffs, fruits, and vegetables, in the state of Kentucky, to feed her child(ren).

Plaintiffs made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       31.    Plaintiffs Jordan Cantafio is a natural person and is a citizen and resident of Sault

Sainte Marie, Michigan. In 2019-2021, Plaintiffs purchased Hain baby foods in the state of

Michigan, to feed her child(ren). Plaintiffs made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

       32.    Plaintiffs Mayelin Carranza is a natural person and is a citizen and resident of Crete,

Nebraska. In 2014-2021, Plaintiffs purchased Hain baby foods, in the state of Nebraska, to feed

her child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy metals

in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       33.    Plaintiffs Anna Chase is a natural person and is a citizen and resident of Tacoma,

Washington. In 2004, 2010, 2012, 2014, and 2018, Plaintiffs purchased Hain baby foods,

including but not limited to rice cereal, oatmeal, fruits, vegetables, and meats, in the state of

Washington, to feed her child(ren). Plaintiffs made those purchases without knowledge of the




                                                10
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 11 of 217 PageID #: 11




presence of heavy metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

        34.    Plaintiffs Sheral Shah Chheda is a natural person and is a citizen and resident of

Gering, Nebraska. Plaintiffs purchased Hain baby foods, in the states of Colorado, Florida,

Louisiana, and Nebraska, to feed her child(ren).          Plaintiffs made those purchases without

knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiffs known that

the Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.

        35.    Plaintiffs Melanie Cole is a natural person and is a citizen and resident of St. Louis,

Missouri. In 2013-2019, Plaintiffs purchased Hain baby foods, including but not limited to fruits

and vegetables, in the state of Missouri, to feed her child(ren). Plaintiffs made those purchases

without knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiffs

known that the Defendant’s baby foods she purchased contained heavy metals, she would not have

purchased them.

        36.    Plaintiffs Jen Comeau is a natural person and is a citizen and resident of Lagrange,

Maine. In 2020-2021, Plaintiffs purchased Hain baby foods, including but not limited to rice

cereal, oatmeal, fruits, vegetables, chicken, lil’ mixtures, Hawaiian delight, and custard, in the state

of Maine, to feed her child(ren). Plaintiffs made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

        37.    Plaintiffs Michelle Corbett is a natural person and is a citizen and resident of

Paragon, Indiana. In 2019 Plaintiffs purchased Hain baby foods, including but not limited to

cereals, fruits and vegetables, in the state of Indiana, to feed her child(ren). Plaintiffs made those




                                                  11
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 12 of 217 PageID #: 12




purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had

Plaintiffs known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

        38.     Plaintiffs Angela Cox is a natural person and is a citizen and resident of Pueblo,

Colorado. In 2015-2017 and 2020-2021, Plaintiffs purchased Hain baby foods, including but not

limited to rice cereal, fruits and vegetables, in the states of Colorado and Oregon, to feed her

child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        39.     Plaintiffs Brandy Davis is a natural person and is a citizen and resident of

Thompsonville, Illinois. In 2015-2016, Plaintiffs purchased Hain baby foods, including but not

limited to fruits, vegetables, puffs, yogurt melts, teethers, and lil’ crunchies, in the state of Illinois,

to feed her child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

        40.     Plaintiffs Chelzy Desvigne is a natural person and is a citizen and resident of Biloxi,

Mississippi. In 2017-2021, Plaintiffs purchased Hain baby foods, including but not limited to rice

cereal, oatmeal, fruits, and vegetables in the states of Mississippi, California, Georgia, and

Washington to feed her child(ren). Plaintiffs made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

        41.     Plaintiffs Brittany Distaso is a natural person and is a citizen and resident of

Macomb, Michigan. In 2019-2020, Plaintiffs purchased Hain baby foods, including but not limited




                                                    12
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 13 of 217 PageID #: 13




to oatmeal, puffs, fruits, and vegetables, in the states of New Jersey and Maryland, to feed her

child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       42.     Plaintiffs Sudipta Dutta is a natural person and is a citizen and resident of

Lagrangeville, New York.       In 2016 and 2020-2021, Plaintiffs purchased Hain baby foods,

including but not limited to rice cereal, oatmeal, puffs, and vegetables, in the state of New York,

to feed her child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

       43.     Plaintiffs Natalya Dzyuba is a natural person and is a citizen and resident of Blaine,

Minnesota. In 2005-2008, 2012-2013, 2017, and 2019-2021, Plaintiffs purchased Hain baby

foods, including but not limited to rice cereal, oatmeal, whole grain cereal, fruits, vegetables,

snacks and yogurt, in the states of Minnesota, Florida, and Nebraska, to feed her child(ren).

Plaintiffs made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       44.     Plaintiffs Samantha Edwards is a natural person and is a citizen and resident of Oak

Creek, Wisconsin. In 2017-2019, Plaintiffs purchased Hain baby foods, including but not limited

to rice cereal, oatmeal, and fruits, in the state of Wisconsin, to feed her child(ren). Plaintiffs made

those purchases without knowledge of the presence of heavy metals in Defendant’s baby foods.

Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy metals, she

would not have purchased them.




                                                  13
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 14 of 217 PageID #: 14




       45.     Plaintiffs Ayame Tatiana Galassini is a natural person and is a citizen and resident

of Roswell, New Mexico. In 2018-2021, Plaintiffs purchased Hain baby foods, including but not

limited to fruits, vegetables, and teethers, in the state of New Mexico, to feed her child(ren).

Plaintiffs made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       46.     Plaintiffs Marcela Garcia is a natural person and is a citizen and resident of

Henderson, Colorado. In 2019-2021, Plaintiffs purchased Hain baby foods, including but not

limited to oatmeal, fruits, vegetables, snack puffs, pasta pick-ups, lil’ entrees, arrowroot cookies,

and turkey sausage, in the state of Colorado, to feed her child(ren). Plaintiffs made those purchases

without knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiffs

known that the Defendant’s baby foods she purchased contained heavy metals, she would not have

purchased them.

       47.     Plaintiffs Shelby Geraci is a natural person and is a citizen and resident of

Mechanicville, New York. In 2018-2020, Plaintiffs purchased Hain baby foods, including but not

limited to rice cereal and 2nd stage foods, in the state of New York, to feed her child(ren).

Plaintiffs made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       48.     Plaintiffs Kristian Germain is a natural person and is a citizen and resident of

Bluffton, South Carolina. In 2009-2013 and 2016-2021, Plaintiffs purchased Hain baby foods in

the states of South Carolina, Florida, and Louisiana, to feed her child(ren). Plaintiffs made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had




                                                 14
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 15 of 217 PageID #: 15




Plaintiffs known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

       49.     Plaintiffs Austin Gundersen is a natural person and is a citizen and resident of

Riverton, Utah. In 2018-2021, Plaintiffs purchased Hain baby foods, in the state of Utah, to feed

his child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy metals

in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods he purchased

contained heavy metals, he would not have purchased them.

       50.     Plaintiffs Shannon Herrington is a natural person and is a citizen and resident of

Fort Scott, Kansas. In 2011-2012, 2015, and 2018, Plaintiffs purchased Hain baby foods, including

but not limited to rice cereal, fruits, and vegetables, in the states of California and Kansas, to feed

her child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy metals

in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       51.     Plaintiffs Amanda Hobbs-Rogers is a natural person and is a citizen and resident of

Stanwood, Washington. In 2015-2020, Plaintiffs purchased Hain baby foods, including but not

limited to rice cereal, fruits, and vegetables, in the states of Oklahoma, Texas, Washington, and

Wisconsin, to feed her child(ren). Plaintiffs made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

       52.     Plaintiffs Sammi Hobdy is a natural person and is a citizen and resident of Florala,

Alabama. In 2007-2008 and 2019-2020, Plaintiffs purchased Hain baby foods, including but not

limited to rice cereal, fruits, and vegetables, in the states of Alabama, Florida, and Georgia to feed

her child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy metals




                                                  15
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 16 of 217 PageID #: 16




in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        53.    Plaintiffs Yuhwa Jang is a natural person and is a citizen and resident of Henderson,

Nevada. In 2019-2021, Plaintiffs purchased Hain baby foods, including but not limited to cereals,

in the states of Georgia and Nevada, to feed her child(ren). Plaintiffs made those purchases without

knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiffs known that

the Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.

        54.    Plaintiffs Olivia Johnson is a natural person and is a citizen and resident of Marietta,

Ohio. In 2010, 2012-2013, and 2019-2020, Plaintiffs purchased Hain baby foods, including but

not limited to rice cereal, oatmeal, barley cereal, puffs, teething biscuits, yogurt melts, and stage

1-3 foods, in the states of Ohio, West Virginia, and Florida, to feed her child(ren). Plaintiffs made

those purchases without knowledge of the presence of heavy metals in Defendant’s baby foods.

Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy metals, she

would not have purchased them.

        55.    Plaintiffs Heather Key is a natural person and is a citizen and resident of Granite

Falls, North Carolina. In 2015-2021, Plaintiffs purchased Hain baby foods, including but not

limited to rice cereal, fruits, and vegetables, in the state of North Carolina, to feed her child(ren).

Plaintiffs made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        56.    Plaintiffs Sara Kilburn is a natural person and is a citizen and resident of Muscatine,

Iowa. In 2020-2021, Plaintiffs purchased Hain baby foods, including but not limited to oatmeal,




                                                  16
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 17 of 217 PageID #: 17




puffs, fruits, and vegetables, in the states of Iowa and Pennsylvania, to feed her child(ren).

Plaintiffs made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       57.     Plaintiffs Sarah Knaapen is a natural person and is a citizen and resident of Sturgeon

Bay, Wisconsin. In 2017-2018 and 2020-2021, Plaintiffs purchased Hain baby foods, including

but not limited to puffs, fruits, and vegetables, in the state of Wisconsin, to feed her child(ren).

Plaintiffs made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       58.     Plaintiffs Rachel Knudson is a natural person and is a citizen and resident of

College Station, Texas. In 2014-2017, Plaintiffs purchased Hain baby foods, including but not

limited to rice cereal, whole wheat cereal, oatmeal, fruits, vegetables, lil’ crunchies, yogurts,

arrowroot cookies, lil’ meals, and meats, in the states of Texas and Pennsylvania, to feed her

child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       59.     Plaintiffs Sarah Kohn is a natural person and is a citizen and resident of Bonduel,

Wisconsin. In 2012-2013, Plaintiffs purchased Hain baby foods, including but not limited to fruits

and vegetables, in the state of Florida, to feed her child(ren). Plaintiffs made those purchases

without knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiffs

known that the Defendant’s baby foods she purchased contained heavy metals, she would not have

purchased them.




                                                17
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 18 of 217 PageID #: 18




       60.     Plaintiffs Karleen Kozaczka is a natural person and is a citizen and resident of

Pawtucket, Rhode Island. In 2018-2021, Plaintiffs purchased Hain baby foods, including but not

limited to oatmeal and fruits, in the states of Massachusetts, New Hampshire, and Rhode Island to

feed her child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

       61.     Plaintiffs Rachael Kruup is a natural person and is a citizen and resident of Bryant,

South Dakota. In 2019-2020, Plaintiffs purchased Hain baby foods, including but not limited to

rice cereal, oatmeal, fruits, vegetables, meats, rice snacks, and yogurt, in the states of North

Dakota, Pennsylvania, and South Dakota, to feed her child(ren). Plaintiffs made those purchases

without knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiffs

known that the Defendant’s baby foods she purchased contained heavy metals, she would not have

purchased them.

       62.     Plaintiffs Deana Linegar is a natural person and is a citizen and resident of

Dearborn, Michigan.      In 2013-2015 and 2018-2020, Plaintiffs purchased Hain baby foods,

including but not limited to rice cereal, oatmeal, fruits, and vegetables, in the state of Michigan, to

feed her child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

       63.     Plaintiffs April Lockhart is a natural person and is a citizen and resident of

Albuquerque, New Mexico. In 2012-2018, Plaintiffs purchased Hain baby foods, including but

not limited to rice cereal, in the state of California, to feed her child(ren). Plaintiffs made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had




                                                  18
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 19 of 217 PageID #: 19




Plaintiffs known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

       64.    Plaintiffs Lori Ann Louis is a natural person and is a citizen and resident of Fall

River, Massachusetts. In 2006-2007, 2010-2011, and 2020-2021, Plaintiffs purchased Hain baby

foods, including but not limited to oatmeal, fruits and vegetables, in the states of Connecticut,

Massachusetts, New York and Rhode Island, to feed her child(ren). Plaintiffs made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had

Plaintiffs known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

       65.    Plaintiffs Traci Marie Lussier is a natural person and is a citizen and resident of

Middlebury, Vermont. In 2002-2003, 2008-2009, and 2017-2018, Plaintiffs purchased Hain baby

foods, including but not limited to rice cereal, oatmeal, fruits, and vegetables, in the state of

Vermont, to feed her child(ren). Plaintiffs made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

       66.    Plaintiffs Marquetta Matthews is a natural person and is a citizen and resident of

Durham, North Carolina. In 2009-2010 and 2013-2020, Plaintiffs purchased Hain baby foods,

including but not limited to rice cereal, oatmeal, fruits, and vegetables, in the state of North

Carolina, to feed her child(ren). Plaintiffs made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

       67.    Plaintiffs Elizabeth McDowell is a natural person and is a citizen and resident of

Cullman, Alabama. In 2007-2019, Plaintiffs purchased Hain baby foods, including but not limited




                                               19
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 20 of 217 PageID #: 20




to fruits, in the states of Alabama and Tennessee, to feed her child(ren). Plaintiffs made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had

Plaintiffs known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

        68.    Plaintiffs Kali McGlinch is a natural person and is a citizen and resident of Fillmore,

Utah. In 2020-2021, Plaintiffs purchased Hain baby foods, including but not limited to rice cereal,

oatmeal, puffs, fruits, vegetables, meats, mac and cheese, teething snacks, and cookies, in the states

of Ohio and Utah, to feed her child(ren). Plaintiffs made those purchases without knowledge of

the presence of heavy metals in Defendant’s baby foods.              Had Plaintiffs known that the

Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.

        69.    Plaintiffs Lori-Ann Mckenzie-Henry is a natural person and is a citizen and resident

of Upper Marlboro, Maryland. In 2020-2021, Plaintiffs purchased Hain baby foods, including but

not limited to rice cereal, fruits, vegetables, and yogurt, in the district of Washington, D.C., to feed

her child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy metals

in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        70.    Plaintiffs Lyrik Merlin is a natural person and is a citizen and resident of Grantham,

New Hampshire. In 2014-2020, Plaintiffs purchased Hain baby foods, including but not limited

to rice cereal, fruits, and meats, in the states of New Hampshire, Vermont, and Massachusetts, to

feed her child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.




                                                  20
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 21 of 217 PageID #: 21




        71.     Plaintiffs Renee Milline is a natural person and is a citizen and resident of Houston,

Alaska. In 2014-2015 and 2015-2018, Plaintiffs purchased Hain baby foods, including but not

limited to rice cereal, puffs, fruits, vegetables, step meals and snacks, in the state of Alaska, to feed

her child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy metals

in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        72.     Plaintiffs Loukevia Moore is a natural person and is a citizen and resident of

Westwego, Louisiana. In 1999-2021, Plaintiffs purchased Hain baby foods, including but not

limited to fruits, in the states of Alabama and Florida, to feed her child(ren). Plaintiffs made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had

Plaintiffs known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

        73.     Plaintiffs Amanda Morency is a natural person and is a citizen and resident of

Clinton Township, Michigan. In 2006, 2012, 2015, and 2018, Plaintiffs purchased Hain baby

foods, including but not limited to rice cereal, oatmeal, fruits, and vegetables, in the state of

Michigan, to feed her child(ren). Plaintiffs made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

        74.     Plaintiffs Leah Ostapchenko is a natural person and is a citizen and resident of

Leesburg, Georgia. In 2019-2021, Plaintiffs purchased Hain baby foods, including but not limited

to rice cereal, oatmeal, fruits, vegetables, meats, and lil’ meals, in the state of Georgia, to feed her

child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy metals in




                                                   21
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 22 of 217 PageID #: 22




Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        75.     Plaintiffs Corinthea Pangelinan is a natural person and is a citizen and resident of

Bisbee, Arizona. In 2010-2013, Plaintiffs purchased Hain baby foods, including but not limited

to fruits and vegetables, in the states of California, Oregon, Washington, and Arizona, to feed her

child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        76.     Plaintiffs Jo-Ellen Paterno is a natural person and is a citizen and resident of

Warwick, Rhode Island. In 2012-2021, Plaintiffs purchased Hain baby foods, including but not

limited to fruits and vegetables, in the states of Rhode Island, New Hampshire, and Massachusetts,

to feed her child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

        77.     Plaintiffs Mia Pelletier is a natural person and is a citizen and resident of Limestone,

Maine. In 2016-2020, Plaintiffs purchased Hain baby foods, including but not limited to rice

cereal, fruits, and vegetables, in the state of Maine, to feed her child(ren). Plaintiffs made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had

Plaintiffs known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

        78.     Plaintiffs Karina Pena is a natural person and is a citizen and resident of Newberg,

Oregon. In 2009-2012 and 2019-2021, Plaintiffs purchased Hain baby foods, including but not

limited to solid foods, yogurts, and cookies, in the state of Oregon, to feed her child(ren). Plaintiffs




                                                  22
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 23 of 217 PageID #: 23




made those purchases without knowledge of the presence of heavy metals in Defendant’s baby

foods. Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        79.    Plaintiffs Holly Plotts is a natural person and is a citizen and resident of Baltimore,

Maryland. In 2001-2002, 2012-2013, and 2016-2017, Plaintiffs purchased Hain baby foods,

including but not limited to rice cereal, oatmeal, fruits, vegetables, turkey, chicken, and yogurt, in

the state of Maryland, to feed her child(ren). Plaintiffs made those purchases without knowledge

of the presence of heavy metals in Defendant’s baby foods. Had Plaintiffs known that the

Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.

        80.    Plaintiffs Janinne Price is a natural person and is a citizen and resident of Ninilchik,

Alaska. In 2009-2021, Plaintiffs purchased Hain baby foods, including but not limited to rice

cereal, oatmeal, puffs, cereal bars, all varieties of pouch and jarred foods, and rice teethers, in the

state of Alaska, to feed her child(ren). Plaintiffs made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

        81.    Plaintiffs Debbie Reed is a natural person and is a citizen and resident of Franklin,

New Hampshire. In 2016-2021, Plaintiffs purchased Hain baby foods, including but not limited

to fruits and vegetables, in the state of New Hampshire, to feed her child(ren). Plaintiffs made

those purchases without knowledge of the presence of heavy metals in Defendant’s baby foods.

Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy metals, she

would not have purchased them.




                                                  23
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 24 of 217 PageID #: 24




       82.     Plaintiffs Sarah Ridings is a natural person and is a citizen and resident of Villa

Ridge, Missouri. In 2003, 2005-2008, 2016, and 2021, Plaintiffs purchased Hain baby foods,

including but not limited to rice cereal, oatmeal, fruits, and vegetables, in the state of Missouri, to

feed her child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

       83.     Plaintiffs Kassandra Romero is a natural person and is a citizen and resident of

Rock Springs, Wyoming. In 2020 and 2021 Plaintiffs purchased Hain baby foods, including but

not limited to cereal, oatmeal, fruits, and vegetables, in the state of Wyoming to feed her child(ren).

Plaintiffs made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

       84.     Plaintiffs Maggie Rouse is a natural person and is a citizen and resident of

Cheyenne, Wyoming. In 2012-2015, Plaintiffs purchased Hain baby foods, including but not

limited to rice cereal, fruits, and vegetables, in the states of California and Wyoming, to feed her

child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

       85.     Plaintiffs Tiffany Salazar is a natural person and is a citizen and resident of

Bullhead City, Arizona. In 2017 and 2020, Plaintiffs purchased Hain baby foods, including but

not limited to rice cereal and turkey, in the states of Arizona and California, to feed her child(ren).

Plaintiffs made those purchases without knowledge of the presence of heavy metals in Defendant’s




                                                  24
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 25 of 217 PageID #: 25




baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        86.     Plaintiffs Bridget Salopek is a natural person and is a citizen and resident of Las

Cruces, New Mexico. In 2018-2021, Plaintiffs purchased Hain baby foods, including but not

limited to fruits, vegetables, and meats, in the states of New Mexico, California, Texas, and

Arizona, to feed her child(ren). Plaintiffs made those purchases without knowledge of the presence

of heavy metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods

she purchased contained heavy metals, she would not have purchased them.

        87.     Plaintiffs Lea Santos is a natural person and is a citizen and resident of Stroudsburg,

Pennsylvania. In 2020-2021, Plaintiffs purchased Hain baby foods, including but not limited to

fruits, vegetables, teethers, and meats, in the state of Pennsylvania, to feed her child(ren). Plaintiffs

made those purchases without knowledge of the presence of heavy metals in Defendant’s baby

foods. Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        88.     Plaintiffs Amanda Schram is a natural person and is a citizen and resident of Rock

Hill, South Carolina. In 2019-2020, Plaintiffs purchased Hain baby foods, including but not

limited to rice cereal, oatmeal, fruits, and vegetables, in the states of South Carolina and North

Carolina, to feed her child(ren). Plaintiffs made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

        89.     Plaintiffs Brenda Schroeder is a natural person and is a citizen and resident of

Browns Mills, New Jersey. In 2020-2021, Plaintiffs purchased Hain baby foods, including but not

limited to rice cereal, oatmeal, multigrain cereal, fruits, and vegetables, in the state of New Jersey,




                                                   25
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 26 of 217 PageID #: 26




to feed her child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

       90.     Plaintiffs Kinder Smith is a natural person and is a citizen and resident of Gallatin,

Tennessee. In 2008-2011 and 2014-2017, Plaintiffs purchased Hain baby foods, including but not

limited to rice cereal, oatmeal, fruits, vegetables, meats, and juices in the state of Tennessee, to

feed her child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy

metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she

purchased contained heavy metals, she would not have purchased them.

       91.     Plaintiffs Rachel Stratton is a natural person and is a citizen and resident of

Tinmouth, Vermont. In 2018-2021, Plaintiffs purchased Hain baby foods, including but not

limited to rice cereal and fruits, in the state of Vermont, to feed her child(ren). Plaintiffs made

those purchases without knowledge of the presence of heavy metals in Defendant’s baby foods.

Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy metals, she

would not have purchased them.

       92.     Plaintiffs Ashley Swenningson is a natural person and is a citizen and resident of

Hazen, North Dakota. In 2009-2021, Plaintiffs purchased Hain baby foods, including but not

limited to rice cereal, oatmeal, fruits, vegetables, meats, rice snacks, and yogurt, in the state of

North Dakota, to feed her child(ren). Plaintiffs made those purchases without knowledge of the

presence of heavy metals in Defendant’s baby foods. Had Plaintiffs known that the Defendant’s

baby foods she purchased contained heavy metals, she would not have purchased them.

       93.     Plaintiffs Margo Tezeno is a natural person and is a citizen and resident of

Opelousas, Louisiana. In 2010-2021, Plaintiffs purchased Hain baby foods, including but not




                                                26
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 27 of 217 PageID #: 27




limited to rice cereal, barley cereal, fruits, vegetables, Hawaiian delight, chicken, turkey, and

entrees, in the states of Louisiana and Florida, to feed her child(ren). Plaintiffs made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had

Plaintiffs known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

        94.     Plaintiffs Shiloh Thomas is a natural person and is a citizen and resident of

Gatesville, Texas. In 2021, Plaintiffs purchased Hain baby foods, including but not limited to

oatmeal, fruits, vegetables, and pick-ups, in the state of Texas, to feed her child(ren). Plaintiffs

made those purchases without knowledge of the presence of heavy metals in Defendant’s baby

foods. Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        95.     Plaintiffs Katrina Thomas is a natural person and is a citizen and resident of Dover,

Delaware. In 2013-2018, Plaintiffs purchased Hain baby foods, including but not limited to fruits

and vegetables, in the states of Delaware, Maryland and Virginia, to feed her child(ren). Plaintiffs

made those purchases without knowledge of the presence of heavy metals in Defendant’s baby

foods. Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.

        96.     Plaintiffs Rhianna Thorton is a natural person and is a citizen and resident of

Waycross, Georgia. In 2020-2021, Plaintiffs purchased Hain baby foods, including but not limited

to fruits rice puffs, fruits, and vegetables, in the states of Georgia and Florida, to feed her child(ren).

Plaintiffs made those purchases without knowledge of the presence of heavy metals in Defendant’s

baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy

metals, she would not have purchased them.




                                                    27
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 28 of 217 PageID #: 28




        97.    Plaintiffs Casey Tisdale is a natural person and is a citizen and resident of

Beaverton, Alabama.     In 2009-2011 and 2014-2018, Plaintiffs purchased Hain baby foods,

including but not limited to fruits cereal, fruits, and vegetables, in the states of Alabama,

Mississippi, Florida, and Tennessee, to feed her child(ren). Plaintiffs made those purchases

without knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiffs

known that the Defendant’s baby foods she purchased contained heavy metals, she would not have

purchased them.

        98.    Plaintiffs Rachael Treetop is a natural person and is a citizen and resident of

Bismarck, North Dakota. In 2015-2019, Plaintiffs purchased Hain baby foods in the states of

Minnesota and North Dakota, to feed her child(ren). Plaintiffs made those purchases without

knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiffs known that

the Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.

        99.    Plaintiffs Sonja Renee Twiggs is a natural person and is a citizen and resident of

Sandpoint, Idaho. In 2008-2021, Plaintiffs purchased Hain baby foods, in the states of Idaho,

Montana, and Washington, to feed her child(ren). Plaintiffs made those purchases without

knowledge of the presence of heavy metals in Defendant’s baby foods. Had Plaintiffs known that

the Defendant’s baby foods she purchased contained heavy metals, she would not have purchased

them.

        100.   Plaintiffs Monique Warren is a natural person and is a citizen and resident of

Norwich, Connecticut. In 2017-2019, Plaintiffs purchased Hain baby foods, including but not

limited to cereals, vegetables and meals, in the states of Connecticut and Oklahoma, to feed her

child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy metals in




                                               28
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 29 of 217 PageID #: 29




Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.

        101.    Plaintiffs Beverly Watkins is a natural person and is a citizen and resident of

Burlington, North Carolina. In 2011, 2013, and 2020-2021, Plaintiffs purchased Hain baby foods,

including but not limited to rice cereal, oatmeal, fruits, vegetables, meats, Hawaiian delight, mac

n cheese, barley bowls, lil’ crunchies, grain bars, teether wheels, toddler snacks, lil’ biscuits, yogurt

melts, and arrowroot cookies, in the state of North Carolina, to feed her child(ren). Plaintiffs made

those purchases without knowledge of the presence of heavy metals in Defendant’s baby foods.

Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy metals, she

would not have purchased them.

        102.    Plaintiffs Natalie Williams is a natural person and is a citizen and resident of Kansas

City, Missouri. In 2020-2021, Plaintiffs purchased Hain baby foods, including but not limited to

rice cereal, fruits, and vegetables, in the state of Missouri, to feed her child(ren). Plaintiffs made

those purchases without knowledge of the presence of heavy metals in Defendant’s baby foods.

Had Plaintiffs known that the Defendant’s baby foods she purchased contained heavy metals, she

would not have purchased them.

        103.    Plaintiffs Retrena Younge is a natural person and is a citizen and resident of Little

Rock, Arkansas. In 1998, 2014-2016, 2018, and 2020-2021, Plaintiffs purchased Hain baby foods,

including but not limited to rice cereal, ham, beef and chicken, in the state of Arkansas, to feed her

child(ren). Plaintiffs made those purchases without knowledge of the presence of heavy metals in

Defendant’s baby foods. Had Plaintiffs known that the Defendant’s baby foods she purchased

contained heavy metals, she would not have purchased them.




                                                   29
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 30 of 217 PageID #: 30




       104.      Plaintiffs Charisse Zapata is a natural person and is a citizen and resident of

Branchville, New Jersey. In 2021, Plaintiffs purchased Hain baby foods, including but not limited

to fruits and vegetables, in the state of New Jersey, to feed her child(ren). Plaintiffs made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had

Plaintiffs known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

       105.      Plaintiffs Christen Zulli is a natural person and is a citizen and resident of Hilo,

Hawaii. In 2016-2021, Plaintiffs purchased Hain baby foods, including but not limited to fruits

and vegetables, in the states of Hawaii and California, to feed her child(ren). Plaintiffs made those

purchases without knowledge of the presence of heavy metals in Defendant’s baby foods. Had

Plaintiffs known that the Defendant’s baby foods she purchased contained heavy metals, she would

not have purchased them.

                                  JURISDICTION AND VENUE

      106.       This Court has original subject-matter jurisdiction over this action pursuant to 28

U.S.C. §1332(d). Plaintiffs bring this civil action seeking to represent a class of more than 100

plaintiffs (“Class”, “Classes”, or “Subclass”), pursuant to Fed. R. Civ. P. 23. The amount in

controversy exceeds the sum of $5,000,000, exclusive of interest and costs. At all times relevant

herein, at least one member of the proposed Class of plaintiffs is a citizen of a state different from

the defendant.

      107.       As its principal place of business, Hain is at home in the State of New York, giving

the Court general personal jurisdiction over it.

      108.       Moreover, Hain has intentionally availed itself of the New York market, by

regularly marketing and advertising its products there and purposefully selling to distributors with



                                                   30
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 31 of 217 PageID #: 31




the intent those products be sold in New York giving sufficient connection between Hain’s

contacts with the state and this litigation to provide the Court specific personal jurisdiction over

Hain.

        109.   Venue is proper in this district under 28 U.S.C. §1391(b). A substantial part of the

events giving rise to plaintiffs’ claims, namely the sale and purchase of baby food contaminated

with toxic heavy metals, occurred in this District.

                           FACTS RELEVANT TO ALL COUNTS

        110.   Toxic heavy metals generally refer to naturally occurring metals and semi-metallic

compounds and elements that negatively affect human health. Toxic heavy metals include arsenic,

beryllium, cadmium, lead, and mercury.

        111.   There is no established health benefit for the consumption of mercury, cadmium,

lead or arsenic and foods containing them are unfit for consumption. The poisonous effects of

toxic heavy metals have been known for thousands of years.

        112.   Some of the well-known effects of exposure to arsenic, beryllium, cadmium, lead,

and mercury include: cancer, encephalopathy (brain disfunction), osteomalacia (softening of

bones), pulmonary fibrosis, diabetes, autism, and attention deficit/hyperactivity disorder.

        113.   Babies’ developing brains are exceptionally sensitive to injury caused by these

toxic heavy metals, and several developmental processes have been shown to be highly vulnerable

to chemical toxicity.

        114.   Even low levels of exposure to toxic heavy metals can cause serious and often

irreversible damage to brain development leading to permanent decreases in IQ, diminished future

economic productivity, and increased risk of future criminal and antisocial behavior. As a result,

there is no established safe level of toxic heavy metals for babies. Any amount is too much.




                                                 31
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 32 of 217 PageID #: 32




       115.    Although not generally known by the general public, toxic heavy metals can

contaminate foods in the growing process when the food is grown in contaminated soil or watered

with contaminated water.

       116.    Therefore, it is important that food ingredients are grown in soil and watered with

water that are free of these contaminants.

       117.    However, even when a grower fails to take the necessary steps to prevent

contamination of food ingredients with heavy metals through soil or water exposures, various

techniques can be used to remediate the contamination. For example, studies have shown that

simply washing rice before it is cooked can reduce the arsenic concentration by 57%. Boiling

vegetables in distilled water can reduce the arsenic concentration by 60%. Peeling beets, carrots,

and potatoes also reduces arsenic levels. Chelating agents can also be used for the removal of

heavy metals from foods.

       118.    On February 4, 2021, the Subcommittee on Economic and Consumer Policy

Committee on Oversight and Reform of the U.S. House of Representatives released a staff report

(“House Staff Report”) which detailed an investigation that revealed that Defendant’s baby foods

were contaminated with significant levels of toxic heavy metals, including arsenic, lead, cadmium,

and mercury. The House Staff Report is attached as Exhibit 1 and incorporated herein.

       119.    Hain sold finished baby food products containing as much as 129 ppb inorganic

arsenic. Hain used ingredients testing as high as 309 ppb arsenic.

       120.    In 100% of Hain baby products tested, inorganic arsenic levels were higher in the

finished baby food than the company estimated they would be based on individual ingredient

testing. Inorganic arsenic was between 28% and 93% higher in finished products.




                                               32
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 33 of 217 PageID #: 33




        121.    Hain used ingredients containing as much as 352 ppb lead. Hain used many

ingredients with high lead content, including 88 that tested over 20 ppb lead and 6 that tested

over 200 ppb lead. Hain accepted 115 ingredients that registered at or over 15 ppb—EPA’s

action level for drinking water. And at least 27% of Hain ingredients tested at or over 5 ppb

lead, FDA’s standard for lead in bottled water. None of the test results showed an ingredient

below 1 ppb lead, which should be the upper limit for lead content according to the health

experts at Consumer Reports, the Environmental Defense Fund, and the American Academy of

Pediatrics.

        122.    Hain used 102 ingredients in its baby food that tested over 20 ppb cadmium—the

EU’s lax upper limit. Hain used 14 ingredients that contained more than 100 ppb cadmium,

including barley flour that registered at 260 ppb cadmium, which is 13 times the EU’s lax upper

limit on cadmium in baby food. Some tested much higher, up to 260 ppb cadmium.

        123.    Hain does not even test for mercury in its baby food.

        124.    Hain regularly tests the ingredients it uses to manufacture its baby foods, but Hain

rarely tests its finished products.

        125.    Hain set an internal standard of 200 ppb arsenic for 12 ingredients, most of which

were different kinds of flours. By setting this high internal standard, Hain justified accepting

wheat flour and rice that contained 200 and 150 ppb arsenic.

        126.    Similarly, Hain set an internal limit of 200 ppb for lead in five ingredients—forty

times higher than FDA’s guidance for bottled water. By doing so, Hain justified accepting lentil

flour with 110 ppb lead and quinoa flour with 120 ppb lead. T hese surpass every existing

regulatory standard for lead.




                                                 33
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 34 of 217 PageID #: 34




       127.     Hain used four products that surpassed its internal toxic heavy metal limits. For

example, it accepted cinnamon that contained 102 ppb cadmium, vitamin pre-mix that had 223

ppb arsenic and 353 ppb lead, and two rice flours that had 134 and 309 ppb arsenic. Despite

having dangerously high levels of toxic heavy metals, Hain approved the use of this vitamin pre-

mix based on a “theoretical” calculation of toxic heavy metals in the final good.

       128.     However, it is not clear that Hain ever tested the finished good. Hain appears to

have used this vitamin pre-mix with dangerously high levels of toxic heavy metals without ever

confirming the finished good was actually safe to consume.

       129.     Despite knowingly manufacturing and selling baby foods that contain toxic heavy

metals, Defendant did not disclose these facts to consumers through any of its branding,

advertising, or labeling.

       130.     Defendant did not disclose the presence of toxic heavy metals in its baby foods with

the intent that Plaintiffs and Class members would purchase its baby foods as they knew the

presence of toxic heavy metals was material to purchasers of baby foods, including Plaintiffs and

Class members, and that Plaintiffs and Class members would not purchase its baby foods if they

knew that Defendant knowingly sold baby foods containing toxic heavy metals.

       131.     Plaintiffs and Class members purchased the baby foods at issue herein for its use

or that of members of its households.

       132.     At all times material hereto, Defendant was a merchant of baby food and engaged

in the advertising, offering for sale, sale, and/or distribution of goods, namely baby food.

       133.     Defendant’s acts or practices were likely to cause, and did cause, substantial injury

to consumers.




                                                 34
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 35 of 217 PageID #: 35




       134.    Defendant’s acts or practices were likely to mislead a reasonable consumer, and did

mislead Plaintiffs and Class members.

       135.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

baby foods or would have paid less for those products.

       136.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       137.    The injuries caused by Defendant’s acts or practices, namely consumers’ monetary

losses, are not outweighed by any countervailing benefit to consumers or competition.

Defendant’s unfair acts served no purpose other than to increase its own profits.

       138.    Plaintiffs and Class members’ injuries were not reasonably avoidable. Because

Defendant was the sole source of material information and did not disclose such information to its

customers, consumers could not have had reason to anticipate the impending harm and thus

avoided their injuries.

                              CLASS ACTION ALLEGATIONS

       139.    Plaintiffs bring this action individually and on behalf of the following Class

pursuant to Fed. R. Civ. P. 23(b)(3): All retail purchasers of Defendant’s Baby Food sold in the

United States from within the applicable statute of limitations until February 4, 2021.

       140.    Plaintiffs also bring this action on behalf of state Subclasses consisting of all retail

purchasers of Defendant’s Baby Food sold in that state from within the applicable statute of

limitations until February 4, 2021.


                                                 35
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 36 of 217 PageID #: 36




       141.    Specifically excluded from each Class are: Defendant’s employees and agents; any

Judge conducting proceedings in this action and its parents, spouses and children as well as any

other member of its family residing in the judge’s household; counsel of record in this action and

its parents, spouses and children as well as any other member of its family residing in Counsel’s

household; and the legal representatives, heirs, successors and assigns of any excluded person.

       142.    The exact number of the members of the Class (or Subclasses) is not presently

known, but is so numerous that joinder of individual members is this action is impracticable. Based

on the nature of the activities alleged, Plaintiffs believe that the members of the Class number in

the millions and are geographically dispersed throughout the United States.

       143.    Plaintiffs are members of the Class, and Plaintiffs’ claims are typical of the claims

of the other Class members. Plaintiffs will fairly and adequately protect the interests of the Class.

Plaintiffs understand and appreciate its duties to the Class and Subclass and are committed to

vigorously protecting the rights of absent members of the Class and Subclass.

       144.    Plaintiffs’ interests are coincident with, and not antagonistic to, those of the other

members of the Class. The claims of all members of the Class, including Plaintiffs, depend upon

a showing that Defendant sold baby food contaminated with toxic heavy metals.

       145.    Plaintiffs are represented by counsel who are competent and experienced in the

prosecution of class action litigation.

       146.    The prosecution of separate actions by individual members of the Class would

create a risk of inconsistent or varying adjudications, establishing incompatible standards of

conduct for Defendant.

       147.    The questions of law and fact common to the members of the Class predominate

over any questions affecting only individual members.




                                                 36
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 37 of 217 PageID #: 37




       148.    Common issues of law and fact include, but are not limited to, the following:

              a. Did Defendant sell baby food contaminated with toxic heavy metals?

              b. Did Defendant’s testing reveal the presence of toxic heavy metals in its baby

                  food ingredients?

              c. Does the presence of toxic heavy metals make baby food unfit for consumption?

              d. Is the presence of toxic heavy metals material to reasonable consumers of baby

                  foods?

              e. Did Defendant disclose the presence of toxic heavy metals in its baby foods?

       149.    A class action is superior to the other available methods for the fair and efficient

adjudication of this controversy. The prosecution of separate actions by individual members of

the Class would impose heavy burdens on the courts and Defendant and would create a risk of

inconsistent or varying adjudications of the questions of law and fact common to the Class. A

class action, on the other hand, would achieve substantial economies of time, effort, and expense,

and would assure uniformity of decision as to persons similarly situated without sacrificing

procedural fairness or bringing about other undesirable results. Absent a class action, it would not

be feasible for the vast majority of the members of the Class to seek redress for the violations of

law alleged herein.

       150.    This class action presents no difficulties in management that would preclude its

maintenance as a class action.

                                          COUNT 1
                       Breach of Implied Warranty of Merchantability
                       on Behalf of Plaintiffs and the Nationwide Class

       151.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.




                                                37
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 38 of 217 PageID #: 38




       152.    Plaintiffs bring this Count individually and on behalf of the members of the

Nationwide Class against Defendant.

       153.    The Magnuson-Moss Warranty Act creates a private right of action for any

consumer who is damaged by the failure of a supplier, warrantor, or service contractor to comply

with any obligation under the Act or under a written warranty, implied warranty, or service

contract. 15 U.S.C. §2310(d)(1).

       154.    At all times relevant hereto, Defendant was engaged in the sale of toxic baby food,

as described herein, throughout the United States, including Virginia, for use by members of the

general public, including Plaintiffs and the members of the Class with the intent that it be used as

food for babies.

       155.    At all times relevant hereto, Defendant manufactured its toxic baby food and placed

it in sealed packaging to be opened by the ultimate consumer and fed to human babies.

       156.    In so doing, Defendant impliedly warranted that the toxic baby food sold to

Plaintiffs and the Class was wholesome, uncontaminated and fit for the ordinary purpose for which

such goods are used, i.e., feeding babies.

       157.    When sold by Defendant, the package was expected to reach the ultimate consumer

without substantial change in the condition in which it was sold, and it did, in fact, reach its

ultimate consumer without substantial change.

       158.    Plaintiffs used Defendant’s toxic baby foods to feed their children as intended by

Defendant.

       159.    The toxic baby food sold by Defendant was not wholesome, uncontaminated or fit

for human consumption at the time of sale due to the presence of toxic heavy metals.




                                                38
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 39 of 217 PageID #: 39




       160.    Defendant had actual knowledge of its breaches of warranty set forth above as they

routinely measure the amount of heavy metals in the ingredients of its toxic baby foods.

       161.    Plaintiffs provided Defendant with pre-suit notice of its breaches of warranty by

sending a certified letter to Defendant containing the basis of Plaintiffs’ claims. Notice was

received by Defendant on or about March 24, 2021.

       162.    As a direct and proximate result of Defendant’s breach of the implied warranty of

merchantability, Plaintiffs and the other members of the Class have suffered damages in the

amount of the sales price of the toxic baby food.

       163.    As a result of Defendant’s breach of warranty, Plaintiffs and Class members

suffered actual damages in that (1) the actual value of the merchandise they received was less than

the value of the merchandise they bargained for denying them of the benefit of their bargain; and

(2) Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages; and

           e. Granting such further relief as the Court deems just.




                                                  39
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 40 of 217 PageID #: 40




                                         COUNT 2
                   Magnuson-Moss Warranty Act (25 U.S.C. §§2301, et seq.),
                      on Behalf of Plaintiffs and the Nationwide Class

       164.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       165.    Plaintiffs bring this Count individually and on behalf of the members of the

nationwide Class against Defendant.

       166.    At all times relevant hereto, Defendant was engaged in the sale of toxic baby food,

as described herein, throughout the United States, including Virginia, for use by members of the

general public, including Plaintiffs and the members of the Class with the intent that it be used as

food for babies.

       167.    At all times relevant hereto, Defendant manufactured its toxic baby food and placed

it in sealed packaging to be opened by the ultimate consumer and fed to human babies.

       168.    Defendant’s toxic baby foods are goods that are normally purchased for personal,

family or household purposes.

       169.    Plaintiffs and Class members purchased Defendant’s toxic baby food for

consumption by babies in its care. Plaintiffs have each purchased more than $5 of Defendant’s

toxic baby food and their individual claims exceed $25.

       170.    In connection with the sale of its toxic baby foods, Defendant made written

affirmations of fact directed to Plaintiffs and Class members relating to the nature of the material

and affirming that such material is defect free or will meet a specified level of performance over a

specified period of time.

       171.    Defendant represented through its marketing and labeling that its toxic baby foods

were fit for consumption.




                                                40
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 41 of 217 PageID #: 41




       172.    However, due to the presence of toxic heavy metals, Defendant’s toxic baby foods

were not fit for consumption.

       173.    Plaintiffs relied on Defendant’s representations that its toxic baby foods were fit for

consumption and these representations were part of the basis of the bargain.

       174.    Plaintiffs and Class members were injured as a direct and proximate cause of

Defendant’s breach of warranty. Plaintiffs and members of the Class have been harmed because

they would not have purchased the toxic baby food had they known it was unfit for consumption.

       175.    Defendant had actual knowledge of its breaches of warranty set forth above as they

routinely measure the amount of heavy metals in the ingredients of its toxic baby foods.

       176.    Plaintiffs provided Defendant with pre-suit notice of its breaches of warranty by

sending a certified letter to Defendant containing the basis of Plaintiffs’ claims. Notice was

received by Defendant on or about March 24, 2021.

       177.    As a direct and proximate result of Defendant’s breach of warranty, Plaintiffs and

the other members of the Class have suffered damages in the amount of the sales price of the toxic

baby food.

       178.    As a result of Defendant’s breach of warranty, Plaintiffs and Class members

suffered actual damages in that (1) the actual value of the merchandise they received was less than

the value of the merchandise they bargained for denying them of the benefit of their bargain; and

(2) Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:




                                                  41
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 42 of 217 PageID #: 42




           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages; and

           e. Granting such further relief as the Court deems just.

                                           COUNT 3
                                 Breach of Express Warranty
                        on Behalf of Plaintiffs and the Nationwide Class

       179.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       180.    Plaintiffs bring this Count individually and on behalf of the members of the

nationwide Class against Defendant.

       181.    At all times relevant hereto, Defendant was engaged in the sale of toxic baby food,

as described herein, throughout the United States, including Illinois, for use by members of the

general public, including Plaintiffs and the members of the Class with the intent that it be used as

food for babies.

       182.    At all times relevant hereto, Defendant manufactured its toxic baby food and placed

it in sealed packaging to be opened by the ultimate consumer and fed to human babies.

       183.    When sold by Defendant, the package was expected to reach the ultimate consumer

without substantial change in the condition in which it was sold, and it did, in fact, reach its

ultimate consumer without substantial change.




                                                42
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 43 of 217 PageID #: 43




       184.     The toxic baby food sold by Defendant did not conform to Defendant’s

representations and warranties in that it was not wholesome, uncontaminated or fit for human

consumption due to the presence of toxic heavy metals.

       185.     Defendant had actual knowledge of its breaches of warranty set forth above as they

routinely measure the amount of heavy metals in the ingredients of its toxic baby foods.

       186.     Plaintiffs provided Defendant with pre-suit notice of its breaches of warranty by

sending a certified letter to Defendant containing the basis of Plaintiffs’ claims. Notice was

received by Defendant on or about March 24, 2021.

       187.     As a direct and proximate result of Defendant’s breach of warranty, Plaintiffs and

the other members of the Class have suffered damages in the amount of the sales price of the toxic

baby food.

       188.     As a result of Defendant’s breach of warranty, Plaintiffs and Class members

suffered actual damages in that (1) the actual value of the merchandise they received was less than

the value of the merchandise they bargained for denying them of the benefit of their bargain; and

(2) Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

             a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

             b. Designating Plaintiffs as Class representative and counsel as Class counsel;

             c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;




                                                  43
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 44 of 217 PageID #: 44




           d. Awarding Plaintiffs and Class members damages; and

           e. Granting such further relief as the Court deems just.

                                           COUNT 4
 Violation of the Alabama Deceptive Trade Practices Act—Deception (Ala. Code §§8-19-1,
   et seq.), on Behalf of Plaintiffs Cristen Boles, Olivia Boyer, Sammi Hobdy, Elizabeth
           McDowell, Loukevia Moore, Casey Tisdale, and the Alabama Subclass

       189.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       212.    Plaintiffs Cristen Boles, Olivia Boyer, Sammi Hobdy, Elizabeth McDowell,

Loukevia Moore, and Casey Tisdale bring this Count individually and on behalf of the members

of the Alabama Subclass.

       213.    This claim is brought in the alternative to any common law claim for fraud,

misrepresentation, deceit, suppression of material facts or fraudulent concealment arising out of

any act, occurrence or transaction actionable under the Alabama Deceptive Trade Practices Act.

       214.    At all relevant times, members of the Alabama Subclass were natural people who

purchased Defendant’s toxic baby food products detailed above for personal, family or household

use.

       215.    At all relevant times, Defendant was either natural persons or corporations, trusts,

partnerships, incorporated or unincorporated associations or some other legal entity.

       216.    The Alabama Deceptive Trade Practices Act declares that (1) passing off goods or

services as those of another; (2) causing confusion or misunderstanding as to the source,

sponsorship, approval, or certification of goods or services; (3) causing confusion or

misunderstanding as to the affiliation, connection, or association with, or certification by another,

provided that this section shall not prohibit the private labeling of goods or services; (4) using

deceptive representations or designations of geographic origin in connection with goods or



                                                 44
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 45 of 217 PageID #: 45




services; (5) representing that goods or services have sponsorship, approval, characteristics,

ingredients, uses, benefits, or qualities that they do not have or that a person has sponsorship,

approval, status, affiliation, or connection that he or she does not have; (6) representing that goods

are original or new if they are deteriorated, reconditioned, reclaimed, used, secondhand, or altered

to the point of decreasing their value or rendering the goods unfit for the ordinary purpose for

which they were purchased; (7) representing that goods or services are of a particular standard,

quality, or grade, or that goods are of a particular style or model, if they are of another; (8)

disparaging the goods, services, or business of another by false or misleading representation of

fact; (9) advertising goods or services with intent not to sell them as advertised; (10) advertising

goods or services with intent not to supply reasonably expectable public demand unless the

advertisement discloses a limitation of quantity; (11) making a false or misleading statement of

fact concerning the reasons for, existence of, or amounts of, price reductions; and (12) engaging

in any other unconscionable, false, misleading, or deceptive act or practice in the conduct of trade

or commerce; is unlawful. See Ala. Code §8-19-5.

       217.    The Alabama Deceptive Trade Practices Act further states that any person who

commits one or more of the acts or practices declared unlawful under this chapter and thereby

causes monetary damage to a consumer, shall be liable to each consumer for (1) any actual

damages sustained by such consumer or person, or the sum of $100, whichever is greater; or (2)

up to three times any actual damages. See Ala. Code §8-19-10.

       218.    Defendant, by and through its employees, agents, and/or servants, and in connection

with its advertising and sale of its toxic baby food products detailed above, knowingly engaged in

deceptive and unfair acts and practices, misrepresentation, and the concealment, suppression, and

omission of material facts as described in the allegations above.




                                                 45
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 46 of 217 PageID #: 46




       219.    Defendant knew that its statements were false or that its conduct was deceptive

because, on information and belief, it routinely tested the raw ingredients used in its toxic baby

foods as well as its finished toxic baby foods for the presence of toxic heavy metals.

       220.    The facts that Defendant misrepresented, concealed, suppressed or omitted as

alleged above were material, in that such facts are the type of information upon which a reasonable

consumer is expected to rely in making a decision of whether to purchase Defendant’s products.

       221.    Defendant’s misrepresentation, concealment, suppression and omission of material

facts as alleged above creates a likelihood of deception and has the capacity to deceive a reasonable

consumer.

       222.    Defendant engaged in deceptive and unfair acts and practices, misrepresentation,

and the concealment, suppression, and omission of material facts as described in the allegations

above with the intent that Plaintiffs and Class members would rely on those deceptive and unfair

acts and practices and induce Plaintiffs and Class members to purchase Defendant’s products.

       223.    Because the characteristics of Defendant’s merchandise were not as represented,

and those characteristics are material to a reasonable consumer of the type of merchandise, the

value of that merchandise was less than the value of the merchandise would have had the

merchandise actually possessed the characteristics that were represented.

       224.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       225.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)




                                                 46
    Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 47 of 217 PageID #: 47




Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

        226.      Plaintiffs and Class members could not have avoided these injuries. Because

Defendant were the sole source of material information that Defendant failed to disclose, Plaintiffs

and Class members could not have had reason to anticipate the impending harm and thus avoided

their injuries.

        227.      Plaintiffs provided Defendant pre-suit notice pursuant to Ala. Code §8-19-10(e) by

sending a certified letter containing the basis of Plaintiffs’ claims on April 13, 2021. Notice was

received by Defendant on or about April 19, 2021.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                  set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                  Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Entering injunctive relief against Defendant requiring that it cease its deceptive and

                  unfair acts and practices and make corrective disclosures;

            e. Awarding Plaintiffs and Class their actual damages, or the sum of $100, whichever

                  is greater; or up to three times their actual damages; and

            f. Granting such further relief as the Court deems proper.




                                                   47
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 48 of 217 PageID #: 48




                                           COUNT 5
  Violation of the Alabama Deceptive Trade Practices Act—Unconscionability (Ala. Code
    §§8-19-1, et seq.), on Behalf of Plaintiffs Cristen Boles, Olivia Boyer, Sammi Hobdy,
     Elizabeth McDowell, Loukevia Moore, Casey Tisdale, and the Alabama Subclass

       228.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       229.    Plaintiffs Cristen Boles, Olivia Boyer, Sammi Hobdy, Elizabeth McDowell,

Loukevia Moore, and Casey Tisdale bring this Count individually and on behalf of the members

of the Alabama Subclass.

       230.    This claim is brought in the alternative to any common law claim for fraud,

misrepresentation, deceit, suppression of material facts or fraudulent concealment arising out of

any act, occurrence or transaction actionable under the Alabama Deceptive Trade Practices Act.

       231.    At all relevant times, members of the Alabama Subclass were natural people who

purchased Defendant’s toxic baby food products detailed above for personal, family or household

use.

       232.    At all relevant times, Defendant was either a natural person or corporation, trust,

partnership, incorporated or unincorporated association or some other legal entity.

       233.    The Alabama Deceptive Trade Practices Act declares that engaging in

unconscionable, false, misleading, or deceptive act or practice in the conduct of trade or commerce

is unlawful. See Ala. Code §8-19-5.

       234.    The Alabama Deceptive Trade Practices Act further that any person who commits

an unlawful practice under this chapter and thereby causes monetary damage to a consumer, shall

be liable to each consumer for (1) Any actual damages sustained by such consumer or person, or

the sum of $100, whichever is greater; or (2) Up to three times any actual damages. See Ala. Code

§8-19-10.



                                                48
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 49 of 217 PageID #: 49




       235.    Defendant, by and through its employees, agents, and/or servants, and in connection

with its advertising and sale of toxic baby food products detailed above, knowingly engaged in

deceptive and unconscionable acts and practices, misrepresentation, and the concealment,

suppression, and omission of material facts as described in the allegations above.

       236.    Defendant knew that its statements were false or that its conduct was

unconscionable because there was an absence of meaningful choice on Plaintiffs’ part.

       237.    Defendant engaged in deceptive and unfair acts and practices, misrepresentation,

and the concealment, suppression, and omission of material facts as described in the allegations

above with the intent that Plaintiffs and Class members would rely on those deceptive and unfair

acts and practices and induce Plaintiffs and Class members to purchase Defendant’s products.

       238.    Because the characteristics of Defendant’s merchandise were not as represented,

and those characteristics are material to a reasonable consumer of the type of merchandise, the

value of that merchandise was less than the value of the merchandise would have had the

merchandise actually possessed the characteristics that were represented.

       239.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       240.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.




                                                49
    Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 50 of 217 PageID #: 50




        241.      Plaintiffs and Class members could not have avoided these injuries. Because

Defendant were the sole source of material information that Defendant failed to disclose, Plaintiffs

and Class members could not have had reason to anticipate the impending harm and thus avoided

their injuries.

        242.      Plaintiffs provided Defendant pre-suit notice pursuant to Ala. Code §8-19-10(e) by

sending a certified letter containing the basis of Plaintiffs’ claims on April 13, 2021. Notice was

received by Defendant on or about April 19, 2021.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                  set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                  Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Entering injunctive relief against Defendant requiring that it cease its deceptive and

                  unfair acts and practices and make corrective disclosures;

            e. Awarding Plaintiffs and Class their actual damages, or the sum of $100, whichever

                  is greater; or up to three times their actual damages; and

            f. Granting such further relief as the Court deems proper.

                                           COUNT 6
      Violation of the Alaska Unfair Trade Practices and Consumer Protection Act
(Alaska Stat. §§45.50.471, et seq.), on Behalf of Plaintiffs Renee Milline, Janinne Price, and
                                      the Alaska Subclass

        244.      Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.



                                                   50
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 51 of 217 PageID #: 51




       245.    Plaintiffs Renee Milline and Janinne Price bring this Count individually and on

behalf of the members of the Alaska Subclass against all Defendant.

       246.    The Alaska Unfair Trade Practices and Consumer Protection Act (“Alaska

UTPCPA”) provides that “[u]nfair methods of competition and unfair or deceptive acts or practices

in the conduct of trade or commerce are declared to be unlawful.”

       247.    The Alaska UTPCPA further provides that (1) fraudulently conveying or

transferring goods or services by representing them to be those of another; (2) falsely representing

or designating the geographic origin of goods or services; (3) causing a likelihood of confusion or

misunderstanding as to the source, sponsorship, or approval, or another person’s affiliation,

connection, or association with or certification of goods or services; (4) representing that goods or

services have sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that

they do not have or that a person has a sponsorship, approval, status, affiliation, or connection that

the person does not have; (5) representing that goods are original or new if they are deteriorated,

altered, reconditioned, reclaimed, used, secondhand, or seconds; (6) representing that goods or

services are of a particular standard, quality, or grade, or that goods are of a particular style or

model, if they are of another; (7) disparaging the goods, services, or business of another by false

or misleading representation of fact; (8) advertising goods or services with intent not to sell them

as advertised; (9) advertising goods or services with intent not to supply reasonable expectable

public demand, unless the advertisement prominently discloses a limitation of quantity; (10)

making false or misleading statements of fact concerning the reasons for, existence of, or amounts

of price reductions; (11) engaging in any other conduct creating a likelihood of confusion or of

misunderstanding and that misleads, deceives, or damages a buyer or a competitor in connection

with the sale or advertisement of goods or services; and (12) using or employing deception, fraud,




                                                 51
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 52 of 217 PageID #: 52




false pretense, false promise, misrepresentation, or knowingly concealing, suppressing, or omitting

a material fact with intent that others rely upon the concealment, suppression, or omission in

connection with the sale or advertisement of goods or services whether or not a person has in fact

been misled, deceived, or damaged; are unfair or deceptive acts or practices. See Alaska Stat. Ann.

§45.50.471.

       248.    The Alaska UTPCPA further provides that a person who suffers an ascertainable

loss of money or property as a result of another person’s act or practice may bring a civil action to

recover for each unlawful act or practice three times the actual damages or $500, whichever is

greater. See Alaska Stat. Ann. §45.50.531. Any person who was the victim of the unlawful act,

whether or not the person suffered actual damages, may bring an action to obtain an injunction

prohibiting a seller or lessor from continuing to engage in an act or practice.

       249.    Defendant, by and through its employees, agents, and/or servants, and in connection

with its advertising, offering for sale, sale, and/or distribution of services in Alaska, engaged in

deceptive and unfair acts and practices, misrepresentation, and the concealment, suppression, and

omission of material facts as described in the allegations above.

       250.    The facts that Defendant misrepresented, concealed, suppressed or omitted as

alleged above were material, in that such facts are the type of information upon which a reasonable

consumer is expected to rely in making a decision of whether to purchase Defendant’s products.

       251.    Defendant’s misrepresentation, concealment, suppression and omission of material

facts as alleged above creates a likelihood of deception and has the capacity to deceive a reasonable

consumer.

       252.    Defendant engaged in deceptive and unfair acts and practices, misrepresentation,

and the concealment, suppression, and omission of material facts as described in the allegations




                                                 52
    Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 53 of 217 PageID #: 53




above with the intent that Plaintiffs and Class members would rely on those deceptive and unfair

acts and practices and induce Plaintiffs and Class members to purchase Defendant’s products.

        253.      Because the characteristics of Defendant’s merchandise were not as represented,

and those characteristics are material to a reasonable consumer of the type of merchandise, the

value of that merchandise was less than the value of the merchandise would have had the

merchandise actually possessed the characteristics that were represented.

        254.      Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

        255.      Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise they bargained for denying them of the benefit of their bargain; and

(2) Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

        256.      Plaintiffs and Class members could not have avoided these injuries. Because

Defendant was the sole source of material information that Defendant failed to disclose, Plaintiffs

and Class members could not have had reason to anticipate the impending harm and thus avoided

their injuries.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                  set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                  Classes defined herein;




                                                   53
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 54 of 217 PageID #: 54




           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Entering injunctive relief against Defendant requiring that it cease its deceptive and

               unfair acts and practices and make corrective disclosures;

           e. Awarding Plaintiffs and Class three times their actual damages, or the sum of $500,

               whichever is greater; reasonable attorneys’ fees and costs; and

           f. Granting such further relief as the Court deems proper.

                                       COUNT 7
 Violation of the Arizona Consumer Fraud Act (Ariz. Rev. Stat. Ann. §44-1521), on Behalf
of Plaintiffs Camarie Broomfield, Corinthea Pangelinan, Tiffany Salazar, Bridget Salopek,
                                and the Arizona Subclass

       257.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       258.    Plaintiffs Camarie Broomfield, Corinthea Pangelinan, Tiffany Salazar, and Bridget

Salopek bring this Count individually and on behalf of the Arizona Subclass.

       259.    Arizona’s Consumer Fraud Act prohibits the “act, use or employment by any person

of any deception, deceptive or unfair act or practice, fraud, false pretense, false promise,

misrepresentation, or concealment, suppression or omission of any material fact with intent that

others rely on such concealment, suppression or omission, in connection with the sale or

advertisement of any merchandise whether or not any person has in fact been misled, deceived or

damaged thereby, is declared to be an unlawful practice.”

       260.    At all relevant times, members of the Arizona Subclass and Defendant were either

natural people or the person’s legal representative, a partnership or domestic or foreign

corporation, a company, trust, business entity or association or an agent, employee, salesman,

partner, officer, director, member, stockholder, associate or trustee.



                                                 54
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 55 of 217 PageID #: 55




        261.    Defendant willfully engaged in deceptive and unfair acts and practices,

misrepresentation, and the concealment, suppression, and omission of material facts they intended

others to rely upon in connection with the sale and advertisement of “merchandise” in violation of

Ariz. Rev. Stat. Ann. §44-1522(A) as described in the allegations above.

        262.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the Arizona

Subclass.

        263.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Arizona

Subclass has little alternative but to submit and causes consumers substantial injury.

        264.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        265.    The Arizona Subclass has suffered economic injury as a direct and proximate result

of the Arizona Defendant’s conduct.

        266.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

        267.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)




                                                  55
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 56 of 217 PageID #: 56




Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       268.    As a direct and proximate result of the foregoing acts and practices, the Arizona

Defendant has received, or will receive, income, profits, and other benefits which they would not

have received if they had not engaged in the violations described in this Complaint.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages; and

           e. Granting such further relief as the Court deems just.

                                          COUNT 8
  Violation of the Arkansas Deceptive Trade Practices Act (Ark. Code Ann. §§4-88-101, et
 seq.), on Behalf of Plaintiffs Rebecca Abbott, Retrena Younge, and the Arkansas Subclass

       269.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       270.    Plaintiffs Rebecca Abbott and Retrena Younge bring this Court individually and on

behalf of the Arkansas Subclass.

       271.    The Arkansas Deceptive Trade Practices Act prohibits, among other things: (a)

deceptive and unconscionable trade practices including, but not limited to, (1) knowingly making

a false representation as to the characteristics, ingredients, uses, benefits, alterations, source,

sponsorship, approval, or certification of goods or services or as to whether goods are original or


                                                  56
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 57 of 217 PageID #: 57




new or of a particular standard, quality, grade, style, or model; (2) advertising the goods or services

with the intent not to sell them as advertised; (3) engaging in any other unconscionable, false, or

deceptive act or practice in business, commerce, or trade; and (b) in connection with the sale or

advertisement of any goods or services, (1) the act, use, or employment by a person of any

deception, fraud, or false pretense; or (2) the concealment, suppression, or omission of any material

fact with intent that others rely upon the concealment, suppression, or omission. See Ark. Code

Ann. §§4-88-101(1-3).

       272.    Under the Arkansas Deceptive Trade Practices Act, a person who suffers an actual

financial loss as a result of his or her reliance on the use of an unlawful practice may bring an

action to recover his or her actual financial loss proximately caused by the offense or violation and

reasonable attorney's fees.

       273.    At all relevant times, members of the Arkansas Subclass and Defendant were

individuals, organizations, groups, associations, partnerships, or corporations.

       274.    Defendant willfully engaged in deceptive and unconscionable acts and practices,

misrepresentation, and the concealment, suppression, and omission of material facts it intended

others to rely upon in connection with the sale and advertisement of its toxic baby foods.

       275.    Because the characteristics of Defendant’s toxic baby foods were not as

represented, and those characteristics are material to a reasonable consumer of the type of

merchandise, the value of that merchandise was less than the value of the merchandise would have

had the merchandise actually possessed the characteristics that were represented. Because the

product defect has actually manifested, Plaintiffs have suffered actual damages as a result of

Defendant’s conduct.




                                                  57
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 58 of 217 PageID #: 58




       276.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unconscionable because it offends public policy, and is so oppressive that the

Arkansas Subclass has little alternative but to submit and causes consumers substantial injury.

       277.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unconscionable in that it violates the well-established public policies of

protecting children from avoidable dangers and that the manufacturer of food is responsible for

ensuring that it is fit for human consumption.

       278.    Plaintiffs relied on Defendant’s representations when purchasing Defendant’s toxic

baby foods.

       279.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products.

       280.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered actual damages in that (1) the actual value of the merchandise they received was less than

the value of the merchandise they bargained for denying them of the benefit of their bargain; and

(2) Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;




                                                  58
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 59 of 217 PageID #: 59




           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages; and reasonable attorney’s fees;

               and

           e. Granting such further relief as the Court deems just.

                                         COUNT 9
Violation of the California Consumers Legal Remedies Act (Cal. Civ. Code §§1750, et seq.),
 on Behalf of Plaintiffs Chelzy Desvigne, Shannon Herrington, April Lockhart, Corinthea
   Pangelinan, Maggie Rouse, Tiffany Salazar, Bridget Salopek, Christen Zulli, and the
                                    California Subclass

       281.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       282.    Plaintiffs Chelzy Desvigne, Shannon Herrington, April Lockhart, Corinthea

Pangelinan, Maggie Rouse, Tiffany Salazar, Bridget Salopek, and Christen Zulli bring this Count

individually and on behalf of the California Subclass.

       283.    The California Consumers Legal Remedies Act (“California CLRA”) prohibits any

unfair, deceptive, and/or unlawful practices, as well as unconscionable commercial practices in

connection with the sale of any goods or services to consumers. See Cal. Civ. Code §1770.

       284.    The California CLRA specifically prohibits, among other things: (1) passing off

goods or services as those of another; (2) misrepresenting the source, sponsorship, approval, or

certification of goods or services; (3) misrepresenting the affiliation, connection, or association

with, or certification by, another; (4) representing that goods or services have sponsorship,

approval, characteristics, ingredients, uses, benefits, or quantities that they do not have or that a

person has a sponsorship, approval, status, affiliation, or connection that the person does not have;

(5) representing that goods or services are of a particular standard, quality, or grade, or that goods

are of a particular style or model, if they are of another; and (6) advertising goods or services with

intent not to sell them as advertised.


                                                 59
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 60 of 217 PageID #: 60




       285.    The CLRA allows any consumer who suffers any damage as a result of the use or

employment by any person of a prohibited practice to bring a private action against that person to

recover actual damages, an order enjoining the methods, acts, or practices; restitution of property;

punitive damages; and any other relief that the court deems proper.

       286.    Defendant is either an individual, partnership, corporation, limited liability

company, association, or other group, however organized.

       287.    Defendant’s products are tangible chattels bought or leased for use primarily for

personal, family, or household purposes.

       288.    Members of the California Subclass are individuals who acquired, by purchase or

lease, Defendant’s goods or services for personal, family, or household purposes.

       289.    Defendant willfully engaged in unfair, deceptive, and/or unlawful practices, as well

as unconscionable commercial practices as described in the allegations above.

       290.    As a result, Defendant’s conduct violates several provisions of the California

CLRA, including but not limited to:

           a. Section 1770(a)(5): Representing that goods or services have sponsorship,

               approval, characteristics, ingredients, uses, benefits, or quantities that they do not

               have—here, Defendant’s branding of its toxic baby food carried with it the

               impression that the toxic baby food was a safe, legally compliant product which

               consumers could use without unduly exposing their babies to the risk of exposure

               to toxins; and

           b. Section 1770(a)(7): Representing that goods or services are of a particular standard,

               quality, or grade, or that goods are of a particular style or model, if they are of

               another—as above, Defendant’s toxic baby food carried with it the impression that




                                                60
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 61 of 217 PageID #: 61




               it was a safe, legally compliant product which consumers could use without unduly

               exposing their babies to health risks from exposure to toxins.

       291.    In addition, under California law, a duty to disclose arises in any of the following

four circumstances: (1) when the defendant is in a fiduciary relationship with the Plaintiffs; (2)

when the defendant has exclusive knowledge of material facts not known to the Plaintiffs; (3)

when the defendant actively conceals a material fact from the Plaintiffs; and (4) when the

defendant makes partial representations but also suppresses some material facts.

       292.    Defendant had a duty to disclose to Plaintiffs and the California Subclass that the

toxic baby food was of substandard quality and contained excessive levels of toxins for the

following two independent reasons: (1) Defendant had exclusive knowledge of the information at

the time of sale; and (2) Defendant actively concealed from Plaintiffs and the California Subclass

the excessive amount of toxins contained in the toxic baby food.

       293.    Defendant’s omissions in violation of the California CLRA were likely to mislead

an ordinary consumer. Plaintiffs and the California Subclass reasonably understood Defendant’s

omissions to mean that the toxic baby food did not contain toxins at levels that are dangerous to

babies’ health. Plaintiffs and the California Subclass also reasonably understood Defendant’s

omissions to mean that the toxic baby food was not of substandard quality. If Defendant had

disclosed that its toxic baby food contained toxins at levels that are dangerous to babies’ health

and was of substandard quality, Plaintiffs and the California Subclass would have been aware that

the toxic baby food contained excessive amounts of toxins and was of substandard quality, and

Plaintiffs and the California Subclass would not have purchased Defendant’s toxic baby food.




                                                61
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 62 of 217 PageID #: 62




       294.    Defendant’s omissions alleged herein were material in that a reasonable person

would attach importance to the information and would be induced to act upon the information in

making purchase decisions.

       295.    Plaintiffs and the California Subclass relied to their detriment on Defendant’s

omissions in purchasing toxic baby food.

       296.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       297.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       298.    Plaintiffs provided Defendant pre-suit notice pursuant to Cal. Civ. Code §1782(a)

by sending a certified letter containing the basis of Plaintiffs’ claims on March 12, 2021. Notice

was received by Defendant on or about March 23, 2021.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;




                                                  62
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 63 of 217 PageID #: 63




           d. Awarding Plaintiffs and Class members damages; and reasonable attorney’s fees;

               and

           e. Granting such further relief as the Court deems just.

                                           COUNT 10
  Violation of the California Unfair Competition Law (Cal. Bus. & Prof. Code §§17200, et
    seq.), on Behalf of Plaintiffs Chelzy Desvigne, Shannon Herrington, April Lockhart,
  Corinthea Pangelinan, Maggie Rouse, Tiffany Salazar, Bridget Salopek, Christen Zulli,
                                   and the California Subclass

       299.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       300.    Plaintiffs Chelzy Desvigne, Shannon Herrington, April Lockhart, Corinthea

Pangelinan, Maggie Rouse, Tiffany Salazar, Bridget Salopek, and Christen Zulli bring this Count

individually and on behalf of the California Subclass.

       301.    The California Unfair Competition Law (“California UCL”) prohibits any

“unconscionable, false, or deceptive act or practice in business, commerce, or trade unlawful,

unfair or fraudulent business act or practice[.]”

       302.    The California UCL further provides that any person who has engaged in unfair

competition may be enjoined in any court of competent jurisdiction. The court may make such

orders or judgments as may be necessary to prevent the use or employment by any person of any

practice which constitutes unfair competition or as may be necessary to restore to any person in

interest any money or property, real or personal, which may have been acquired by means of such

unfair competition.

       303.    The California UCL allows for an action for relief to be brought by a person who

has suffered injury in fact and has lost money or property as a result of the unfair competition.




                                                    63
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 64 of 217 PageID #: 64




        304.    At all relevant times, members of the California Subclass and Defendant were either

natural persons, corporations, firms, partnerships, joint stock companies, associations or other

organizations of persons.

        305.    Defendant willfully engaged in unlawful, fraudulent and unfair acts and practices

in violation of Cal. Bus. & Prof. Code §17200 as described in the allegations above.

        306.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

        307.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        308.    Defendant’s conduct was illegal in that it violated Proposition 65, Cal. Health &

Safety Code §25249.5, et seq. by failing to warn that Defendant’s toxic baby food contained

potential carcinogens.

        309.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is fraudulent in that concealing and failing to disclose the presence of toxic heavy

metals in its baby food was likely to deceive consumers.

        310.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the

California Subclass.

        311.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the California

Subclass has little alternative but to submit and causes consumers substantial injury.

        312.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children




                                                  64
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 65 of 217 PageID #: 65




from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

       313.    The California Subclass has suffered economic injury as a direct and proximate

result of the Defendant’s conduct.

       314.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       315.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       316.    As a direct and proximate result of the foregoing acts and practices, the California

Defendant has received, or will receive, income, profits, and other benefits which they would not

have received if they had not engaged in the violations described in this Complaint.

       317.    WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes

of persons described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;




                                                65
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 66 of 217 PageID #: 66




           d. Awarding Plaintiffs and Class members restitution of Defendant’s wrongfully

               obtained revenue; and

           e. Granting such further relief as the Court deems just.

                                        COUNT 11
Violation of the California False Advertising Law (Cal. Bus. & Prof. Code §§17500, et seq.),
 on Behalf of Plaintiffs Chelzy Desvigne, Shannon Herrington, April Lockhart, Corinthea
   Pangelinan, Maggie Rouse, Tiffany Salazar, Bridget Salopek, Christen Zulli, and the
                                    California Subclass

       318.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       319.    Plaintiffs Chelzy Desvigne, Shannon Herrington, April Lockhart, Corinthea

Pangelinan, Maggie Rouse, Tiffany Salazar, Bridget Salopek, and Christen Zulli bring this Count

individually and on behalf of the California Subclass.

       320.    Defendant engaged in advertising and marketing to the public and offered for sale

toxic baby food that contained toxins in amounts that are unsafe for babies.

       321.    The California False Advertising Law (“California FAL”) states:

           It is unlawful for any person, firm, corporation or association, or any employee
           thereof with intent directly or indirectly to dispose of real or personal property
           or to perform services, professional or otherwise, or anything of any nature
           whatsoever or to induce the public to enter into any obligation relating thereto,
           to make or disseminate or cause to be made or disseminated before the public
           in this state, or to make or disseminate or cause to be made or disseminated
           from this state before the public in any state, in any newspaper or other
           publication, or any advertising device, or by public outcry or proclamation, or
           in any other manner or means whatever, including over the Internet, any
           statement, concerning that real or personal property or those services,
           professional or otherwise, or concerning any circumstance or matter of fact
           connected with the proposed performance or disposition thereof, which is
           untrue or misleading, and which is known, or which by the exercise of
           reasonable care should be known, to be untrue or misleading, or for any person,
           firm, or corporation to so make or disseminate or cause to be so made or
           disseminated any such statement as part of a plan or scheme with the intent not
           to sell that personal property or those services, professional or otherwise, so
           advertised at the price stated therein, or as so advertised. See Cal. Bus. & Prof.
           Code §§17500, et seq.


                                                66
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 67 of 217 PageID #: 67




       322.    Defendant’s business practices as alleged herein constitute unfair, deceptive, untrue

and misleading advertising pursuant to California’s FAL because Defendant advertised toxic baby

food in a manner that is untrue and misleading, and that is known or reasonably should have been

known to Defendant to be untrue or misleading, as Defendant created the impression that the

product was safe for babies to consume when, in fact, it was not. Defendant concealed the material

information from consumers that toxic baby food contained excessive amounts of toxins and was

of substandard quality.

       323.    Defendant’s omissions alleged herein deceived or had the tendency to deceive the

general public regarding the quality and composition of toxic baby food.

       324.    Defendant’s omissions alleged herein were the type of omissions that are material,

i.e., a reasonable person would attach importance to them and would be induced to act on the

information in making purchase decisions.

       325.    Defendant’s omissions alleged herein are objectively material to a reasonable

consumer, and therefore reliance upon such omissions may be presumed as a matter of law.

       326.    At the time Defendant made the omissions alleged herein, Defendant knew or

should have known that they were untrue or misleading, and Defendant acted in violation of Cal.

Bus. & Prof. Code §§17500, et seq.

       327.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       328.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)



                                                67
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 68 of 217 PageID #: 68




Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       329.    As a result, Plaintiffs and each member of the California Subclass have been

injured, lost money or property, and are entitled to relief.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

   described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members restitution of Defendant’s wrongfully

               obtained revenue; and

           e. Granting such further relief as the Court deems just.

                                      COUNT 12
Violation of the Colorado Consumer Protection Act (Colo. Rev. Stat. §§6-1-105(1), et seq.),
 on Behalf of Plaintiffs Camarie Broomfield, Sheral Shah Chheda, Angela Cox, Marcela
                           García, and the Colorado Subclass

       330.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       331.    Plaintiffs Camarie Broomfield, Sheral Shah Chheda, Angela Cox, and Marcela

García bring this Count individually and on behalf of the Colorado Subclass.

       332.    The Colorado Consumer Protection Act defines deceptive trade practices to

include, among other things, when, in the course of the person’s business, vocation, or occupation,

the person: (a) either knowingly or recklessly makes a false representation as to the characteristics,



                                                  68
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 69 of 217 PageID #: 69




ingredients, uses, benefits, alterations, or quantities of goods, food, services, or property or a false

representation as to the sponsorship, approval, status, affiliation, or connection of a person

therewith; (b) represents that goods, food, services, or property are of a particular standard, quality,

or grade, or that goods are of a particular style or model, if he knows or should know that they are

of another; (c) advertises goods, services, or property with intent not to sell them as advertised; (d)

fails to disclose material information concerning goods, services, or property which information

was known at the time of an advertisement or sale if such failure to disclose such information was

intended to induce the consumer to enter into a transaction; and (e) either knowingly or recklessly

engages in any unfair, unconscionable, deceptive, deliberately misleading, false, or fraudulent act

or practice. See Colo. Rev. Stat. §§6-1-105(1), et seq.

       333.    The Colorado Consumer Protection Act further provides for a civil action against

any person who has engaged in or caused another to engage in any deceptive trade practice listed

in this article by any person who is an actual or potential consumer of the defendant’s goods,

services, or property and is injured as a result of such deceptive trade practice.

       334.    At all relevant times, members of the Colorado Subclass and Defendant were either

individuals, corporations, business trusts, estates, trusts, partnerships, unincorporated associations,

or any other legal or commercial entity.

       335.    In marketing and selling its toxic baby food, Defendant either knowingly or

recklessly made a false representation as to the characteristics of its toxic baby foods.

       336.    In marketing and selling its toxic baby food, Defendant either knowingly or

recklessly represented that its toxic baby food was of a particular standard, quality, or grade, when

it knew or should know that they are of another.




                                                  69
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 70 of 217 PageID #: 70




        337.    In marketing and selling its toxic baby food, Defendant either knowingly or

recklessly failed to disclose material information concerning goods, services, or property which

information was known at the time of an advertisement or sale if such failure to disclose such

information was intended to induce the consumer to enter into a transaction.

        338.    In marketing and selling its toxic baby food, Defendant either knowingly or

recklessly engaged in an unfair, unconscionable, deceptive, deliberately misleading, false, or

fraudulent act or practice.

        339.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of Defendant’s business.

        340.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above significantly impact the public as they are actual or potential consumers of

Defendant’s goods.

        341.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the

Colorado Subclass.

        342.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        343.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Colorado

Subclass has little alternative but to submit and causes consumers substantial injury.




                                                  70
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 71 of 217 PageID #: 71




       344.    Defendant’s knowing misrepresentations and omissions in the sale of its toxic baby

food detailed above had the capacity to mislead consumers.

       345.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       346.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       347.    The Colorado Subclass has suffered economic injury as a direct and proximate

result of the Defendant’s conduct.

       348.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages; and




                                                  71
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 72 of 217 PageID #: 72




            e. Granting such further relief as the Court deems just.

                                         COUNT 13
 Violation of the Connecticut Unfair Trade Practices Act (Conn. Gen. Stat. §§42-110A, et
   seq.), on Behalf of Plaintiffs Lori Ann Louis, Monique Warren, and the Connecticut
                                          Subclass

        349.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

        350.    Plaintiffs Lori Ann Louis, and Monique Warren bring this Count individually and

on behalf of the Connecticut Subclass.

        351.    Connecticut’s Unfair Trade Practices Act (“Connecticut UTPA”) prohibits any

“unfair methods of competition and unfair or deceptive acts or practices in the conduct of any trade

or commerce.”

        352.    The Connecticut UTPA further provides that any person who suffers any

ascertainable loss of money or property, real or personal, as a result of the use or employment of

a method, act or practice prohibited by Conn. Gen. Stat. §42-110(b), may bring an action to recover

actual damages.

        353.    At all relevant times, members of the Connecticut Subclass and Defendant were

either a natural person, corporation, limited liability company, trust, partnership, incorporated or

unincorporated association.

        354.    Defendant willfully engaged in deceptive and unfair acts and practices,

misrepresentation, and the concealment, suppression, and omission of material facts in connection

with its advertising and sale of its toxic baby food in violation of Conn. Gen. Stat. §42-110b(a), as

described in the allegations above.

        355.    Defendant’s misrepresentations and omissions as alleged above occurred in

connection with its advertising, sale, offering for sale or the distribution of property in Connecticut.



                                                  72
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 73 of 217 PageID #: 73




        356.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        357.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the

Connecticut Subclass.

        358.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Connecticut

Subclass has little alternative but to submit and causes consumers substantial injury.

        359.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        360.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

        361.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered ascertainable losses in that (1) the actual value of the merchandise they received was less

than the value of the merchandise as represented denying them of the benefit of their bargain; and

(2) Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

        362.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.




                                                  73
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 74 of 217 PageID #: 74




       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages; costs of suit and reasonable

               attorneys’ fees, and

           e. Granting such further relief as the Court deems just.

                                       COUNT 14
 Violation of the Delaware Consumer Fraud Act (Del. Code Ann. tit. 6, §§2511, et seq.), on
                           Behalf of Plaintiffs Katrina Thomas
                               and the Delaware Subclass

       363.    Plaintiffs incorporates by reference and reallege each and every allegation

contained above, as though fully set forth herein.

       364.    Plaintiffs Katrina Thomas brings this Count individually and on behalf of the

Delaware Subclass.

       365.    Delaware’s Consumer Fraud Act prohibits any “act, use or employment by any

person of any deception, fraud, false pretense, false promise, misrepresentation, or the

concealment, suppression, or omission of any material fact with intent that others rely upon such

concealment, suppression or omission, in connection with the sale, lease or advertisement of any

merchandise, whether or not any person has in fact been misled, deceived or damaged thereby, is

an unlawful practice.”




                                                  74
    Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 75 of 217 PageID #: 75




          366.   At all relevant times, members of the Delaware Subclass and Defendant were either

an individual, corporation, government, or governmental subdivision or agency, statutory trust,

business trust, estate, trust, partnership, unincorporated association or other legal or commercial

entity.

          367.   Defendant willfully engaged in deceptive and unfair acts and practices,

misrepresentation, and the concealment, suppression, and omission of material facts in connection

with the sale and advertisement of “merchandise” (as defined in the Delaware Consumer Fraud

Act, Del. Code Ann. tit. 6, §2511(6)) in violation of Del. Code Ann. tit. 6, §2513(a), as described

in the allegations above.

          368.   The Delaware Subclass relied on Defendant’s misrepresentations and omissions in

the sale of its toxic baby food detailed above.

          369.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

          370.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

          371.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the

Delaware Subclass.

          372.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Delaware

Subclass has little alternative but to submit and causes consumers substantial injury.

          373.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children




                                                  75
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 76 of 217 PageID #: 76




from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

       374.    The Delaware Subclass has suffered economic injury as a direct and proximate

result of the Defendant’s conduct.

       375.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       376.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       377.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, prays for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages; and




                                                76
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 77 of 217 PageID #: 77




           e. Granting such further relief as the Court deems just.

                                          COUNT 15
   Violation of the District of Columbia Consumer Protection Procedures Act (D.C. Code
  §§28-3904, et seq.), on Behalf of Plaintiffs Lori-Ann McKenzie-Henry and the District of
                                      Columbia Subclass

       378.    Plaintiffs incorporates by reference and reallege each and every allegation

contained above, as though fully set forth herein.

       379.    Plaintiffs Lori-Ann McKenzie-Henry brings this Count individually and on behalf

of the District of Columbia Subclass.

       380.    The District of Columbia’s Consumer Protection Procedures Act (“District of

Columbia CPPA”) prohibits any person from engaging “in an unfair or deceptive trade practice,

whether or not any consumer is in fact misled, deceived, or damaged thereby.”

       381.    The District of Columbia CPPA specifically forbids, among other things, (1)

representing that goods or services have a source, sponsorship, approval, certification, accessories,

characteristics, ingredients, uses, benefits, or quantities that they do not have; (2) representing that

goods or services are of particular standard, quality, grade, style, or model, if in fact they are of

another; (3) misrepresenting a material fact which has a tendency to mislead; (4) failing to state a

material fact if such failure tends to mislead; (5) Using innuendo or ambiguity as to a material fact,

which has a tendency to mislead; and (6) advertising or offering goods or services without the

intent to sell them or without the intent to sell them as advertised or offered.

       382.    The District of Columbia CPPA provides that a consumer may bring an action

seeking relief from the use of an unfair or deceptive act and may, on behalf of that individual, or

on behalf of both the individual and the general public, bring an action seeking relief from the use

of unfair or deceptive act when it involves consumer goods or services that the individual

purchased for personal, household, or family purposes.



                                                  77
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 78 of 217 PageID #: 78




       383.    At all relevant times, members of the District of Columbia Subclass and Defendant

were individuals, firms, corporations, partnerships, cooperatives, associations, or another

organization, legal entity, or group of individuals.

       384.    At all relevant times, members of the District of Columbia Subclass were persons

who purchased Defendant’s products for personal, household or family purposes and not for resale.

       385.    At all relevant times, Defendant in the ordinary course of business sells, directly or

indirectly, consumer goods or services.

       386.    Defendant willfully engaged in deceptive and unfair acts and practices,

misrepresentation, and the concealment, suppression, and omission of material facts in connection

with the sale and advertisement of its baby foods in violation of D.C. Code §28-3904 as described

in the allegations above.

       387.    Specifically, Defendant’s acts described above violate the prohibition of (1)

representing that goods or services have a source, sponsorship, approval, certification, accessories,

characteristics, ingredients, uses, benefits, or quantities that they do not have in that Defendant’s

branding of its toxic baby food carried with it the impression that the toxic baby food was a safe,

legally compliant product which consumers could use without unduly exposing their babies to the

risk of exposure to toxins; (2) representing that goods or services are of particular standard, quality,

grade, style, or model, if in fact they are of another in that Defendant’s toxic baby food carried

with it the impression that it was a safe, legally compliant product which consumers could use

without unduly exposing their babies to health risks from exposure to toxins; (3) misrepresenting

a material fact which has a tendency to mislead in that Defendant’s marketing of its baby food

represented that its safety and quality; and (4) failing to state a material fact if such failure tends




                                                  78
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 79 of 217 PageID #: 79




to mislead in that Defendant failed to disclose the material fact that it knowingly sold baby food

containing toxic heavy metals.

        388.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

        389.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        390.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        391.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriches Defendant at the expense of the District

of Columbia Subclass.

        392.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the District of

Columbia Subclass has little alternative but to submit and causes consumers substantial injury.

        393.    The District of Columbia Subclass has suffered economic injury as a direct and

proximate result of Defendant’s conduct.

        394.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

        395.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than




                                                  79
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 80 of 217 PageID #: 80




the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       396.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, prays for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members treble damages or $1,500 per violation,

               whichever is greater; reasonable attorneys’ fees; punitive damages; and costs;

           e. Entering an injunction against the use of the unlawful trade practice; and entering

               any order as may be necessary to restore to the consumer money which may have

               been acquired by means of the unlawful trade practice; and

           f. Granting such further relief as the Court deems just.

                                         COUNT 16
Violation of the Florida Deceptive and Unfair Trade Practices Act (Fla. Stat. §§501.201, et
seq.), on Behalf of Plaintiffs Olivia Boyer, Sheral Shah Chheda, Natalya Dzyuba, Kristian
 Germain, Sammi Hobdy, Olivia Johnson, Sarah Kohn, Loukevia Moore, Margo Tezeno,
                Rhianna Thorton, Casey Tisdale, and the Florida Subclass

       397.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.


                                                80
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 81 of 217 PageID #: 81




         398.   Plaintiffs Olivia Boyer, Sheral Shah Chheda, Natalya Dzyuba, Kristian Germain,

Sammi Hobdy, Olivia Johnson, Sarah Kohn, Loukevia Moore, Margo Tezeno, Rhianna Thorton,

and Casey Tisdale bring this Count individually and on behalf of the Florida Subclass.

         399.   Florida’s Deceptive and Unfair Trade Practices Act prohibits “[u]nfair methods of

competition, unconscionable acts or practices, and unfair or deceptive acts or practices in the

conduct of any trade or commerce.”

         400.   Florida’s Deceptive and Unfair Trade Practices Act further provides anyone

aggrieved by a violation of this part may bring an action to obtain a declaratory judgment that an

act or practice violates this part and to enjoin a person who has violated, is violating, or is otherwise

likely to violate this part and in any action brought by a person who has suffered a loss as a result

of a violation of this part, such person may recover actual damages, plus attorney’s fees and court

costs.

         401.   Plaintiffs and Class members purchased the product or services at issue in this

matter for their own use or for that of members of their households.

         402.   At all times material hereto, Defendants engaged in the advertising, soliciting,

providing, offering, or distributing, whether by sale, rental, or otherwise, of goods or services, or

any property, whether tangible or intangible, or any other article, commodity, or thing of value, in

or from Florida.

         403.   The facts that Defendant misrepresented, concealed, suppressed or omitted as

alleged above were material, in that such facts are the type of information upon which a reasonable

consumer is expected to rely in making a decision of whether to purchase Defendant’s products.




                                                   81
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 82 of 217 PageID #: 82




       404.    Defendant’s misrepresentation, concealment, suppression and omission of material

facts as alleged above creates a likelihood of deception and was likely to deceive a consumer acting

reasonably in the same circumstances.

       405.    Defendant engaged in deceptive and unfair acts and practices, misrepresentation,

and the concealment, suppression, and omission of material facts as described in the allegations

above with the intent that Plaintiffs and Class members would rely on those deceptive and unfair

acts and practices and induce Plaintiffs and Class members to purchase Defendant’s products.

       406.    Because the characteristics of Defendant’s merchandise were not as represented,

and those characteristics are material to a reasonable consumer of the type of merchandise, the

value of that merchandise was less than the value of the merchandise would have had the

merchandise actually possessed the characteristics that were represented.

       407.    Plaintiffs and Class members purchased Defendant’s products or services at issue

in this action in Florida without knowledge of the material facts that were concealed, suppressed

or omitted and without knowledge that Defendants affirmative representations were false.

       408.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       409.    Instead, as a result of Defendant’s misrepresentations, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.




                                                82
    Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 83 of 217 PageID #: 83




        410.      Plaintiffs and Class members could not have avoided these injuries. Because

Defendant was the sole source of material information that Defendant failed to disclose, Plaintiffs

and Class members could not have had reason to anticipate the impending harm and thus avoided

their injuries.

        411.      Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Florida

Subclass has little alternative but to submit and causes consumers substantial injury.

        412.      Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        413.      The Florida Subclass has suffered economic injury as a direct and proximate result

of the Defendant’s conduct.

        414.      As a direct and proximate result of the foregoing acts and practices, the Florida

Defendant has received, or will receive, income, profits, and other benefits which they would not

have received if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                  set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                  Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;




                                                   83
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 84 of 217 PageID #: 84




              d. Awarding Plaintiffs and Class members actual damages; attorney’s fees and court

                 costs; and

              e. Granting such further relief as the Court deems just.

                                        COUNT 17
Violation of the Georgia Fair Business Practices Act (Ga. Code Ann. §§10-1-390, et seq.), on
Behalf of Plaintiffs Chelzy Desvigne, Sammi Hobdy, Yuhwa Jang, Leah Ostapchenko, and
                                   the Georgia Subclass

       415.      Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       416.      Plaintiffs Chelzy Desvigne, Sammi Hobdy, Yuhwa Jang, and Leah Ostapchenko

bring this Count individually and on behalf of the Georgia Subclass.

       417.      Georgia’s Fair Business Practices Act prohibits the “[u]nfair or deceptive acts or

practices in the conduct of consumer transactions and consumer acts or practices in trade or

commerce.”

       418.      Georgia’s Fair Business Practices Act specifically declares unlawful, among other

things: (1) representing that goods or services have sponsorship, approval, characteristics,

ingredients, uses, benefits, or quantities that they do not have or that a person has a sponsorship,

approval, status, affiliation, or connection that he or she does not have; (2) representing that goods

or services are of a particular standard, quality, or grade or that goods are of a particular style or

model, if they are of another; and (3) advertising goods or services with intent not to sell them as

advertised.

       419.      Georgia’s Fair Business Practice Act further provides that any person who suffers

injury or damages as a result of a violation of the Act, as a result of consumer acts or practices in

violation of this part may bring an action against the person or persons engaged in such violations




                                                  84
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 85 of 217 PageID #: 85




to seek equitable injunctive relief and to recover his or her general and exemplary damages

sustained as a consequence thereof.

        420.    At all relevant times, members of the Georgia Subclass and Defendant were either

a natural person, corporation, trust, partnership, incorporated or unincorporated association, or

other legal entity.

        421.    Defendant willfully engaged in deceptive and unfair acts and practices,

misrepresentation, and the concealment, suppression, and omission of material facts they intended

others to rely upon in connection with trade or commerce in violation of Ga. Code Ann. §10-1-

393(a) as described in the allegations above.

        422.    Specifically, Defendant’s acts and practices described above violated the Georgia

Fair Business Practice Act’s prohibitions on (1) representing that goods or services have

sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that they do not

have or that a person has a sponsorship, approval, status, affiliation, or connection that he or she

does not have in that Defendant’s branding of its toxic baby food carried with it the impression

that the toxic baby food was a safe, legally compliant product which consumers could use without

unduly exposing their babies to the risk of exposure to toxins; (2) representing that goods or

services are of a particular standard, quality, or grade or that goods are of a particular style or

model, if they are of another in that Defendant’s toxic baby food carried with it the impression that

it was a safe, legally compliant product which consumers could use without unduly exposing their

babies to health risks from exposure to toxins; and (3) advertising goods or services with intent

not to sell them as advertised in that Defendant advertised its toxic baby food as a safe, legally

compliant product which consumers could use without unduly exposing their babies to health risks

from exposure to toxins when Defendant knew it was not.




                                                 85
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 86 of 217 PageID #: 86




        423.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

        424.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        425.    Defendant’s misrepresentations and omissions discussed above had the capacity to

deceive and did deceive Plaintiffs and Class members.

        426.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

        427.    Instead, as a result of Defendant’s misrepresentations, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

        428.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the Georgia

Subclass.

        429.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Georgia

Subclass has little alternative but to submit and causes consumers substantial injury.

        430.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children




                                                  86
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 87 of 217 PageID #: 87




from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

       431.    The Georgia Subclass has suffered economic injury as a direct and proximate result

of Defendant’s conduct.

       432.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

       433.    Plaintiffs provided Defendant pre-suit notice pursuant to Ga. Code Ann. §10-1-

399(b) by sending a certified letter containing the basis of Plaintiffs’ claims on April 12, 2021.

Said notice was received by Defendant on or about April 16, 2021.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages and reasonable attorneys’ fees

               and expenses of litigation incurred with the action; and

           e. Granting such further relief as the Court deems just.




                                                  87
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 88 of 217 PageID #: 88




                                         COUNT 18
 Violation of the Hawaii Uniform Deceptive Trade Practices Act (Haw. Rev. Stat. §§480-1,
  et seq.), on Behalf of Plaintiffs Kimberly Azeneth Avila, Christen Zulli, and the Hawaii
                                           Subclass

         434.   Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

         435.   Plaintiffs Kimberly Azeneth Avila, and Christen Zulli bring this Count individually

and on behalf of the Hawaii Subclass.

         436.   Hawaii’s Uniform Deceptive Trade Practices Act (“Hawaii UDTPA”) prohibits

“[u]nfair methods of competition and unfair or deceptive acts or practices in the conduct of any

trade or commerce are unlawful.”

         437.   Hawaii’s UDTPA further provides that any person who is injured in the person’s

business or property by reason of anything forbidden or declared unlawful by this chapter may sue

for damages sustained by the person.

         438.   At all relevant times, members of the Hawaii Subclass were natural persons who,

primarily for personal, family, or household purposes, purchased Defendant’s goods or services.

         439.   At all relevant times, Defendant and the members of the Hawaii Subclass were

either individuals, corporations, firms, trusts, partnerships, limited partnerships, limited liability

partnerships, limited liability limited partnerships, limited liability companies, and incorporated or

unincorporated associations.

         440.   Defendant willfully engaged in deceptive and unfair acts and practices,

misrepresentation, and the concealment, suppression, and omission of material facts in connection

with trade or commerce in violation of Haw. Rev. Stat. §480-2 as described in the allegations

above.




                                                 88
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 89 of 217 PageID #: 89




        441.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

        442.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        443.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

        444.    Instead, as a result of Defendant’s misrepresentations, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

        445.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the Hawaii

Subclass.

        446.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Hawaii

Subclass has little alternative but to submit and causes consumers substantial injury.

        447.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.




                                                  89
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 90 of 217 PageID #: 90




       448.    The Hawaii Subclass has suffered economic injury as a direct and proximate result

of the Defendant’s conduct.

       449.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members treble damages, reasonable attorneys’ fees

               and costs; and

           e. Granting such further relief as the Court deems just.

                                          COUNT 19
  Violation of the Idaho Consumer Protection Act (Idaho Code Ann. §§48-601, et seq.), on
               Behalf of Plaintiffs Sonja Renee Twiggs and the Idaho Subclass

       450.    Plaintiffs incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       451.    Plaintiffs Sonja Renee Twiggs brings this Count individually and on behalf of the

Idaho Subclass.

       452.    Idaho’s Consumer Protection Act (“Idaho CPA”) prohibits “unfair methods of

competition and unfair or deceptive acts or practices in the conduct of any trade of commerce,” as




                                                  90
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 91 of 217 PageID #: 91




well as “any unconscionable method, act or practice in the conduct of trade or commerce.” See

Idaho Code Ann. §48-603.

       453.    Specifically, the Idaho’s CPA forbids: (1) representing that goods or services have

sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that they do not

have or that a person has a sponsorship, approval, status, affiliation, connection, qualifications or

license that he does not have; (2) representing that goods or services are of a particular standard,

quality, or grade, or that goods are of a particular style or model, if they are of another; (3)

advertising goods or services with intent not to sell them as advertised; (4) engaging in any act or

practice that is otherwise misleading, false, or deceptive to the consumer; and (5) engaging in any

unconscionable method, act or practice in the conduct of trade or commerce.

       454.    The CPA provides that any person who purchases or leases goods or services and

suffers any ascertainable loss of money or property as a result of the use by another person of an

unfair or deceptive practice bay bring an action to recover actual damages.

       455.    At all relevant times, members of the Idaho Subclass and Defendant were either

natural people, corporations, trusts, partnerships, incorporated or unincorporated associations,

companies, trusts, business entities or any other legal entity.

       456.    Defendant willfully engaged in unfair, deceptive, and unconscionable practices in

the conduct of trade or commerce as described in the allegations above.

       457.    As a result, Defendant’s conduct violates several provisions of the Idaho CPA,

including but not limited to:

           a. Section 48-603(5):       Representing that goods or services have sponsorship,

               approval, characteristics, ingredients, uses, benefits, or quantities that they do not

               have—here, Defendant’s branding of its toxic baby food carried with it the




                                                 91
Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 92 of 217 PageID #: 92




         impression that the toxic baby food was a safe, legally compliant product which

         consumers could use without unduly exposing their babies to the risk of exposure

         to toxins; and

      b. Section 48-603(7): Representing that goods or services are of a particular standard,

         quality, or grade, or that goods are of a particular style or model, if they are of

         another—as above, Defendant’s toxic baby food carried with it the impression that

         it was a safe, legally compliant product which consumers could use without unduly

         exposing their babies to health risks from exposure to toxins.

      c. Section 48-603(17): Engaging in any act or practice which is otherwise misleading,

         false, or deceptive to the consumer—as above, Defendant’s toxic baby food carried

         with it the impression that it was a safe, legally compliant product which consumers

         could use without unduly exposing their babies to health risks from exposure to

         toxins.

      d. Section 48-603(18): Engaging in any unconscionable method, act or practice in the

         conduct of trade or commerce. Here, Defendant knew that its toxic baby food

         contained amounts of toxins that are unsafe for babies, knew or reasonably should

         have known that consumers would want to buy baby food that is free of toxins that

         are harmful to babies, and knew or reasonable should have known that consumers

         would not buy baby food that contains such toxins. Nevertheless, Defendant

         continually marketed its toxic baby food as safe for babies to consume and

         unconscionably withheld information from the public about the amounts of toxins

         in the toxic baby food. These actions violate the well-established public policies of




                                          92
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 93 of 217 PageID #: 93




               protecting children from avoidable dangers and that the manufacturer of food is

               responsible for ensuring that it is fit for human consumption.

       458.    Defendant’s omissions in violation of the Idaho CPA were likely to mislead an

ordinary consumer.     Plaintiffs and the Idaho Subclass reasonably understood Defendant’s

omissions to mean that the toxic baby food did not contain toxins at levels that are dangerous to

babies’ health.   Plaintiffs and the Idaho Subclass also reasonably understood Defendant’s

omissions to mean that the toxic baby food was not of substandard quality. If Defendant had

disclosed that its baby food contained toxins at levels that are dangerous to babies’ health and was

of substandard quality, Plaintiffs and the Idaho Subclass would have been aware that the toxic

baby food contained excessive amounts of toxins and was of substandard quality, and Plaintiffs

and the Idaho Subclass would not have purchased Defendant’s toxic baby food.

       459.    Defendant’s omissions alleged herein were material in that a reasonable person

would attach importance to the information and would be induced to act upon the information in

making purchase decisions.

       460.    Plaintiffs and the Idaho Subclass relied to their detriment on Defendant’s omissions

in purchasing toxic baby food.

       461.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       462.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)




                                                93
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 94 of 217 PageID #: 94




Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       463.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members damages, reasonable attorneys’ fees and

               costs; and

            e. Granting such further relief as the Court deems just.

                                         COUNT 20
  Violation of the Illinois Consumer Fraud and Deceptive Business Practices Act (815 Ill.
  Comp. Stat. Ann. §§505/1, et seq.), on Behalf of Plaintiffs Brandy Davis, and the Illinois
                                          Subclass

       464.    Plaintiffs incorporates by reference and reallege each and every allegation

contained above, as though fully set forth herein.

       465.    Plaintiffs Brandy Davis brings this Count individually and on behalf of the Illinois

Subclass.

       466.    Illinois’s Consumer Fraud and Deceptive Business Practices Act prohibits “[u]nfair

methods of competition and unfair or deceptive acts or practices, including but not limited to the



                                                  94
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 95 of 217 PageID #: 95




use or employment of any deception, fraud, false pretense, false promise, misrepresentation or the

concealment, suppression or omission of any material fact, with intent that others rely upon the

concealment, suppression or omission of such material fact, or the use or employment of any

practice… in the conduct of any trade or commerce . . . whether any person has in fact been misled,

deceived or damaged thereby.”

        467.    At all times material hereto, Defendants engaged in the advertising, offering for

sale, sale, and/or distribution of services in Illinois.

        468.    Defendants, by and through their employees, agents, and/or servants, and in

connection with their advertising, offering for sale, sale, and/or distribution of services, engaged

in deceptive and unfair acts and practices, misrepresentation, and the concealment, suppression,

and omission of material facts as described in the allegations above.

        469.    The facts that Defendants misrepresented, concealed, suppressed, or omitted as

alleged above were material, in that such facts are the type of information upon which a reasonable

consumer is expected to rely in making a decision of whether to purchase Defendant’s products.

        470.    At all relevant times, members of the Illinois Subclass and Defendants were either

natural persons or their legal representatives, partnerships, corporations, companies, trusts,

business entities, or associations.

        471.    Plaintiffs and Class members purchased the product or services at issue in this

matter for their own use or for that of members of their households.

        472.    Defendant’s misrepresentation, concealment, suppression and omission of material

facts as alleged above creates a likelihood of deception and has the capacity to deceive a reasonable

consumer.




                                                    95
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 96 of 217 PageID #: 96




       473.    Defendants engaged in deceptive and unfair acts and practices, misrepresentation,

and the concealment, suppression, and omission of material facts as described in the allegations

above with the intent that Plaintiffs and Class members would rely on those deceptive and unfair

acts and practices and induce Plaintiffs and Class members to purchase Defendant’s products.

       474.    Because the characteristics of Defendant’s merchandise were not as represented,

and those characteristics are material to a reasonable consumer of the type of merchandise, the

value of that merchandise was less than the value of the merchandise would have had the

merchandise actually possessed the characteristics that were represented.

       475.    Plaintiffs and Class members purchased Defendant’s products or services at issue

in this action in Illinois without knowledge of the material facts that were concealed, suppressed

or omitted and without knowledge that Defendants affirmative representations were false.

       476.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       477.    Instead, as a result of Defendant’s misrepresentations, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       478.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Illinois

Subclass has little alternative but to submit and causes consumers substantial injury.




                                                96
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 97 of 217 PageID #: 97




        479.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        480.    Plaintiffs and Class members could not have avoided these injuries. Because

Defendants were the sole source of material information that Defendants failed to disclose,

Plaintiffs and Class members could not have had reason to anticipate the impending harm and thus

avoided their injuries.

        481.    As a direct and proximate result of the foregoing acts and practices, the Defendant

has received, or will receive, income, profits, and other benefits which they would not have

received if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, prays for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members damages, attorneys’ fees and costs of suit;

                and

            e. Granting such further relief as the Court deems just.

                                       COUNT 21
 Violation of the Indiana Deceptive Consumer Sales Act (Ind. Code §§24-5-0.5, et seq.), on
      Behalf of Plaintiffs Megan Ashley, Michelle Corbett, and the Indiana Subclass




                                                  97
    Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 98 of 217 PageID #: 98




         482.   Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

         483.   Plaintiffs Megan Ashley and Michelle Corbett bring this Count individually and on

behalf of the Idaho Subclass.

         484.   The Indiana Deceptive Consumer Sales Act (“Indiana DCSA”) prohibits suppliers

from committing acts or omissions that are unfair, abusive, or deceptive in connection with a

consumer transaction; further, acts and omissions prohibited by the Indiana DCSA include both

implicit and explicit misrepresentations. See Ind. Code §24-5-0.5-3(a).

         485.   Among other things, the Indiana DCSA specifically defines the following acts and

representations about the subject matter of the consumer transaction as deceptive acts: (1) that such

subject of a consumer transaction has sponsorship, approval, performance, characteristics,

accessories, uses, or benefits it does not have which the supplier knows or should reasonably know

it does not have; and (2) that such subject of a consumer transaction is of a particular standard,

quality, grade, style, or model, if it is not and if the supplier knows or should reasonably know that

it is not.

         486.   At all relevant times, Plaintiffs, members of the Indiana Subclass, and Defendant

were either individuals, corporations, business trusts, estates, trusts, partnerships, associations,

nonprofit corporations or organizations, or cooperatives or some other legal entity.

         487.   Defendant willfully engaged in unfair, deceptive, and/or unlawful practices, as well

as unconscionable commercial practices as described in the allegations above.

         488.   As a result, Defendant’s conduct violates several provisions of the Indiana DCSA,

including but not limited to:




                                                 98
   Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 99 of 217 PageID #: 99




           a. Section 24-5-0.5-3(b)(1): Representing that the subject of a consumer transaction

               has sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities

               that it does not have—here, Defendant’s branding of its toxic baby food carried

               with it the impression that the toxic baby food was a safe, legally compliant product

               which consumers could use without unduly exposing their babies to the risk of

               exposure to toxins; and

           b. Section 24-5-0.5-3(b)(2): Representing that the subject of a consumer transaction

               is of a particular standard, quality, grade, style, or model, if it is not and if the

               supplier knows or should reasonably know that it is not—as above, Defendant’s

               toxic baby food carried with it the impression that it was a safe, legally compliant

               product which consumers could use without unduly exposing their babies to health

               risks from exposure to toxins.

        489.   Defendant’s omissions in violation of the Indiana DCSA were likely to mislead an

ordinary consumer. Plaintiffs and the Indiana Subclass reasonably understood Defendant’s

omissions to mean that the toxic baby food did not contain toxic heavy metals. Plaintiffs and the

Indiana Subclass also reasonably understood Defendant’s omissions to mean that the toxic baby

food was not of substandard quality. If Defendant had disclosed that its toxic baby food contained

toxic heavy metals and was of substandard quality, Plaintiffs and the Indiana Subclass would have

been aware that the toxic baby food contained excessive amounts of toxins and was of substandard

quality, and Plaintiffs and the Indiana Subclass would not have purchased Defendant’s toxic baby

food.




                                                99
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 100 of 217 PageID #: 100




       490.    Defendant’s omissions alleged herein were material in that a reasonable person

would attach importance to the information and would be induced to act upon the information in

making purchase decisions.

       491.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       492.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       493.    Plaintiffs provided Defendant pre-suit notice pursuant to Ind. Code §24-5-0.5-5(a)

by sending a certified letter containing the basis of Plaintiffs’ claims on April 13, 2021. Said notice

was received by Defendant on or about April 19, 2021.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members their damages or $500, whichever is

               greater, reasonable attorneys’ fees and costs; and




                                                  100
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 101 of 217 PageID #: 101




            e. Granting such further relief as the Court deems just.

                                         COUNT 22
 Violation of the Iowa Private Right of Action for Consumer Frauds Act (Iowa Code Ann.
       §§714H.1, et seq.), on Behalf of Plaintiffs Sara Kilburn and the Iowa Subclass

       494.    Plaintiffs incorporates by reference and reallege each and every allegation

contained above, as though fully set forth herein.

       495.    Plaintiffs Sara Kilburn brings this Count individually and on behalf of the Iowa

Subclass.

       496.    Iowa’s Private Right of Action for Consumer Frauds Act (“Iowa PRACFA”)

prohibits any “practice or act the person knows or reasonably should know is an unfair practice,

deception, fraud, false pretense, or false promise, or the misrepresentation, concealment,

suppression, or omission of a material fact, with the intent that others rely upon the unfair practice,

deception, fraud, false pretense, false promise, misrepresentation, concealment, suppression, or

omission in connection with the advertisement, sale, or lease of consumer merchandise, or the

solicitation of contributions for charitable purposes.”

       497.    The Iowa PRACFA further provides that a consumer who suffers an ascertainable

loss of money or property as the result of an unfair or deceptive practice may bring an action to

recover actual damages.

       498.    At all relevant times, members of the Iowa Subclass were natural persons.

       499.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts they

intended others to rely upon in connection with trade or commerce in violation of Iowa Code Ann.

§714A.3(1) as described in the allegations above.

       500.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.


                                                 101
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 102 of 217 PageID #: 102




        501.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        502.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

        503.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

        504.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the Iowa

Subclass.

        505.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Iowa

Subclass has little alternative but to submit and causes consumers substantial injury.

        506.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        507.    The Iowa Subclass has suffered economic injury as a direct and proximate result of

the Defendant’s conduct.




                                                  102
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 103 of 217 PageID #: 103




       508.     As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, prays for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages, reasonable attorneys’ fees and

                costs; and

           e. Granting such further relief as the Court deems just.

                                        COUNT 23
  Violation of the Kansas Consumer Protection Act (Kan. Stat. Ann. §§50-623, et seq.), on
             Behalf of Plaintiffs Shannon Herrington and the Kansas Subclass

       509.     Plaintiffs incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

       510.     Plaintiffs Shannon Herrington brings this Count individually and on behalf of the

Kansas Subclass.

       511.     The Kansas Consumer Protection Act (“Kansas CPA”) prohibits suppliers from

engaging in any deceptive act or practice in connection with a consumer transaction. See Kan. Stat.

Ann. §50-626.

       512.     Specifically, the Kansas CPA prohibits (1) representations made knowingly or with

reason to know that: (a) property or services have sponsorship, approval, accessories,


                                                 103
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 104 of 217 PageID #: 104




characteristics, ingredients, uses, benefits or quantities that they do not have; (b) property or

services are of particular standard, quality, grade, style or model, if they are of another which

differs materially from the representation; (c) property or services has uses, benefits or

characteristics unless the supplier relied upon and possesses a reasonable basis for making such

representation; or (d) use, benefit or characteristic of property or services has been proven or

otherwise substantiated unless the supplier relied upon and possesses the type and amount of proof

or substantiation represented to exist; (2) the willful use, in any oral or written representation, of

exaggeration, falsehood, innuendo or ambiguity as to a material fact; and (3) the willful failure to

state a material fact, or the willful concealment, suppression or omission of a material fact.

       513.    The Kansas CPA also provides that no supplier shall engage in any unconscionable

act or practice in connection with a consumer transaction.

       514.    The Kansas CPA allows a consumer who is aggrieved by a violation of the act to

bring a private action for actual damages or a civil penalty not to exceed $10,000 per violation.

       515.    At all relevant times, Plaintiffs and the Kansas Subclass were individuals who

purchased Defendant’s baby foods for personal, family or household purposes.

       516.    At all relevant times, Defendant was a manufacturer, distributor, dealer, seller,

lessor, assignor, or other person who, in the ordinary course of business, solicits, engages in or

enforces consumer transactions, whether or not dealing directly with the consumer.

       517.    Defendant willfully engaged in deceptive acts and practices in connection with

consumer transactions as described in the allegations above.

       518.    As a result, Defendant’s conduct violates several provisions of the Kansas CPA,

including but not limited to:




                                                 104
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 105 of 217 PageID #: 105




           a. Section 50-626(b)(1)(A): Representing, knowingly or with a reason to know, that

               property or services have sponsorship, approval, accessories, characteristics,

               ingredients, uses, benefits or quantities that they do not have—here, Defendant’s

               branding of its toxic baby food carried with it the impression that the toxic baby

               food was a safe, legally compliant product which consumers could use without

               unduly exposing their babies to the risk of exposure to toxins;

           b. Section 50-626(b)(1)(D): Representing, knowingly or with a reason to know, that

               property or services of are a particular standard, quality, grade, style, or model, if

               they are of another which differs materially from the representation—as above,

               Defendant’s branding of its toxic baby food carried with it the impression that the

               toxic baby food was a safe, legally compliant product which consumers could use

               without unduly exposing their babies to the risk of exposure to toxins; and

           c. Section 50-626(b)(3): The willful failure to state a material fact, or the willful

               concealment, suppression or omission of a material fact—here, Defendant willfully

               failed to state and concealed its knowledge about the levels of toxins in its toxic

               baby food, a material fact concerning the ingredients and health effects of its toxic

               baby food.

       519.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       520.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)




                                                105
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 106 of 217 PageID #: 106




Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       521.    Defendant’s conduct as alleged above was unfair, including but not limited to:

           a. Section 50-627(b)(1): The supplier took advantage of the inability of the consumer

               to reasonably protect the consumer’s interests because of the consumer’s ignorance

               or similar factor—here, the Defendant had knowledge about the amounts of toxins

               in its toxic baby food, which information:

                   i. Defendant measures and analyzes in the regular operation of its business;

                  ii. Is directly related to consumers’ interest; and

                  iii. Is not within the ability of the consumer to reasonably measure and analyze.

           b. Section 50-627(b)(6): The supplier made a misleading statement of opinion on

               which the consumer was likely to the consumer’s detriment—Defendant’s branding

               of its toxic baby food carried with it the impression that the toxic baby food was a

               safe, legally compliant product which consumers could use without unduly

               exposing their babies to the risk of exposure to toxins.

       522.    Defendant’s omissions in violation of the Kansas CPA were likely to mislead an

ordinary consumer.    Plaintiffs and the Kansas Subclass reasonably understood Defendant’s

omissions to mean that the toxic baby food did not contain toxins at levels that are dangerous to

babies’ health. Plaintiffs and the Kansas Subclass also reasonably understood Defendant’s

omissions to mean that the toxic baby food was not of substandard quality. If Defendant had

disclosed that its toxic baby food contained toxins at levels that are dangerous to babies’ health

and was of substandard quality, Plaintiffs and the Kansas Subclass would have been aware that the




                                               106
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 107 of 217 PageID #: 107




toxic baby food contained excessive amounts of toxins and was of substandard quality, and

Plaintiffs and the Kansas Subclass would not have purchased Defendant’s toxic baby food.

       523.    Defendant’s omissions alleged herein were material in that a reasonable person

would attach importance to the information and would be induced to act upon the information in

making purchase decisions.

       524.    Plaintiffs and the Kansas Subclass relied to their detriment on Defendant’s

omissions in purchasing toxic baby food.

       525.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages or a civil penalty not to exceed

               $10,000 for each violation, whichever is greater, and

           e. Granting such further relief as the Court deems just.

                                          COUNT 24
  Violation of the Kentucky Consumer Protection Act (Ky. Rev. Stat. Ann. §§367.110, et
           seq.), on Behalf of Plaintiffs Ana Butkus and the Kentucky Subclass

       526.    Plaintiffs incorporates by reference and reallege each and every allegation

contained above, as though fully set forth herein.


                                                  107
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 108 of 217 PageID #: 108




       527.    Plaintiffs Ana Butkus brings this Count individually and on behalf of the Kentucky

Subclass.

       528.    Kentucky’s Consumer Protection Act (“Kentucky CPA”) prohibits any “[u]nfair,

false, misleading, or deceptive acts or practices in the conduct of any trade or commerce.”

       529.    The Kentucky CPA further provides that any person who purchases or leases goods

or services primarily for personal, family or household purposes and thereby suffers any

ascertainable loss of money or property, real or personal, as a result of the use or employment by

another person of an unfair, false, misleading or deceptive act or practice may bring an action to

recover actual damages.

       530.    At all relevant times, members of the Kentucky Subclass and Defendant were either

natural persons, corporations, trusts, partnerships, incorporated or unincorporated associations, or

another legal entity.

       531.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts in

connection with trade or commerce in violation of Ky. Rev. Stat. Ann. §367.170(1) as described

in the allegations above.

       532.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

       533.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

       534.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.




                                                108
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 109 of 217 PageID #: 109




        535.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

        536.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the

Kentucky Subclass.

        537.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Kentucky

Subclass has little alternative but to submit and causes consumers substantial injury.

        538.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        539.    The Kentucky Subclass has suffered economic injury as a direct and proximate

result of Defendant’s conduct.

        540.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, prays for an Order as follows:




                                                  109
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 110 of 217 PageID #: 110




           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages, reasonable attorneys’ fees and

               costs; and

           e. Granting such further relief as the Court deems just.

                                          COUNT 25
   Violation of the Louisiana Unfair Trade Practices and Consumer Protection Law (La.
  Rev. Stat. Ann. §§51:1401, et seq.), on Behalf of Plaintiffs Sheral Shah Chheda, Kristian
           Germain, Loukevia Moore, Margo Tezeno, and the Louisiana Subclass

       541.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       542.    Plaintiffs Sheral Shah Chheda, Kristian Germain, Loukevia Moore, and Margo

Tezeno bring this Count individually and on behalf of the Louisiana Subclass.

       543.    Louisiana’s Unfair Trade Practices and Consumer Protection Law prohibits any

“[u]nfair methods of competition and unfair or deceptive acts or practices in the conduct of any

trade or commerce.”

       544.    Louisiana’s Unfair Trade Practices and Consumer Protection Law further provides

that any person who suffers any ascertainable loss of money as a result of the use or employment

by another person of an unfair or deceptive method, act, or practice may bring an action to recover

actual damages.




                                                110
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 111 of 217 PageID #: 111




       545.    At all relevant times, members of the Louisiana Subclass and Defendant were either

natural persons, corporations, trusts, partnerships, incorporated or unincorporated associations, or

another legal entity.

       546.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts they

intended others to rely upon in connection its advertising, offering for sale, sale, or distribution of

property, in violation of La. Rev. Stat. Ann. §51:1405(A) as described in the allegations above.

       547.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

       548.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

       549.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       550.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       551.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the

Louisiana Subclass.




                                                 111
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 112 of 217 PageID #: 112




        552.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Louisiana

Subclass has little alternative but to submit and causes consumers substantial injury.

        553.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        554.    The Louisiana Subclass has suffered economic injury as a direct and proximate

result of the Louisiana Defendant’s conduct.

        555.    As a direct and proximate result of the foregoing acts and practices, the Louisiana

Defendant has received, or will receive, income, profits, and other benefits which they would not

have received if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members actual damages, reasonable attorneys’ fees

                and costs of suit; and

            e. Granting such further relief as the Court deems just.




                                                  112
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 113 of 217 PageID #: 113




                                         COUNT 26
 Violation of the Maine Unfair Trade Practices Act (Me. Rev. Stat. Ann. tit. 5, §§205-A, et
seq.), on Behalf of Plaintiffs Angela Arrowsmith, Jen Comeau, Mia Pelletier, and the Maine
                                          Subclass

       556.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       557.    Plaintiffs Angela Arrowsmith, Jen Comeau, and Mia Pelletier bring this Count

individually and on behalf of the Maine Subclass.

       558.    Maine’s Unfair Trade Practices Act prohibits any “[u]nfair methods of competition

and unfair or deceptive acts or practices in the conduct of any trade or commerce.”

       559.    Maine’s Unfair Trade Practices Act further provides that any person who purchases

or leases goods, services or property, real or personal, primarily for personal, family or household

purposes and thereby suffers any loss of money or property, real or personal, as a result of the use

or employment by another person of a unfair or deceptive acts or practices may bring an action for

actual damages, restitution and for such other equitable relief, including an injunction, as the court

determines to be necessary and proper.

       560.    At all relevant times, members of the Maine Subclass and Defendant were either

natural persons, corporations, trusts, partnerships, incorporated or unincorporated associations or

another legal entity.

       561.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts in

connection with trade or commerce in violation of Me. Rev. Stat. Ann. tit. 5, §207 as described in

the allegations above.




                                                 113
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 114 of 217 PageID #: 114




        562.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above occurred in connection with its advertising, offering for sale, sale or distribution of

services or property.

        563.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

        564.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

        565.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        566.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the Maine

Subclass.

        567.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Maine

Subclass has little alternative but to submit and causes consumers substantial injury.

        568.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.




                                                  114
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 115 of 217 PageID #: 115




       569.    The Maine Subclass has suffered economic injury as a direct and proximate result

of the Maine Defendant’s conduct.

       570.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

       571.    Plaintiffs provided Defendant pre-suit settlement offer pursuant to Me. Rev. Stat.

Ann. tit. 5, §213(1-A), by sending a certified letter containing the basis of Plaintiffs’ claims on

April 13, 2021. Said notice was received by Defendant on or about April 19, 2021.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages, reasonable attorneys’ fees and

               costs; and

           e. Granting such further relief as the Court deems just.

                                          COUNT 27
Violation of the Maryland Consumer Protection Act (Md. Code Ann., Com. Law §§13-101,
et seq.), on Behalf of Plaintiffs Lori-Ann McKenzie-Henry, Holly Plotts, Katrina Thomas,
                                  and the Maryland Subclass

       572.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.




                                                  115
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 116 of 217 PageID #: 116




        573.    Plaintiffs Lori-Ann McKenzie-Henry, Holly Plotts, and Katrina Thomas brings this

Count individually and on behalf of the Maryland Subclass.

        574.    The Maryland Consumer Protection Act (“Maryland CPA”) provides a person may

not engage in any unfair, abusive or deceptive trade practice in the sale or lease or consumer goods

or services.

        575.    The Maryland CPA also provides that unfair, abusive, or deceptive trade practices

include, among other things, any: (1) false, falsely disparaging, or misleading oral or written

statement, visual description, or other representation of any kind which has the capacity, tendency,

or effect of deceiving or misleading consumers; (2) representation that: (i) consumer goods,

consumer realty, or consumer services have a sponsorship, approval, accessory, characteristic,

ingredient, use, benefit, or quantity which they do not have; or (ii) consumer goods, consumer

realty, or consumer services are of a particular standard, quality, grade, style, or model which they

are not; (3) failure to state a material fact if the failure deceives or tends to deceive; and (4)

deception, fraud, false pretense, false premise, misrepresentation, or knowing concealment,

suppression, or omission of any material fact with the intent that a consumer rely on the same in

connection with (i) the promotion or sale of any consumer goods, consumer realty, or consumer

service.

        576.    The Maryland CPA further provides that any person may bring an action to recover

for injury or loss sustained by him as the result of an unfair, abusive or deceptive practice.

        577.    At all relevant times, Plaintiffs, members of the Maryland Subclass, and Defendant

were either individuals, corporations, business trusts, statutory trusts, estates, trusts, partnerships,

associations, two or more persons having a joint or common interest, or another legal or

commercial entity.




                                                  116
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 117 of 217 PageID #: 117




       578.    Defendant willfully engaged in unfair, abusive, and deceptive trade practices as

described in the allegations above.

       579.    As a result, Defendant’s conduct violates several provisions of the Maryland CPA,

including but not limited to:

           a. Section 13-301(1): Making false or misleading oral or written statements, visual

               descriptions, or other representations of any kind which have the capacity,

               tendency, or effect of deceiving or misleading consumers—here, Defendant’s

               branding of its toxic baby food carried with it the impression that the toxic baby

               food was a safe, legally compliant product which consumers could use without

               unduly exposing their babies to the risk of exposure to toxins;

           b. Section 13-301(2)(b)(i): Representing that consumer goods, consumer realty, or

               consumer services have a sponsorship, approval, accessory, characteristic,

               ingredient, use, benefit, or quantity which they do not—Defendant’s branding of

               its toxic baby food carried with it the impression that the toxic baby food was a

               safe, legally compliant product which consumers could use without unduly

               exposing their babies to the risk of exposure to toxins;

           c. Section 13-301(2)(b)(ii): Representing that consumer good, consumer realty, or

               consumer services are of a particular standard, quality, or grade, or that goods are

               of a particular style or model, if they are of another—Defendant’s toxic baby food

               carried with it the impression that it was a safe, legally compliant product which

               consumers could use without unduly exposing their babies to health risks from

               exposure to toxins;




                                               117
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 118 of 217 PageID #: 118




           d. Section 13-301(3): Failing to state a material fact if the failure deceives or tends to

              deceive—Defendants failed to state the material fact that toxic baby food contains

              excessive levels of toxins, which both tends to deceive and did deceive Plaintiffs

              and the Maryland Subclass; and

           e. Section 13-301(9)(I): Committing deception, fraud, false pretense, false premise,

              misrepresentation, or knowing concealment, suppression, or omission of any

              material fact with the intent that the consumer rely on the same in connection with

              the promotion or sale of any consumer goods—Defendant deceived Plaintiffs and

              the Maryland Subclass by misrepresenting toxic baby food as a safe baby food by

              knowingly concealing, suppressing, and omitting from all marketing the material

              fact that toxic baby food contains harmful amounts of toxins.

       580.   Defendant’s omissions in violation of the Maryland CPA were likely to mislead an

ordinary consumer. Plaintiffs and the Maryland Subclass reasonably understood Defendant’s

omissions to mean that the toxic baby food did not contain toxins at levels that are dangerous to

babies’ health. Plaintiffs and the Maryland Subclass also reasonably understood Defendant’s

omissions to mean that the toxic baby food was not of substandard quality.

       581.   If Defendant had disclosed that its toxic baby food contained toxins at levels that

are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Maryland

Subclass would have been aware that the toxic baby food contained excessive amounts of toxins

and was of substandard quality, and Plaintiffs and the Maryland Subclass would not have

purchased Defendant’s toxic baby food.




                                                118
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 119 of 217 PageID #: 119




       582.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       583.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       584.    Plaintiffs and the Maryland Subclass relied to their detriment on Defendant’s

omissions in purchasing toxic baby food.

       585.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages, reasonable attorneys’ fees and

               costs; and

           e. Granting such further relief as the Court deems just.




                                                  119
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 120 of 217 PageID #: 120




                                        COUNT 28
 Violation of the Massachusetts Regulation of Business Practice and Consumer Protection
      Act (Mass. Gen. Laws Ann. ch. 93A, §§1, et seq.), on Behalf of Plaintiffs Angela
 Arrowsmith, Grisel Barreto, Brittany Distaso, Karleen Kozaczka, Lori Ann Louis, Lyrik
                 Merlin, Jo-Ellen Paterno, and the Massachusetts Subclass

       586.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       587.    Plaintiffs Angela Arrowsmith, Grisel Barreto, Brittany Distaso, Karleen Kozaczka,

Lori Ann Louis, Lyrik Merlin, and Jo-Ellen Paterno bring this Count individually and on behalf of

the Massachusetts Subclass.

       588.    Massachusetts’s Regulation of Business Practice and Consumer Protection Act

prohibits any “[u]nfair methods of competition and unfair or deceptive acts or practices in the

conduct of any trade or commerce.”

       589.    At all relevant times, members of the Massachusetts Subclass and Defendant were

either natural persons, corporations, trusts, partnerships, incorporated or unincorporated

associations, and another legal entity.

       590.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts in

connection with trade or commerce in violation of Mass. Gen. Laws Ann. ch. 93A, §2(a) as

described in the allegations above.

       591.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

       592.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.




                                               120
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 121 of 217 PageID #: 121




        593.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

        594.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

        595.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the

Massachusetts Subclass.

        596.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the

Massachusetts Subclass has little alternative but to submit and causes consumers substantial injury.

        597.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        598.    The Massachusetts Subclass has suffered economic injury as a direct and proximate

result of the Massachusetts Defendant’s conduct.

        599.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.




                                                  121
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 122 of 217 PageID #: 122




       600.    Plaintiffs provided Defendant pre-suit notice pursuant to Mass. Gen. Laws Ann. ch.

93A, §9(3) by sending a certified letter containing the basis of Plaintiffs’ claims on April 12, 2021.

Said notice was received by Defendant on or about April 19, 2021.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members treble damages, attorneys’ fees, costs; and

           e. Granting such further relief as the Court deems just.

                                        COUNT 29
Violation of the Michigan Consumer Protection Act (Mich. Comp. Laws §§445.901, et seq.),
    on Behalf of Plaintiffs Brittany Bennett, Jordan Cantafio, Deana Linegar, Amanda
                            Morency, and the Michigan Subclass
       601.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       602.    Plaintiffs Brittany Bennett, Jordan Cantafio, Deana Linegar, and Amanda Morency

bring this Count individually and on behalf of the Michigan Subclass.

       603.    Michigan’s Consumer Protection Act makes unlawful “[f]ailing to reveal a material

fact, the omission of which tends to mislead or deceive the consumer, and which fact could not

reasonably be known by the consumer.”




                                                  122
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 123 of 217 PageID #: 123




       604.    At all relevant times, members of the Michigan Subclass and Defendant were

“persons” within the meaning of the Consumer Protection Act.             See Mich. Comp. Laws

§445.902(d).

       605.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts they

intended others to rely upon in connection with trade or commerce in violation of Mich. Comp.

Laws §445.903(1)(s) as described in the allegations above.

       606.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

       607.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

       608.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       609.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       610.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching the Defendant at the expense of the

Michigan Subclass.




                                                123
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 124 of 217 PageID #: 124




        611.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Michigan

Subclass has little alternative but to submit and causes consumers substantial injury.

        612.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        613.    The Michigan Subclass has suffered economic injury as a direct and proximate

result of Defendant’s conduct.

        614.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members damages their damages or $250, whichever

                is greater, together with reasonable attorneys’ fees and costs; and

            e. Granting such further relief as the Court deems just.




                                                  124
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 125 of 217 PageID #: 125




                                         COUNT 30
     Violation of the Minnesota Prevention of Consumer Fraud Act (Minn. Stat. Ann.
    §§325F.68, et seq.), on Behalf of Plaintiffs Crystal Brinig, Natalyz Dzyuba, Rachael
                            TreeTop, and the Minnesota Subclass

       615.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       616.    Plaintiffs Crystal Brinig, Natalyz Dzyuba, and Rachael TreeTop bring this Count

individually and on behalf of the Minnesota Subclass.

       617.    Minnesota’s Prevention of Consumer Fraud Act (“Minnesota PCFA”) prohibits any

“act, use, or employment by any person of any fraud, false pretense, false promise,

misrepresentation, misleading statement or deceptive practice, with the intent that others rely

thereon in connection with the sale of any merchandise, whether or not any person has in fact been

misled, deceived, or damaged thereby.”

       618.    At all relevant times, members of the Minnesota Subclass and Defendant were

“persons” within the meaning of the Minnesota PCFA. See Minn. Stat. Ann. §325F.68(3).

       619.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts they

intended others to rely upon in connection with the sale of merchandise (as defined by Minn. Stat.

Ann. §325F.68(2)) in violation of Minn. Stat. Ann. §325F.69 as described in the allegations above.

       620.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

       621.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.




                                               125
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 126 of 217 PageID #: 126




        622.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the

Minnesota Subclass.

        623.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Minnesota

Subclass has little alternative but to submit and causes consumers substantial injury.

        624.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        625.    At all relevant times, special circumstances have existed and required Defendant to

disclose rather than omit information about the levels of toxins in its toxic baby food. These special

circumstances include but are not limited to the following:

            a. Defendant had a fiduciary relationship with Plaintiffs and members of the

                Minnesota Subclass in that (1) the Defendant knew or had reason to know that

                Plaintiffs and the Minnesota Subclass were placing trust and confidence in it and

                relying on it to counsel and inform them about the safety and nutrition of baby food;

                (2) Plaintiffs and the Minnesota Subclass placed their confidence in Defendant,

                resulting in superiority and influence over Plaintiffs and the Minnesota Subclass;

                (3) there was an asymmetry of information between the parties in favor of the

                Defendant, in combination with the status of the relationship; and (4) the parties

                had disparate levels of business experience, and Defendant invited Plaintiffs and

                the Minnesota Subclass to place their confidence in Defendant.




                                                  126
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 127 of 217 PageID #: 127




           b. Defendant had special knowledge of material facts to which Plaintiffs and the

               Minnesota Subclass did not have access.

           c. Defendant speaks widely and loudly through its branding about the safety and

               nutrition of its toxic baby food, e.g., misleading statements about complying with

               government safety standards when Defendant knows such standards do not directly

               regulate the amounts of toxins in its toxic baby food, and therefore Defendant must

               be required at the same time to say enough about the amounts of toxins in its toxic

               baby food to prevent its words from misleading consumers.

       626.    The Minnesota Subclass has suffered economic injury as a direct and proximate

result of Defendant’s conduct.

       627.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages, reasonable attorneys’ fees, and

               costs; and

           e. Granting such further relief as the Court deems just.




                                                  127
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 128 of 217 PageID #: 128




                                          COUNT 31
 Violation of the Minnesota Unlawful Trade Practices Act (Minn. Stat. Ann. §§325D.09, et
  seq.), on Behalf of Plaintiffs Crystal Brinig, Natalyz Dzyuba, Rachael TreeTop, and the
                                      Minnesota Subclass

       628.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       629.    Plaintiffs Crystal Brinig, Natalyz Dzyuba, and Rachael TreeTop bring this Count

individually and on behalf of the Minnesota Subclass.

       630.    At all relevant times, members of the Minnesota Subclass and Defendant were

“persons” within the meaning of the Minnesota Unlawful Trade Practices Act (“Minnesota

UTPA”). See Minn. Stat. Ann. §325D.10.

       631.    Minnesota’s UTPA prohibits misrepresentations about the quality of goods: “No

personal shall, in connection with the sale of merchandise, knowingly misrepresent, directly or

indirectly, the true quality, ingredients or origin of such merchandise.” See Minn. Stat. Ann.

§325D.13.

       632.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts they

intended others to rely upon in connection with the sale of merchandise as described in the

allegations above.

       633.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act in connection with the sale of merchandise.

       634.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest and is the type of harm that Minn. Stat. Ann. §325D.09

expresses must be suppressed.




                                               128
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 129 of 217 PageID #: 129




        635.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the

Minnesota Subclass.

        636.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Minnesota

Subclass has little alternative but to submit and causes consumers substantial injury.

        637.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        638.    At all relevant times, special circumstances have existed and required Defendant to

disclose rather than omit information about the levels of toxins in its toxic baby food. These special

circumstances include but are not limited to the following:

            a. Defendant had a fiduciary relationship with Plaintiffs and members of the

                Minnesota Subclass in that (1) the Defendant knew or had reason to know that

                Plaintiffs and the Minnesota Subclass were placing trust and confidence in it and

                relying on it to counsel and inform them about the safety and nutrition of baby food;

                (2) Plaintiffs and the Minnesota Subclass placed their confidence in Defendant,

                resulting in superiority and influence over Plaintiffs and the Minnesota Subclass;

                (3) there was an asymmetry of information between the parties in favor of the

                Defendant, in combination with the status of the relationship; and (4) the parties

                had disparate levels of business experience, and Defendant invited Plaintiffs and

                the Minnesota Subclass to place their confidence in Defendant.




                                                  129
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 130 of 217 PageID #: 130




           b. Defendant had special knowledge of material facts to which Plaintiffs and the

               Minnesota Subclass did not have access.

           c. Defendant speaks widely and loudly through its branding about the safety and

               nutrition of its toxic baby food, e.g., misleading statements about complying with

               government safety standards when Defendant knows such standards do not directly

               regulate the amounts of toxins in its toxic baby food, and therefore Defendant must

               be required at the same time to say enough about the amounts of toxins in its toxic

               baby food to prevent its words from misleading consumers.

       639.    The Minnesota Subclass has suffered economic injury as a direct and proximate

result of Defendant’s conduct.

       640.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members their damages; and

           e. Granting such further relief as the Court deems just.




                                                  130
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 131 of 217 PageID #: 131




                                         COUNT 32
   Violation of the Minnesota Uniform Deceptive Trade Practices Act (Minn. Stat. Ann.
    §§325D.43, et seq.), on Behalf of Plaintiffs Crystal Brinig, Natalyz Dzyuba, Rachael
                            TreeTop, and the Minnesota Subclass

        641.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

        642.    Plaintiffs Crystal Brinig, Natalyz Dzyuba, and Rachael TreeTop bring this Count

individually and on behalf of the Minnesota Subclass.

        643.    The Minnesota Uniform Deceptive Trade Practices Act (“Minnesota UDTPA”)

prohibits persons from committing deceptive acts in the course of business. See Minn. Stat. Ann.

§325D.44.

        644.    Among other things, the Minnesota UDTPA specifically defines the following acts

and representations about the subject matter of the consumer transaction as deceptive acts: (1)

causing likelihood of confusion or misunderstanding as to the source, sponsorship, approval, or

certification of goods; (2) that such subject of a consumer transaction has sponsorship, approval,

performance, characteristics, accessories, uses, or benefits it does not have which the supplier

knows or should reasonably know it does not have; and (3) that such subject of a consumer

transaction is of a particular standard, quality, grade, style, or model, if it is not and if the supplier

knows or should reasonably know that it is not.

        645.    At all relevant times, Plaintiffs, members of the Minnesota Subclass, and Defendant

were either individuals, corporations, business trusts, estates, trusts, partnerships, associations,

nonprofit corporations or organizations, or cooperatives or some other legal entity.

        646.    Defendant willfully engaged in unfair, deceptive, and/or unlawful practices, as well

as unconscionable commercial practices as described in the allegations above.




                                                  131
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 132 of 217 PageID #: 132




       647.   As a result, Defendant’s conduct violates several provisions of the Minnesota

UDTPA, including but not limited to:

          a. Section 325D.44(2): Causing likelihood of confusion or misunderstanding as to

              the source, sponsorship, approval, or certification of goods—here, Defendant’s

              willful failure to disclose to consumers the excessive amounts of toxins in toxic

              baby food while at the same time asserting that the toxic baby food irrelevant safety

              standards causes the likelihood of confusion or misunderstanding about the sources

              and certifications of its ingredients in that it causes a likelihood that consumers will

              believe the toxic baby food does not contain excessive amounts of toxins and is

              regarded as safe for babies to eat. This provision does not require proof of actual

              confusion or misunderstanding.

          b. Section 325D.44(5): Representing that the subject of a consumer transaction has

              sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that

              it do not have—here, Defendant’s branding of its toxic baby food carried with it

              the impression that the toxic baby food was a safe, legally compliant product which

              consumers could use without unduly exposing their babies to the risk of exposure

              to toxins; and

          c. Section 325D.44(7): Representing that the subject of a consumer transaction is of

              a particular standard, quality, grade, style, or model, if it is not and if the supplier

              knows or should reasonably know that it is not—as above, Defendant’s toxic baby

              food carried with it the impression that it was a safe, legally compliant product

              which consumers could use without unduly exposing their babies to health risks

              from exposure to toxins.




                                               132
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 133 of 217 PageID #: 133




       648.    At all relevant times, special circumstances have existed and required Defendant to

disclose rather than omit information about the levels of toxins in its toxic baby food. These special

circumstances include but are not limited to the following:

           a. Defendant had a fiduciary relationship with Plaintiffs and members of the

               Minnesota Subclass in that (1) the Defendant knew or had reason to know that

               Plaintiffs and the Minnesota Subclass were placing trust and confidence in it and

               relying on it to counsel and inform them about the safety and nutrition of baby food;

               (2) Plaintiffs and the Minnesota Subclass placed their confidence in Defendant,

               resulting in superiority and influence over Plaintiffs and the Minnesota Subclass;

               (3) there was an asymmetry of information between the parties in favor of the

               Defendant, in combination with the status of the relationship; and (4) the parties

               had disparate levels of business experience, and Defendant invited Plaintiffs and

               the Minnesota Subclass to place their confidence in Defendant.

           b. Defendant had special knowledge of material facts to which Plaintiffs and the

               Minnesota Subclass did not have access.

           c. Defendant speaks widely and loudly through its branding about the safety and

               nutrition of its toxic baby food, e.g., misleading statements about complying with

               government safety standards when Defendant knows such standards do not directly

               regulate the amounts of toxins in its toxic baby food, and therefore Defendant must

               be required at the same time to say enough about the amounts of toxins in its toxic

               baby food to prevent its words from misleading consumers.

       649.    Defendant’s omissions in violation of the Minnesota UDTPA were likely to

mislead an ordinary consumer. Plaintiffs and the Minnesota Subclass reasonably understood




                                                 133
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 134 of 217 PageID #: 134




Defendant’s omissions to mean that the toxic baby food did not contain toxic heavy metals.

Plaintiffs and the Minnesota Subclass also reasonably understood Defendant’s omissions to mean

that the toxic baby food was not of substandard quality. If Defendant had disclosed that its toxic

baby food contained toxic heavy metals and was of substandard quality, Plaintiffs and the

Minnesota Subclass would have been aware that the toxic baby food contained excessive amounts

of toxins and was of substandard quality, and Plaintiffs and the Minnesota Subclass would not

have purchased Defendant’s toxic baby food.

       650.    Defendant’s omissions alleged herein were material in that a reasonable person

would attach importance to the information and would be induced to act upon the information in

making purchase decisions.

       651.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       652.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;




                                                  134
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 135 of 217 PageID #: 135




           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages, reasonable attorneys’ fees, and

               costs; and

           e. Granting such further relief as the Court deems just.

                                        COUNT 33
Violation of the Mississippi Consumer Protection Act (Miss. Code Ann. §§75-24-1, et seq.),
   on Behalf of Plaintiffs Chelzy Desvigne, Casey Tisdale, and the Mississippi Subclass

       653.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       654.    Plaintiffs Chelzy Desvigne and Casey Tisdale bring this Count individually and on

behalf of the Mississippi Subclass.

       655.    At all relevant times, Plaintiffs, members of the Mississippi Subclass, and

Defendant were “persons” within the meaning of Miss. Code Ann. §75-24-3(a).

       656.    The Mississippi Consumer Protection Act (“Mississippi CPA”) prohibits unfair or

deceptive trade practices in or affecting commerce. See Miss. Code Ann. §75-24-5.

       657.    Defendant willfully engaged in unfair or deceptive trade practices in or affecting

commerce as described in the allegations above.

       658.    As a result, Defendant’s conduct violates several provisions of the Mississippi

CPA, including but not limited to:

           a. Section 75-24-5(2)(e): Representing that goods or services have sponsorship,

               approval, characteristics, ingredients, uses, benefits, or quantities that they do not

               have—here, Defendant’s branding of its toxic baby food carried with it the

               impression that the toxic baby food was a safe, legally compliant product which




                                                135
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 136 of 217 PageID #: 136




               consumers could use without unduly exposing their babies to the risk of exposure

               to toxins; and

            b. Section 75-24-5(2)(g): Representing that goods or services are of a particular

               standard, quality, or grade, or that goods are of a particular style or model, if they

               are of another—as above, Defendant’s toxic baby food carried with it the

               impression that it was a safe, legally compliant product which consumers could use

               without unduly exposing their babies to health risks from exposure to toxins.

       659.    Defendant’s omissions in violation of the Mississippi CPA were likely to mislead

an ordinary consumer. Plaintiffs and the Mississippi Subclass reasonably understood Defendant’s

omissions to mean that the toxic baby food did not contain toxins at levels that are dangerous to

babies’ health. Plaintiffs and the Mississippi Subclass also reasonably understood Defendant’s

omissions to mean that the toxic baby food was not of substandard quality. If Defendant had

disclosed that its toxic baby food contained toxins at levels that are dangerous to babies’ health

and was of substandard quality, Plaintiffs and the Mississippi Subclass would have been aware

that the toxic baby food contained excessive amounts of toxins and was of substandard quality,

and Plaintiffs and the Mississippi Subclass would not have purchased Defendant’s toxic baby food.

       660.    Plaintiffs and the Mississippi Subclass relied to their detriment on Defendant’s

omissions in purchasing toxic baby food.

       661.    Pursuant to Miss. Code Ann. §75-24-15(2), Plaintiffs made a reasonable attempt to

resolve their claims through an informal dispute settlement program approved by the Attorney

General by delivering a letter by to consumer@ago.ms.gov on July 9, 2021, in addition to sending

written notice by mail to Defendant on April 12, 2021, which Defendant received on or about April

16, 2021.




                                                136
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 137 of 217 PageID #: 137




       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members their damages; and

           e. Granting such further relief as the Court deems just.

                                         COUNT 34
 Violation of the Missouri Merchandising Practices Act (Mo. Rev. Stat. Ann. §§407.010, et
   seq.), on Behalf of Plaintiffs Melanie Cole, Sarah Ridings, Natalie Williams, and the
                                      Missouri Subclass

       662.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       663.    Plaintiffs Melanie Cole, Sarah Ridings, and Natalie Williams bring this Count

individually and on behalf of the Missouri Subclass.

       664.    Missouri’s Merchandising Practices Act (“Missouri MPA”) prohibits any “act, use

or employment by any person of any deception, fraud, false pretense, false promise,

misrepresentation, unfair practice or the concealment, suppression, or omission of any material

fact in connection with the sale or advertisement of any merchandise in trade or commerce or the

solicitation of any funds for any charitable purpose.”

       665.    At all relevant times, members of the Missouri Subclass and Missouri Defendant

were “persons” within the meaning of the Missouri MPA. See Mo. Rev. Stat. Ann. §407.010(5).




                                                  137
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 138 of 217 PageID #: 138




        666.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts in

connection with trade or commerce in violation of Mo. Rev. Stat. Ann. §407.020 as described in

the allegations above.

        667.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

        668.    At all relevant times, Plaintiffs and members of the Missouri Subclass acted as a

reasonable consumer would in light of all circumstances.

        669.    Defendant’s unlawful method, acts, and practices as alleged would cause a

reasonable person to enter into the transactions that resulted in damages.

        670.    At trial, Plaintiffs will present, both individually and on behalf of the Missouri

Subclass, evidence that is sufficiently definitive and objective to allow the loss of individual

damages to be calculated with a reasonable degree of certainty.

        671.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        672.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it inequitably enriches Defendant at the expense of the Missouri

Subclass.

        673.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Missouri

Subclass has little alternative but to submit and causes consumers substantial injury.

        674.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children




                                                  138
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 139 of 217 PageID #: 139




from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

       675.    The Missouri Subclass has suffered economic injury as a direct and proximate

result of Defendant’s conduct.

       676.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members their individual damages, punitive

               damages, attorneys’ fees based on the amount of time reasonably expended, and

               costs; and

           e. Granting such further relief as the Court deems just.

                                       COUNT 35
 Violation of the Montana Unfair Trade Practices and Consumer Protection Act (Mont.
 Code Ann. §§30-14-101, et seq.), on Behalf of Plaintiffs Lea Santos, Sonja Renee Twiggs,
                               and the Montana Subclass

       677.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.




                                                  139
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 140 of 217 PageID #: 140




       678.    Plaintiffs Plaintiffs Lea Santos and Sonja Renee Twiggs brings this Count

individually and on behalf of the Montana Subclass.

       679.    At all relevant times, Plaintiffs, the Montana Subclass, and Defendant were

“persons” within the meaning of Mont. Code Ann. §30-14-102(6).

       680.    The Montana Unfair Trade Practices and Consumer Protection Act prohibits unfair

methods of competition and unfair or deceptive acts or practices in the conduct of any trade or

commerce. See Mont. Code Ann. §30-14-103.

       681.    Defendant willfully engaged in unfair, deceptive, and/or unlawful practices as

described in the allegations above.

       682.    Defendant’s misrepresentations, omissions, and suppression of material

information in the sale of its toxic baby food are acts or practices in the conduct or trade or

commerce.

       683.    Plaintiffs and the Montana Subclass suffered loss of money as a direct and

proximate result of Defendant’s unfair, deceptive practices.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members the greater of their actual damages or $500,

               treble damages, attorneys’ fees, and costs; and




                                                  140
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 141 of 217 PageID #: 141




           e. Granting such further relief as the Court deems just.

                                      COUNT 36
Violation of the Nebraska Consumer Protection Act (Neb. Rev. Stat. §§59-1601, et seq.), on
  Behalf of Plaintiffs Mayelin Carranza, Sheral Shah Chheda, Natalya Dzyuba, and the
                                   Nebraska Subclass

       684.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       685.    Plaintiffs Mayelin Carranza, Sheral Shah Chheda, and Natalya Dzyuba bring this

Count individually and on behalf of the Nebraska Subclass.

       686.    Nebraska’s Consumer Protection Act prohibits any “[u]nfair methods of

competition and unfair or deceptive acts or practices in the conduct of any trade or commerce.”

       687.    At all relevant times, members of the Nebraska Subclass and Defendant were

“persons” within the meaning of the Consumer Protection Act. See Neb. Rev. Stat. §59-1601(1).

       688.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts in

connection with trade or commerce in violation of Neb. Rev. Stat. §59-1602 as described in the

allegations above.

       689.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

       690.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

       691.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the

Nebraska Subclass.




                                               141
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 142 of 217 PageID #: 142




        692.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Nebraska

Subclass has little alternative but to submit and causes consumers substantial injury.

        693.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        694.    The Nebraska Subclass has suffered economic injury as a direct and proximate

result of Defendant’s conduct.

        695.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members their damages or $1,000, whichever is

                greater; reasonable attorneys’ fees; costs; and

            e. Granting such further relief as the Court deems just.




                                                  142
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 143 of 217 PageID #: 143




                                          COUNT 37
 Violation of the Nebraska Uniform Deceptive Trade Practices Act (Neb. Rev. Stat. §§87-
  301, et seq.), on Behalf of Plaintiffs Mayelin Carranza, Sheral Shah Chheda, Natalya
                            Dzyuba, and the Nebraska Subclass

       696.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       697.    Plaintiffs Mayelin Carranza, Sheral Shah Chheda, and Natalya Dzyuba bring this

Count individually and on behalf of the Nebraska Subclass.

       698.    The Nebraska Uniform Deceptive Trade Practices Act (“Nebraska UDTPA”)

prohibits persons from committing deceptive acts in the course of business. See Neb. Rev. Stat.

§87-301.

       699.    Among other things, the Nebraska UDTPA specifically defines the following acts

and representations about the subject matter of the consumer transaction as deceptive acts: (1)

causing likelihood of confusion or misunderstanding as to the source, sponsorship, approval, or

certification of goods; (2) causing likelihood of confusion or misunderstanding as to affiliation,

connection, or associations with, or certification by, another; (3) that such subject of a consumer

transaction has sponsorship, approval, performance, characteristics, accessories, uses, or benefits

it does not have which the supplier knows or should reasonably know it does not have; and (4) that

such subject of a consumer transaction is of a particular standard, quality, grade, style, or model,

if it is not and if the supplier knows or should reasonably know that it is not.

       700.    At all relevant times, Plaintiffs, members of the Nebraska Subclass, and Defendant

were either individuals, corporations, business trusts, estates, trusts, partnerships, associations,

nonprofit corporations or organizations, or cooperatives or some other legal entity.

       701.    Defendant willfully engaged in unfair, deceptive, and/or unlawful practices, as well

as unconscionable commercial practices as described in the allegations above.



                                                 143
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 144 of 217 PageID #: 144




       702.   As a result, Defendant’s conduct violates several provisions of the Nebraska

UDTPA, including but not limited to:

          a. Section 87-302(a)(2): Causing likelihood of confusion or misunderstanding as to

              the source, sponsorship, approval, or certification of goods—here, Defendant’s

              willful failure to disclose to consumers the excessive amounts of toxins in toxic

              baby food while at the same time asserting that the toxic baby food irrelevant safety

              standards causes the likelihood of confusion or misunderstanding about the sources

              and certifications of its ingredients in that it causes a likelihood that consumers will

              believe the toxic baby food does not contain excessive amounts of toxins as

              approved by the authorities who issue certain safety regulations. This provision

              does not require proof of actual confusion or misunderstanding.

          b. Section 87-302(a)(3): Causing likelihood of confusion or of misunderstanding as

              to affiliation, connection, or association with, or certification by, another—here,

              Defendant’s willful failure to disclose to consumers the excessive amounts of toxins

              in toxic baby food while at the same time asserting that the toxic baby food

              irrelevant safety standards causes the likelihood of confusion or misunderstanding

              about the sources and certifications of its ingredients in that it causes a likelihood

              that consumers will believe the toxic baby food does not contain excessive amounts

              of toxins as approved by the authorities who issue certain safety regulations. This

              provision does not require proof of actual confusion or misunderstanding.

          c. Section 87-302(a)(4): Representing that the subject of a consumer transaction has

              sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that

              it do not have—here, Defendant’s branding of its toxic baby food carried with it




                                               144
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 145 of 217 PageID #: 145




               the impression that the toxic baby food was a safe, legally compliant product which

               consumers could use without unduly exposing their babies to the risk of exposure

               to toxins; and

           d. Section 87-302(a)(6): Representing that the subject of a consumer transaction is of

               a particular standard, quality, grade, style, or model, if it is not and if the supplier

               knows or should reasonably know that it is not—as above, Defendant’s toxic baby

               food carried with it the impression that it was a safe, legally compliant product

               which consumers could use without unduly exposing their babies to health risks

               from exposure to toxins.

       703.    Defendant’s omissions in violation of the Nebraska UDTPA were likely to mislead

an ordinary consumer. Plaintiffs and the Nebraska Subclass reasonably understood Defendant’s

omissions to mean that the toxic baby food did not contain toxic heavy metals. Plaintiffs and the

Nebraska Subclass also reasonably understood Defendant’s omissions to mean that the toxic baby

food was not of substandard quality. If Defendant had disclosed that its toxic baby food contained

toxic heavy metals and was of substandard quality, Plaintiffs and the Nebraska Subclass would

have been aware that the toxic baby food contained excessive amounts of toxins and was of

substandard quality, and Plaintiffs and the Nebraska Subclass would not have purchased

Defendant’s toxic baby food.

       704.    Defendant’s omissions alleged herein were material in that a reasonable person

would attach importance to the information and would be induced to act upon the information in

making purchase decisions.




                                                145
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 146 of 217 PageID #: 146




       705.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       706.    Instead, as a result of Defendant’s misrepresentation, Plaintiffs and Class members

suffered monetary losses in that (1) the actual value of the merchandise they received was less than

the value of the merchandise as represented denying them of the benefit of their bargain; and (2)

Plaintiffs and Class members paid more than the fair market value of the merchandise they

received causing them out-of-pocket damages.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages, attorneys’ fees, and costs; and

           e. Granting such further relief as the Court deems just.

                                         COUNT 38
Violation of the Nevada Deceptive Trade Practices Act (Nev. Rev. Stat. §§598.0903, et seq.),
 on Behalf of Plaintiffs Grisel Barreto, Kelsey Blankenship, Yuhwa Jang, and the Nevada
                                          Subclass

       707.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       708.    Plaintiffs Grisel Barreto, Kelsey Blankenship and Yuhwa Jang bring this Count

individually and on behalf of the Nevada Subclass.



                                                  146
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 147 of 217 PageID #: 147




        709.    Nevada’s Private Right of Action for Consumer Frauds Act prohibits any “false

representation in a transaction” in the course of a business or operation.

        710.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts they

intended others to rely upon in the course of the Defendant’s business in violation of Nev. Rev.

Stat. §598.0915 as described in the allegations above.

        711.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

        712.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        713.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the Nevada

Subclass.

        714.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Nevada

Subclass has little alternative but to submit and causes consumers substantial injury.

        715.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        716.    The Nevada Subclass has suffered economic injury as a direct and proximate result

of Defendant’s conduct.




                                                  147
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 148 of 217 PageID #: 148




       717.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages; and

           e. Granting such further relief as the Court deems just.

                                        COUNT 39
Violation of the New Hampshire Regulation of Business Practices for Consumer Protection
Act (N.H. Rev. Stat. Ann. §§358-A, et seq.), on Behalf of Plaintiffs Karleen Kozaczka, Lyrik
         Merlin, Jo-Ellen Paterno, Debbie Reed, and the New Hampshire Subclass

       718.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       719.    Plaintiffs Karleen Kozaczka, Lyrik Merlin, Jo-Ellen Paterno, and Debbie Reed

brings this Count individually and on behalf of the New Hampshire Subclass.

       720.    New Hampshire’s Regulation of Business Practices for Consumer Protection Act

(“New Hampshire CPA”) prohibits any “unfair method of competition or any unfair or deceptive

act or practice in the conduct of any trade or commerce within this state.” See N.H. Rev. Stat.

Ann. §358-A:2.




                                                  148
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 149 of 217 PageID #: 149




       721.    Among other things, the New Hampshire CPA specifically defines the following

acts and representations about the subject matter of the consumer transaction as deceptive acts: (1)

causing likelihood of confusion or misunderstanding as to the source, sponsorship, approval, or

certification of goods; (2) causing likelihood of confusion or misunderstanding as to affiliation,

connection, or associations with, or certification by, another; (3) that such subject of a consumer

transaction has sponsorship, approval, performance, characteristics, accessories, uses, or benefits

it does not have which the supplier knows or should reasonably know it does not have; and (4) that

such subject of a consumer transaction is of a particular standard, quality, grade, style, or model,

if it is not. See N.H. Rev. Stat. Ann. §358-A:2.

       722.    At all relevant times, Plaintiffs, members of the New Hampshire Subclass, and

Defendant were “persons” within the meaning of the New Hampshire CPA. See N.H. Rev. Stat.

Ann. §358-A:1, I.

       723.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts in

connection with trade or commerce in violation of N.H. Rev. Stat. Ann. §358-A:2 as described in

the allegations above.

       724.    As a result, Defendant’s conduct violates several provisions of the New Hampshire

CPA, including but not limited to:

           a. Section 358-A:2, II: Causing likelihood of confusion or misunderstanding as to the

               source, sponsorship, approval, or certification of goods—here, Defendant’s willful

               failure to disclose to consumers the excessive amounts of toxins in toxic baby food

               while at the same time asserting that the toxic baby food irrelevant safety standards

               causes the likelihood of confusion or misunderstanding about the sources and




                                                149
Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 150 of 217 PageID #: 150




          certifications of its ingredients in that it causes a likelihood that consumers will

          believe the toxic baby food does not contain excessive amounts of toxins as

          approved by the authorities who issue certain safety regulations. This provision

          does not require proof of actual confusion or misunderstanding;

       b. Section 358-A:2, III: Causing likelihood of confusion or of misunderstanding as to

          affiliation, connection, or association with, or certification by, another—here,

          Defendant’s willful failure to disclose to consumers the excessive amounts of toxins

          in toxic baby food while at the same time asserting that the toxic baby food

          irrelevant safety standards causes the likelihood of confusion or misunderstanding

          about the sources and certifications of its ingredients in that it causes a likelihood

          that consumers will believe the toxic baby food does not contain excessive amounts

          of toxins as approved by the authorities who issue certain safety regulations. This

          provision does not require proof of actual confusion or misunderstanding;

       c. Section 358-A:2, V: Representing that the subject of a consumer transaction has

          sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that

          it do not have—here, Defendant’s branding of its toxic baby food carried with it

          the impression that the toxic baby food was a safe, legally compliant product which

          consumers could use without unduly exposing their babies to the risk of exposure

          to toxins; and

       d. Section 358-A:2, VII: Representing that the subject of a consumer transaction is of

          a particular standard, quality, grade, style, or model, if it is not and if the supplier

          knows or should reasonably know that it is not—as above, Defendant’s toxic baby

          food carried with it the impression that it was a safe, legally compliant product




                                           150
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 151 of 217 PageID #: 151




                which consumers could use without unduly exposing their babies to health risks

                from exposure to toxins.

        725.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

        726.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        727.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the New

Hampshire Subclass.

        728.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the New

Hampshire Subclass has little alternative but to submit and causes consumers substantial injury.

        729.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        730.    The New Hampshire Subclass has suffered economic injury as a direct and

proximate result of the Defendant’s conduct.

        731.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:




                                                  151
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 152 of 217 PageID #: 152




           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members their damages or $1,000, whichever is

               greater; three times the amount of their damages or $1,000, as the case may be;

               reasonable attorneys’ fees; costs; and

           e. Granting such further relief as the Court deems just.

                                         COUNT 40
  Violation of the New Jersey Consumer Fraud Act (N.J. Stat. Ann. §§56:8-1, et seq.), on
  Behalf of Plaintiffs Brittany Distaso, Brenda Schroeder, Charisse Zapata, and the New
                                       Jersey Subclass

       732.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       733.    Plaintiffs Brittany Distaso, Brenda Schroeder, and Charisse Zapata bring this Count

individually and on behalf of the New Jersey Subclass.

       734.    New Jersey’s Consumer Fraud Act (“New Jersey CFA”) prohibits any “act, use or

employment by any person of any unconscionable commercial practice, deception, fraud, false

pretense, false promise, misrepresentation, or the knowing, concealment, suppression, or omission

of any material fact with intent that others rely upon such concealment, suppression or omission,

in connection with the sale or advertisement of any merchandise.”

       735.    At all relevant times, members of the New Jersey Subclass and Defendant were

“persons” within the meaning of the New Jersey CFA. See N.J. Stat. Ann. §56:8-1(d).




                                                152
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 153 of 217 PageID #: 153




        736.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts they

intended others to rely upon in connection with the sale of merchandise (as defined by N.J. Stat.

Ann. §56:8-1(c)) in violation of N.J. Stat. Ann. §56:8-2 as described in the allegations above.

        737.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

        738.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        739.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the New

Jersey Subclass.

        740.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the New Jersey

Subclass has little alternative but to submit and causes consumers substantial injury.

        741.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        742.    The New Jersey Subclass has suffered economic injury as a direct and proximate

result of Defendant’s conduct.

        743.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.




                                                  153
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 154 of 217 PageID #: 154




       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members their damages; threefold their damages;

               reasonable attorneys’ fees; filing fees; and costs; and

           e. Granting such further relief as the Court deems just.

                                      COUNT 41
 Violation of the New Mexico Unfair Practices Act (N.M. Stat. Ann. §§57-12-1, et seq.), on
   Behalf of Plaintiffs Ayame Tatiana Galassini, Bridget Salopek, and the New Mexico
                                       Subclass

       744.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       745.    Plaintiffs Ayame Tatiana Galassini, and Bridget Salopek bring this Count

individually and on behalf of the New Mexico Subclass.

       746.    New Mexico’s Unfair Practices Act (“New Mexico UPA”) prohibits any “[u]nfair

or deceptive trade practices and unconscionable trade practices in the conduct of any trade or

commerce.”

       747.    At all relevant times, members of the New Mexico Subclass and Defendant were

“persons” within the meaning of the New Mexico UPA. See N.M. Stat. Ann. §57-12-1(A).

       748.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts in



                                                  154
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 155 of 217 PageID #: 155




connection with trade or commerce in violation of N.M. Stat. Ann. §57-12-3 as described in the

allegations above.

       749.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

to induce consumers to buy toxic baby food.

       750.    Defendant’s misrepresentations and omissions were likely to mislead an ordinary

consumer. Plaintiffs and the New Mexico Subclass reasonably understood Defendant’s omissions

to mean that the toxic baby food did not contain toxins at levels that are dangerous to babies’

health. Plaintiffs and the New Mexico Subclass also reasonably understood Defendant’s omissions

to mean that the toxic baby food was not of substandard quality.

       751.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

are dangerous to babies’ health and was of substandard quality, Plaintiffs and the New Mexico

Subclass would have been aware that the toxic baby food contained excessive amounts of toxins

and was of substandard quality, and Plaintiffs and the New Mexico Subclass would not have

purchased Defendant’s toxic baby food.

       752.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       753.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

       754.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the New

Mexico Subclass.




                                               155
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 156 of 217 PageID #: 156




        755.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the New Mexico

Subclass has little alternative but to submit and causes consumers substantial injury.

        756.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        757.    The New Mexico Subclass has suffered economic injury as a direct and proximate

result of Defendant’s conduct.

        758.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members treble damages or $300, whichever is

                greater; attorneys’ fees, and costs; and

            e. Granting such further relief as the Court deems just.




                                                  156
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 157 of 217 PageID #: 157




                                          COUNT 42
  Violation of the New York Deceptive Acts and Practices (N.Y. Gen. Bus. Law §§349, et
seq.), on Behalf of Plaintiffs Melissa Bloomquist-Smith, Sudipta Dutta, Shelby Geraci, Lori
                            Ann Louis, and the New York Subclass

       759.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       760.    Plaintiffs Melissa Bloomquist-Smith, Sudipta Dutta, Shelby Geraci, and Lori Ann

Louis bring this Count individually and on behalf of the New York Subclass.

       761.    New York’s Deceptive Acts and Practices prohibits any “[d]eceptive acts or

practices in the conduct of any business, trade or commerce or in the furnishing of any service.”

       762.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts in

connection with trade or commerce in violation of N.Y. Gen. Bus. Law §349 as described in the

allegations above.

       763.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

to induce consumers to buy toxic baby food.

       764.    Defendant’s misrepresentations and omissions were likely to mislead an ordinary

consumer. Plaintiffs and the New York Subclass reasonably understood Defendant’s omissions to

mean that the toxic baby food did not contain toxins at levels that are dangerous to babies’ health.

Plaintiffs and the New York Subclass also reasonably understood Defendant’s omissions to mean

that the toxic baby food was not of substandard quality.

       765.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

are dangerous to babies’ health and was of substandard quality, Plaintiffs and the New York

Subclass would have been aware that the toxic baby food contained excessive amounts of toxins



                                                157
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 158 of 217 PageID #: 158




and was of substandard quality, and Plaintiffs and the New York Subclass would not have

purchased Defendant’s toxic baby food.

        766.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

        767.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        768.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the New

York Subclass.

        769.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the New York

Subclass has little alternative but to submit and causes consumers substantial injury.

        770.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        771.    The New York Subclass has suffered economic injury as a direct and proximate

result of Defendant’s conduct.

        772.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.




                                                  158
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 159 of 217 PageID #: 159




       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members three times their actual damages or $1,000,

               whichever is greater; reasonable attorneys’ fees; and costs; and

           e. Granting such further relief as the Court deems just.

                                         COUNT 43
 Violation of the North Carolina Unfair Trade Practices Act (N.C. Gen. Stat. §§ 75-1.1, et
  seq.), on Behalf of Plaintiffs Krystal Leigh Anderson, Theresa Fintonis, Heather Key,
Marquetta Matthews, Amanda Schram, Beverly Watkins, and the North Carolina Subclass

       773.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       774.    Plaintiffs Krystal Leigh Anderson, Theresa Fintonis, Heather Key, Marquetta

Matthews, Amanda Schram, and Beverly Watkins bring this Count individually and on behalf of

the North Carolina Subclass.

       775.    North Carolina Unfair Trade Practices Act prohibits any “[u]nfair methods of

competition in or affecting commerce, and unfair or deceptive acts or practices in or affecting

commerce.”

       776.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts they




                                                  159
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 160 of 217 PageID #: 160




intended others to reasonably rely upon in connection with trade or commerce in violation of N.C.

Gen. Stat. §75-1.1(a) as described in the allegations above.

       777.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

to induce consumers to buy toxic baby food.

       778.    Defendant’s misrepresentations and omissions were likely to mislead an ordinary

consumer.     Plaintiffs and the North Carolina Subclass reasonably understood Defendant’s

omissions to mean that the toxic baby food did not contain toxins at levels that are dangerous to

babies’ health. Plaintiffs and the North Carolina Subclass also reasonably understood Defendant’s

omissions to mean that the toxic baby food was not of substandard quality.

       779.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

are dangerous to babies’ health and was of substandard quality, Plaintiffs and the North Carolina

Subclass would have been aware that the toxic baby food contained excessive amounts of toxins

and was of substandard quality, and Plaintiffs and the North Carolina Subclass would not have

purchased Defendant’s toxic baby food.

       780.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       781.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

       782.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the North

Carolina Subclass.




                                               160
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 161 of 217 PageID #: 161




        783.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the North

Carolina Subclass has little alternative but to submit and causes consumers substantial injury.

        784.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        785.    The North Carolina Subclass has suffered economic injury as a direct and

proximate result of Defendant’s conduct.

        786.    As a direct and proximate result of the foregoing acts and practices Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members treble damages, attorneys’ fees, and costs;

                and

            e. Granting such further relief as the Court deems just.




                                                  161
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 162 of 217 PageID #: 162




                                        COUNT 44
  Violation of the North Dakota Unlawful Sales or Advertising Practices Act (N.D. Cent.
  Code §§51-15-01, et seq.), on Behalf of Plaintiffs Rachael Kruup, Ashley Swenningson,
                    Rachael TreeTop, and the North Dakota Subclass

       787.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       788.    Plaintiffs Rachael Kruup, Ashley Swenningson, and Rachael TreeTop bring this

Count individually and on behalf of the North Dakota Subclass.

       789.    North Dakota’s Unlawful Sales or Advertising Practices Act (“North Dakota

USAPA”) prohibits any “act, use, or employment by any person of any deceptive act or practice,

fraud, false pretense, false promise, or misrepresentation, with the intent that others rely thereon

in connection with the sale or advertisement of any merchandise, whether or not any person has in

fact been misled, deceived, or damaged thereby.”

       790.    At all relevant times, members of the North Dakota Subclass and Defendant were

“persons” within the meaning of the North Dakota USAPA. See N.D. Cent. Code §51-15-01(4).

       791.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts they

intended others to rely upon in connection with the sale or advertisement of “merchandise” (as

defined by N.D. Cent. Code §51-15-01(3)) in violation of N.D. Cent. Code §51-15-02 as described

in the allegations above.

       792.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

to induce consumers to buy toxic baby food.

       793.    Defendant’s misrepresentations and omissions were likely to mislead an ordinary

consumer. Plaintiffs and the North Dakota Subclass reasonably understood Defendant’s omissions



                                                162
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 163 of 217 PageID #: 163




to mean that the toxic baby food did not contain toxins at levels that are dangerous to babies’

health. Plaintiffs and the North Dakota Subclass also reasonably understood Defendant’s

omissions to mean that the toxic baby food was not of substandard quality.

        794.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

are dangerous to babies’ health and was of substandard quality, Plaintiffs and the North Dakota

Subclass would have been aware that the toxic baby food contained excessive amounts of toxins

and was of substandard quality, and Plaintiffs and the North Dakota Subclass would not have

purchased Defendant’s toxic baby food.

        795.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

        796.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        797.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the North

Dakota Subclass.

        798.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the North Dakota

Subclass has little alternative but to submit and causes consumers substantial injury.

        799.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.




                                                  163
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 164 of 217 PageID #: 164




       800.    The North Dakota Subclass has suffered economic injury as a direct and proximate

result of the Defendant’s conduct.

       801.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members three times the actual damages, costs,

               disbursements, and actual reasonable attorneys’ fees; and

           e. Granting such further relief as the Court deems just.

                                          COUNT 45
   Violation of the Ohio Consumer Sales Protection Act (Ohio Rev. Code Ann. §§1345, et
    seq.), on Behalf of Plaintiffs Olivia Johnson Kali McGlinch, and the Ohio Subclass

       802.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       803.    Plaintiffs Olivia Johnson and Kali McGlinch bring this Count individually and on

behalf of the Ohio Subclass.

       804.    Ohio’s Consumer Sales Protection Act (“Ohio CSPA”) prohibits any “unfair or

deceptive act or practice in connection with a consumer transaction.”




                                                  164
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 165 of 217 PageID #: 165




       805.    At all relevant times, members of the Ohio Subclass and Defendant were “persons”

within the meaning of the Ohio CSPA. See Ohio Rev. Code Ann. §1345.01(B).

       806.    Specifically, the Ohio CSPA forbids: (1) representing that the subject of a consumer

transaction has sponsorship, approval, performance characteristics, accessories, uses, or benefits

that it does not have; (2) representing hat the subject of a consumer transaction is of a particular

standard, quality, grade, style, prescription, or model, if it is not; and (3) knowingly providing a

disclosure that includes a material misrepresentation. See Ohio Rev. Code Ann. §1345.02.

       807.    Further, the Ohio CSPA unconscionable acts or practices in connection with a

consumer transaction, including but not limited to: (1) knowingly taking advantage of the inability

of the consumer reasonably to protect the consumer’s interest because of the consumer’s

ignorance, and (2) knowingly making a misleading statement of opinion on which the consumer

was likely to rely to the consumer’s detriment.

       808.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts in

connection with a consumer transaction (as defined by Ohio Rev. Code Ann. §1345.01(A)) in

violation of Ohio Rev. Code Ann. §1345.02(A) as described in the allegations above.

       809.    As a result, Defendant’s conduct violates several provisions of the Ohio CSPA,

including but not limited to:

           a. Section 1345.02(B)(1): Representing that the subject of a consumer transaction has

               sponsorship, approval, performance characteristics, accessories, uses, or benefits

               that it does not have —here, Defendant’s branding of its toxic baby food carried

               with it the impression that the toxic baby food was a safe, legally compliant product




                                                  165
Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 166 of 217 PageID #: 166




          which consumers could use without unduly exposing their babies to the risk of

          exposure to toxins;

       b. Section 1345.02(B)(7): Representing hat the subject of a consumer transaction is

          of a particular standard, quality, grade, style, prescription, or model, if it is not—as

          above, Defendant’s toxic baby food carried with it the impression that it was a safe,

          legally compliant product which consumers could use without unduly exposing

          their babies to health risks from exposure to toxins;

       c. Section 1345.02(F)(2): Knowingly providing a disclosure that includes a material

          misrepresentation—as one example, Defendant willfully failed to disclose to

          consumers the excessive amounts of toxins in toxic baby food and instead

          disclosing that the toxic baby food met government safety standards, which

          standards were irrelevant to the toxins that are the subject of this action;

       d. Section 1345.03(B)(1): Knowingly taking advantage of the inability of the

          consumer reasonably to protect the consumer’s interests because of the consumer’s

          ignorance—the Defendant had knowledge about the amounts of toxins in its toxic

          baby food, which information:

              i. Defendant measures and analyzes in the regular operation of its business;

              ii. Is directly related to consumers’ interest; and

             iii. Is not within the ability of the consumer to reasonably measure and analyze.

       e. Section 1345.03(B)(6): Knowingly making a misleading statement of opinion on

          which the consumer was likely to rely to the consumer’s detriment—Defendant’s

          branding of its toxic baby food, including but not limited to opinions and other

          descriptive language, carried with it the impression that the toxic baby food was a




                                           166
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 167 of 217 PageID #: 167




               safe, legally compliant product which consumers could use without unduly

               exposing their babies to the risk of exposure to toxins, which branding the

               Defendant knew consumers would rely upon when purchasing baby food.

       810.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

to induce consumers to buy toxic baby food.

       811.    Defendant’s misrepresentations and omissions were likely to mislead an ordinary

consumer. Plaintiffs and the Ohio Subclass reasonably understood Defendant’s omissions to mean

that the toxic baby food did not contain toxins at levels that are dangerous to babies’ health.

Plaintiffs and the Ohio Subclass also reasonably understood Defendant’s omissions to mean that

the toxic baby food was not of substandard quality.

       812.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Ohio Subclass

would have been aware that the toxic baby food contained excessive amounts of toxins and was of

substandard quality, and Plaintiffs and the Ohio Subclass would not have purchased Defendant’s

toxic baby food.

       813.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       814.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.




                                               167
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 168 of 217 PageID #: 168




        815.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the Ohio

Subclass.

        816.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Ohio

Subclass has little alternative but to submit and causes consumers substantial injury.

        817.    The Ohio Subclass has suffered economic injury as a direct and proximate result of

Defendant’s conduct.

        818.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        819.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;




                                                  168
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 169 of 217 PageID #: 169




            d. Awarding Plaintiffs and Class members three times the amount of their actual

                damages or $200, whichever is greater, plus $5,000 in noneconomic or recover

                damages; reasonable attorneys’ fees; and costs; and

            e. Granting such further relief as the Court deems just.

                                       COUNT 46
Violation of the Oklahoma Consumer Protection Act (Okla. Stat. tit. 15, §§751, et seq.), on
  Behalf of Plaintiffs Lindsay Barr, Amanda Hobbs-Rogers, Monique Warren, and the
                                   Oklahoma Subclass

        820.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

        821.    Plaintiffs Lindsay Barr, Amanda Hobbs-Rogers, and Monique Warren bring this

Count individually and on behalf of the Oklahoma Subclass.

        822.    At all relevant times, members of the Oklahoma Subclass and Defendant were

“persons” within the meaning of the Oklahoma Consumer Protection Act (“Oklahoma CPA”). See

Okla. Stat. tit. 15, §752(1).

        823.    Oklahoma’s CPA” prohibits “any practice which offends established public policy

or if the practice is immoral, unethical, oppressive, unscrupulous or substantially injurious to

consumers” and any “misrepresentation, omission or other practice that has deceived or could

reasonably be expected to deceive or mislead a person to the detriment of that person.” See Okla.

Stat. tit. 15, §752(14).

        824.    Specifically, the Oklahoma CPA forbids: (1) making a false or misleading

representation, knowingly or with reason to know, as to the source, sponsorship, approval, or

certification of the subject of a consumer transaction; (2) making a false representation, knowingly

or with reason to know, as to the characteristics, ingredients, uses, benefits, alterations, or

quantities of the subject of a consumer transaction or a false representation as to the sponsorship,



                                                169
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 170 of 217 PageID #: 170




approval, status, affiliation or connection of a person therewith; (3) representing, knowingly or

with reason to know, that the subject of a consumer transaction is of a particular standard, style or

model, if it is of another; and (4) committing an unfair or deceptive trade practice as defined in

Okla. Stat. tit. 15, §752.

        825.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material

reasonably expected to deceive or mislead consumers in violation of Okla. Stat. tit. 15, §753(20)

as described in the allegations above.

        826.    As a result, Defendant’s conduct violates several provisions of the Oklahoma CPA,

including but not limited to:

            a. Section 15-753(2): Making a false or misleading representation, knowingly or with

                reason to know, as to the source, sponsorship, approval, or certification of the

                subject of a consumer transaction—here, Defendant’s branding of its toxic baby

                food carried with it the impression that the toxic baby food was a safe, legally

                compliant product which consumers could use without unduly exposing their

                babies to the risk of exposure to toxins;

            b. Section 15-753(5): Making a false representation, knowingly or with reason to

                know, as to the characteristics, ingredients, uses, benefits, alterations, or quantities

                of the subject of a consumer transaction or a false representation as to the

                sponsorship, approval, status, affiliation or connection of a person therewith—as

                above, Defendant’s branding of its toxic baby food carried with it the impression

                that the toxic baby food was a safe, legally compliant product which consumers

                could use without unduly exposing their babies to the risk of exposure to toxins;




                                                 170
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 171 of 217 PageID #: 171




           c. Section 15-753(7): Representing, knowingly or with reason to know, that the

               subject of a consumer transaction is of a particular standard, style or model, if it is

               of another—as one example, Defendant willfully failed to disclose to consumers

               the excessive amounts of toxins in toxic baby food and instead disclosing that the

               toxic baby food met government safety standards, which standards were irrelevant

               to the toxins that are the subject of this action; and

           d. Section 15-753(20): Committing an unfair or deceptive trade practice as defined

               in Okla. Stat. tit. 15, §752—Defendant’s induced consumers to buy toxic baby food

               by, among other acts, making calculated references to irrelevant government safety

               standards to deceive consumers that they should trust Defendant and not have

               concerns about the amounts of heavy metals and other toxins in the baby food,

               which trade practices are deceptive, unfair, immoral, unethical, oppressive,

               unscrupulous, and substantially injurious to consumers.

       827.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

to induce consumers to buy toxic baby food.

       828.    Defendant’s misrepresentations and omissions were likely to mislead an ordinary

consumer. Plaintiffs and the Oklahoma Subclass reasonably understood Defendant’s omissions to

mean that the toxic baby food did not contain toxins at levels that are dangerous to babies’ health.

Plaintiffs and the Oklahoma Subclass also reasonably understood Defendant’s omissions to mean

that the toxic baby food was not of substandard quality.

       829.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Oklahoma




                                                 171
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 172 of 217 PageID #: 172




Subclass would have been aware that the toxic baby food contained excessive amounts of toxins

and was of substandard quality, and Plaintiffs and the Oklahoma Subclass would not have

purchased Defendant’s toxic baby food.

        830.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

        831.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        832.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the

Oklahoma Subclass.

        833.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Oklahoma

Subclass has little alternative but to submit and causes consumers substantial injury.

        834.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        835.    The Oklahoma Subclass has suffered economic injury as a direct and proximate

result of Defendant’s conduct.

        836.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.




                                                  172
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 173 of 217 PageID #: 173




       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages and $10,000 each for their

               reasonable attorneys’ fees and costs; and

           e. Granting such further relief as the Court deems just.

                                       COUNT 47
 Violation of the Oregon Unlawful Trade Practices Act (Ore. Rev. Stat. §§646.605, et seq.),
 on Behalf of Plaintiffs Angela Cox, Corinthea Pangelinan, Karina Pena, and the Oregon
                                         Subclass

       837.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       838.    Plaintiffs Angela Cox, Corinthea Pangelinan, and Karina Pena bring this Count

individually and on behalf of the Oregon Subclass.

       839.    At all relevant times, Plaintiffs, the Oregon Subclass, and Defendant were

“persons” within the meaning of Ore. Rev. Stat. §646.605(4).

       840.    The Oregon Unlawful Trade Practices Act (“Oregon UTPA”) prohibits

unconscionable tactics in connection with selling goods and further prohibits misleading

representations in connection with selling goods. See Ore. Rev. Stat. §§646.607(1) and 646.608.

Such a misleading representation “may be a manifestation of any assertion by words or conduct,

including, but not limited to, a failure to disclose a fact.” See Ore. Rev. Stat. §646.607(2).



                                                  173
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 174 of 217 PageID #: 174




       841.    Defendant unlawfully engaged in unconscionable tactics and made misleading

representations in connection with the sale of toxic baby food as described in the allegations above.

       842.    As a result, Defendant’s conduct violates several provisions of the Oregon UTPA,

including but not limited to:

           a. Section 646.607(1): Employing any unconscionable tactic in connection with

               selling goods—here, Defendant’s branding of its toxic baby food carried with it the

               impression that the toxic baby food was a safe, legally compliant product which

               consumers could use without unduly exposing their babies to the risk of exposure

               to toxins;

           b. Section 646.608(c): Causing likelihood of confusion or misunderstanding as to the

               source, sponsorship, approval, or certification of goods—here, Defendant’s willful

               failure to disclose to consumers the excessive amounts of toxins in toxic baby food

               causes the likelihood of confusion or misunderstanding about the sources and

               certifications of its ingredients in that it causes a likelihood that consumers will

               believe the toxic baby food does not contain excessive amounts of toxins and is

               regarded as safe for babies to eat. This provision does not require proof of actual

               confusion or misunderstanding. Ore. Rev. Stat. §646.608(3); and

           c. Section 646.608(g): that goods or services are of a particular standard, quality, or

               grade, or that goods are of a particular style or model, if they are of another—as

               above, Defendant’s toxic baby food carried with it the impression that it was a safe,

               legally compliant product which consumers could use without unduly exposing

               their babies to health risks from exposure to toxins.




                                                174
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 175 of 217 PageID #: 175




       843.    Defendant’s omissions in violation of the Oregon UTPA were likely to mislead an

ordinary consumer. Plaintiffs and the Oregon Subclass reasonably understood Defendant’s

omissions to mean that the toxic baby food did not contain toxins at levels that are dangerous to

babies’ health. Plaintiffs and the Oregon Subclass also reasonably understood Defendant’s

omissions to mean that the toxic baby food was not of substandard quality.

       844.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Oregon Subclass

would have been aware that the toxic baby food contained excessive amounts of toxins and was of

substandard quality, and Plaintiffs and the Oregon Subclass would not have purchased Defendant’s

toxic baby food.

       845.    Defendant’s omissions alleged herein were material in that a reasonable person

would attach importance to the information and would be induced to act upon the information in

making purchase decisions.

       846.    Plaintiffs and the Oregon Subclass relied to their detriment on Defendant’s

omissions in purchasing toxic baby food.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;




                                                  175
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 176 of 217 PageID #: 176




           d. Awarding Plaintiffs and Class members their actual damages or $200, whichever is

               greater; punitive damages; attorneys’ fees; and costs; and

           e. Granting such further relief as the Court deems just.

                                          COUNT 48
 Violation of the Pennsylvania Unfair Trade Practices and Consumer Protection Law (73
 Pa. Cons. Stat. §§201-1, et seq.), on Behalf of Plaintiffs Jennifer Bainbridge, Sara Kilburn
       Rachel Knudson, Rachael Kruup, Lea Santos, and the Pennsylvania Subclass

       847.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       848.    Plaintiffs Jennifer Bainbridge, Sara Kilburn Rachel Knudson, Rachael Kruup, and

Lea Santos bring this Count individually and on behalf of the Pennsylvania Subclass.

       849.    At all relevant times, members of the Pennsylvania Subclass and Defendant were

“persons” within the meaning of the Pennsylvania Unfair Trade Practices and Consumer

Protection Law (“Pennsylvania UTPCPL”). See 73 Pa. Cons. Stat. §201-2(2).

       850.    Pennsylvania’s UTPCPL prohibits “[u]nfair methods of competition and unfair or

deceptive acts or practices in the conduct of any trade or commerce.”

       851.    Among other things, the Pennsylvania UTPCPL specifically defines the following

acts and representations about the subject matter of the consumer transaction as deceptive acts: (1)

causing likelihood of confusion or misunderstanding as to the source, sponsorship, approval, or

certification of goods; (2) causing likelihood of confusion or misunderstanding as to affiliation,

connection, or associations with, or certification by, another; (3) representing that such subject of

a consumer transaction has sponsorship, approval, performance, characteristics, accessories, uses,

or benefits it does not have which the supplier knows or should reasonably know it does not have;

(4) representing that such subject of a consumer transaction is of a particular standard, quality,

grade, style, or model, if it is not and if the supplier knows or should reasonably know that it is



                                                176
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 177 of 217 PageID #: 177




not; and (5) engaging in any other fraudulent or deceptive conduct which creates a likelihood of

confusion or of misunderstanding.

       852.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts they

intended others to rely upon in connection with trade or commerce in violation of 73 Pa. Cons.

Stat. §201-3 as described in the allegations above.

       853.    As a result, Defendant’s conduct violates several provisions of the Pennsylvania

UTPCPL, including but not limited to:

           a. Section 201-2(4)(i): Causing likelihood of confusion or misunderstanding as to the

               source, sponsorship, approval, or certification of goods—here, Defendant’s willful

               failure to disclose to consumers the excessive amounts of toxins in toxic baby food

               while at the same time asserting that the toxic baby food irrelevant safety standards

               causes the likelihood of confusion or misunderstanding about the sources and

               certifications of its ingredients in that it causes a likelihood that consumers will

               believe the toxic baby food does not contain excessive amounts of toxins as

               approved by the authorities who issue certain safety regulations. This provision

               does not require proof of actual confusion or misunderstanding;

           b. Section 201-2(4)(iii): Causing likelihood of confusion or of misunderstanding as to

               affiliation, connection, or association with, or certification by, another—here,

               Defendant’s willful failure to disclose to consumers the excessive amounts of toxins

               in toxic baby food while at the same time asserting that the toxic baby food

               irrelevant safety standards causes the likelihood of confusion or misunderstanding

               about the sources and certifications of its ingredients in that it causes a likelihood




                                                177
Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 178 of 217 PageID #: 178




          that consumers will believe the toxic baby food does not contain excessive amounts

          of toxins as approved by the authorities who issue certain safety regulations. This

          provision does not require proof of actual confusion or misunderstanding;

       c. Section 201-2(4)(v): Representing that the subject of a consumer transaction has

          sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that

          it do not have—here, Defendant’s branding of its toxic baby food carried with it

          the impression that the toxic baby food was a safe, legally compliant product which

          consumers could use without unduly exposing their babies to the risk of exposure

          to toxins;

       d. Section 201-2(4)(vii): Representing that the subject of a consumer transaction is of

          a particular standard, quality, grade, style, or model, if it is not and if the supplier

          knows or should reasonably know that it is not—as above, Defendant’s toxic baby

          food carried with it the impression that it was a safe, legally compliant product

          which consumers could use without unduly exposing their babies to health risks

          from exposure to toxins; and

       e. Section 201-2(4)(xxi): Engaging in any other fraudulent or deceptive conduct

          which creates a likelihood of confusion or of misunderstanding—Defendant’s

          willful failure to disclose to consumers the excessive amounts of toxins in toxic

          baby food while at the same time asserting that the toxic baby food irrelevant safety

          standards causes the likelihood of confusion or misunderstanding about the sources

          and certifications of its ingredients in that it causes a likelihood that consumers will

          believe the toxic baby food does not contain excessive amounts of toxins as

          approved by the authorities who issue certain safety regulations.




                                           178
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 179 of 217 PageID #: 179




          854.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

to induce consumers to buy toxic baby food.

          855.   Defendant’s misrepresentations and omissions were likely to mislead an ordinary

consumer. Plaintiffs and the Pennsylvania Subclass reasonably understood Defendant’s omissions

to mean that the toxic baby food did not contain toxins at levels that are dangerous to babies’

health.    Plaintiffs and the Pennsylvania Subclass also reasonably understood Defendant’s

omissions to mean that the toxic baby food was not of substandard quality.

          856.   If Defendant had disclosed that its toxic baby food contained toxins at levels that

are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Pennsylvania

Subclass would have been aware that the toxic baby food contained excessive amounts of toxins

and was of substandard quality, and Plaintiffs and the Pennsylvania Subclass would not have

purchased Defendant’s toxic baby food.

          857.   Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

          858.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

          859.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the

Pennsylvania Subclass.




                                                 179
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 180 of 217 PageID #: 180




        860.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Pennsylvania

Subclass has little alternative but to submit and causes consumers substantial injury.

        861.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        862.    The Pennsylvania Subclass has suffered economic injury as a direct and proximate

result of Defendant’s conduct.

        863.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members three times their actual damages but not

                less than $100; reasonable attorneys’ fees; and costs; and

            e. Granting such further relief as the Court deems just.




                                                  180
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 181 of 217 PageID #: 181




                                         COUNT 49
 Violation of the Rhode Island Deceptive Trade Practices Act (R.I. Gen. Laws §§6-13.1, et
seq.), on Behalf of Plaintiffs Karleen Kozaczka, Lori Ann Louis, Jo-Ellen Paterno, and the
                                    Rhode Island Subclass

          864.   Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

          865.   Plaintiffs Karleen Kozaczka, Lori Ann Louis, and Jo-Ellen Paterno bring this Count

individually and on behalf of the Rhode Island Subclass.

          866.   At all relevant times, Plaintiffs, the Rhode Island Subclass, and Defendant were

“persons” within the meaning of R.I. Gen. Laws §6-13.1-1(3).

          867.   The Rhode Island Deceptive Trade Practices Act prohibits unfair methods of

competition and unfair or deceptive acts or practices in the conduct of any trade or commerce. R.I.

Gen. Laws §6-13.1-2.

          868.   Defendant willfully engaged in unfair, deceptive, and/or unlawful practices as

described in the allegations above.

          869.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

to induce consumers to buy toxic baby food.

          870.   Defendant’s misrepresentations and omissions were likely to mislead an ordinary

consumer. Plaintiffs and the Rhode Island Subclass reasonably understood Defendant’s omissions

to mean that the toxic baby food did not contain toxins at levels that are dangerous to babies’

health.    Plaintiffs and the Rhode Island Subclass also reasonably understood Defendant’s

omissions to mean that the toxic baby food was not of substandard quality.

          871.   If Defendant had disclosed that its toxic baby food contained toxins at levels that

are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Rhode Island



                                                 181
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 182 of 217 PageID #: 182




Subclass would have been aware that the toxic baby food contained excessive amounts of toxins

and was of substandard quality, and Plaintiffs and the Rhode Island Subclass would not have

purchased Defendant’s toxic baby food.

        872.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

        873.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        874.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the Rhode

Island Subclass.

        875.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Rhode Island

Subclass has little alternative but to submit and causes consumers substantial injury.

        876.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        877.    The Rhode Island Subclass has suffered economic injury as a direct and proximate

result of Defendant’s conduct.

        878.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.




                                                  182
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 183 of 217 PageID #: 183




       879.    Plaintiffs and the Rhode Island Subclass suffered loss of money as a direct and

proximate result of Defendant’s unfair, deceptive practices.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members their damages or $200, whichever is

               greater; punitive damages; reasonable attorneys’ fees; and costs; and

           e. Granting such further relief as the Court deems just.

                                          COUNT 50
 Violation of the South Carolina Unfair Trade Practices Act (S.C. Code Ann. §§39-5-10, et
seq.), on Behalf of Plaintiffs Elizabeth Austin, Kristian Germain, Amanda Schram, and the
                                    South Carolina Subclass

       880.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       881.    Plaintiffs Elizabeth Austin, Kristian Germain, and Amanda Schram bring this

Count individually and on behalf of the South Carolina Subclass.

       882.    At all relevant times, Plaintiffs, the South Carolina Subclass, and Defendant were

“persons” within the meaning of S.C. Code Ann. §39-5-10(a).

       883.    The South Carolina Unfair Trade Practices Act prohibits unfair methods of

competition and unfair or deceptive acts or practices in the conduct of any trade or commerce. See

S.C. Code Ann. §39-5-20.



                                                  183
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 184 of 217 PageID #: 184




       884.    Defendant willfully engaged in unfair, deceptive, and/or unlawful practices as

described in the allegations above.

       885.    Defendant’s misrepresentations, omissions, and suppression of material

information in the sale of its toxic baby food are acts or practices in the conduct or trade or

commerce.

       886.    Plaintiffs and the South Carolina Subclass suffered loss of money as a direct and

proximate result of Defendant’s unfair, deceptive practices.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members three times their damages; reasonable

               attorneys’ fees; and costs; and

            e. Granting such further relief as the Court deems just.

                                       COUNT 51
  Violation of the South Dakota Deceptive Trade Practices and Consumer Protection Act
  (S.D. Codified Laws §§37-24-1, et seq.), on Behalf of Plaintiffs Rachael Kruup and the
                                 South Dakota Subclass

       887.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       888.    Plaintiffs Rachael Kruup brings this Count individually and on behalf of the South

Dakota Subclass.



                                                  184
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 185 of 217 PageID #: 185




       889.    It is a deceptive act or practice under South Dakota’s Deceptive Trade Practices

and Consumer Protection Act for any person to “knowingly act, use, or employ any deceptive act

or practice, fraud, false pretense, false promises, or misrepresentation or to conceal, suppress, or

omit any material fact in connection with the sale or advertisement of any merchandise, regardless

of whether any person has in fact been misled, deceived, or damaged thereby.” See S.D. Codified

Laws §37-24-6(1).

       890.    At all relevant times, members of the South Dakota Subclass and Defendant were

“persons” within the meaning of the Deceptive Trade Practices and Consumer Protection Act. See

S.D. Codified Laws §37-24-1(8).

       891.    Defendant willfully and knowingly engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts they

intended others to rely upon in connection with the sale or advertisement of merchandise (as

defined by S.D. Codified Laws §37-24-1(7)) in violation of S.D. Codified Laws §37-24-6(1) as

described in the allegations above.

       892.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

       893.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

       894.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching the Defendant at the expense of the

South Dakota Subclass.




                                                185
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 186 of 217 PageID #: 186




        895.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the South Dakota

Subclass has little alternative but to submit and causes consumers substantial injury.

        896.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        897.    The South Dakota Subclass has suffered economic injury as a direct and proximate

result of the Defendant’s conduct.

        898.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, prays for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members damages; and

            e. Granting such further relief as the Court deems just.




                                                  186
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 187 of 217 PageID #: 187




                                        COUNT 52
  Violation of the Tennessee Consumer Protection Act (Tenn. Code Ann. §§47-18-102, et
   seq.), on Behalf of Plaintiffs Megan Ashley, Kelsey Blankenship, Augustina Briones,
     Elizabeth McDowell, Kinder Smith, Casey Tisdale, and the Tennessee Subclass

       899.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       900.    Plaintiffs Megan Ashley, Kelsey Blankenship, Augustina Briones, Elizabeth

McDowell, Kinder Smith, and Casey Tisdale bring this Count individually and on behalf of the

Tennessee Subclass.

       901.    At all relevant times, Plaintiffs, the Tennessee Subclass, and Defendant were

“persons” within the meaning of Tenn. Code Ann. §47-18-103(14).

       902.    The Tennessee Consumer Protection Act (“Tennessee CPA”) prohibits unfair or

deceptive actions or practices affecting the conduct of any trade or commerce.

       903.    Defendants willfully engaged in unfair or deceptive actions or practices affecting

the conduct of trade or commerce as described in the allegations above.

       904.    As a result, Defendant’s conduct violates several provisions of the Tennessee CPA,

including but not limited to:

           a. Section 47-18-104(b)(2): causing likelihood of confusion or misunderstanding as

               to the source, sponsorship, approval or certification of goods or services—here,

               Defendant’s willful failure to disclose to consumers the excessive amounts of toxins

               in toxic baby food causes the likelihood of confusion or misunderstanding about

               the sources and certifications of its ingredients in that it causes a likelihood that

               consumers will believe the toxic baby food does not contain excessive amounts of

               toxins and is regarded as safe for babies to eat;




                                                187
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 188 of 217 PageID #: 188




           b. Section 47-18-104(b)(5): Representing that goods or services have sponsorship,

              approval, characteristics, ingredients, uses, benefits, or quantities that they do not

              have—Defendant’s branding of its toxic baby food carried with it the impression

              that the toxic baby food was a safe, legally compliant product which consumers

              could use without unduly exposing their babies to the risk of exposure to toxins;

              and

           c. Section 47-18-104(b)(7): Representing that goods or services are of a particular

              standard, quality, or grade, or that goods are of a particular style or model, if they

              are of another—as above, Defendant’s toxic baby food carried with it the

              impression that it was a safe, legally compliant product which consumers could use

              without unduly exposing their babies to health risks from exposure to toxins.

       905.   Defendant’s omissions in violation of the Tennessee CPA were likely to mislead

an ordinary consumer. Plaintiffs and the Tennessee Subclass reasonably understood Defendant’s

omissions to mean that the toxic baby food did not contain toxins at levels that are dangerous to

babies’ health. Plaintiffs and the Tennessee Subclass also reasonably understood Defendant’s

omissions to mean that the toxic baby food was not of substandard quality.

       906.   If Defendant had disclosed that its toxic baby food contained toxins at levels that

are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Tennessee

Subclass would have been aware that the toxic baby food contained excessive amounts of toxins

and was of substandard quality, and Plaintiffs and the Tennessee Subclass would not have

purchased Defendant’s toxic baby food.




                                               188
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 189 of 217 PageID #: 189




       907.    Defendant’s omissions alleged herein were material in that a reasonable person

would attach importance to the information and would be induced to act upon the information in

making purchase decisions.

       908.    Plaintiffs and the Tennessee Subclass relied to their detriment on Defendant’s

omissions in purchasing toxic baby food.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members three times their damages; reasonable

               attorneys’ fees; costs; and

           e. Granting such further relief as the Court deems just.

                                      COUNT 53
Violation of the Texas Deceptive Trade Practices-Consumer Protection Act (Tex. Bus. &
  Com. Code Ann. §§17.41, et seq.), on Behalf of Plaintiffs Augustina Briones, Amanda
Hobbs-Rogers, Rachel Knudson, Bridget Salopek, Shiloh Thomas, and the Texas Subclass

       909.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       910.    Plaintiffs Augustina Briones, Amanda Hobbs-Rogers, Rachel Knudson, Bridget

Salopek, and Shiloh Thomas bring this Count individually and on behalf of the Texas Subclass.




                                                  189
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 190 of 217 PageID #: 190




        911.    At all relevant times, members of the Texas Subclass and Defendant were “persons”

within the meaning of the Texas Deceptive Trade Practices-Consumer Protection Act (“Texas

DTPCPA”). See Tex. Bus. & Com. Code Ann. §17.45(3).

        912.    Texas’ DTPCPA prohibits any “[f]alse, misleading, or deceptive acts or practices

in the conduct of any trade or commerce” or any “act or practice which, to a consumer’s detriment,

takes advantage of the lack of knowledge, ability, experience, or capacity of the consumer to a

grossly unfair degree.”

        913.    Among other things, the Texas DTPCPA prohibits: (1) causing likelihood of

confusion or misunderstanding as to the source, sponsorship, approval, or certification of goods;

(2) causing likelihood of confusion or misunderstanding as to affiliation, connection, or

associations with, or certification by, another; (3) representing such subject of a consumer

transaction has sponsorship, approval, performance, characteristics, accessories, uses, or benefits

it does not have which the supplier knows or should reasonably know it does not have; and (4)

representing that such subject of a consumer transaction is of a particular standard, quality, grade,

style, or model, if it is not.

        914.    Defendant willfully and purposefully engaged in deceptive, unconscionable, and

unfair acts and practices, misrepresentation, and the concealment, suppression, and omission of

material facts they intended others to rely upon in connection with trade or commerce in violation

of Tex. Bus. & Com. Code Ann. §§17.50(a)(1)(B) and (3) as described in the allegations above.

        915.    As a result, Defendant’s conduct violates several provisions of the Texas UDTPA,

including but not limited to:

            a. Section 17.46(b)(2): Causing likelihood of confusion or misunderstanding as to the

                source, sponsorship, approval, or certification of goods—here, Defendant’s willful




                                                190
Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 191 of 217 PageID #: 191




          failure to disclose to consumers the excessive amounts of toxins in toxic baby food

          while at the same time asserting that the toxic baby food irrelevant safety standards

          causes the likelihood of confusion or misunderstanding about the sources and

          certifications of its ingredients in that it causes a likelihood that consumers will

          believe the toxic baby food does not contain excessive amounts of toxins as

          approved by the authorities who issue certain safety regulations. This provision

          does not require proof of actual confusion or misunderstanding;

       b. Section 17.46(b)(3): Causing likelihood of confusion or of misunderstanding as to

          affiliation, connection, or association with, or certification by, another—here,

          Defendant’s willful failure to disclose to consumers the excessive amounts of toxins

          in toxic baby food while at the same time asserting that the toxic baby food

          irrelevant safety standards causes the likelihood of confusion or misunderstanding

          about the sources and certifications of its ingredients in that it causes a likelihood

          that consumers will believe the toxic baby food does not contain excessive amounts

          of toxins as approved by the authorities who issue certain safety regulations. This

          provision does not require proof of actual confusion or misunderstanding;

       c. Section 17.46(b)(5): Representing that the subject of a consumer transaction has

          sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that

          it do not have—here, Defendant’s branding of its toxic baby food carried with it

          the impression that the toxic baby food was a safe, legally compliant product which

          consumers could use without unduly exposing their babies to the risk of exposure

          to toxins; and




                                           191
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 192 of 217 PageID #: 192




           d. Section 17.46(b)(7): Representing that the subject of a consumer transaction is of

               a particular standard, quality, grade, style, or model, if it is not—as above,

               Defendant’s toxic baby food carried with it the impression that it was a safe, legally

               compliant product which consumers could use without unduly exposing their

               babies to health risks from exposure to toxins.

       916.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

to induce consumers to buy toxic baby food.

       917.    Defendant’s misrepresentations and omissions were likely to mislead an ordinary

consumer. Plaintiffs and the Texas Subclass reasonably understood Defendant’s omissions to

mean that the toxic baby food did not contain toxins at levels that are dangerous to babies’ health.

Plaintiffs and the Texas Subclass also reasonably understood Defendant’s omissions to mean that

the toxic baby food was not of substandard quality.

       918.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Texas Subclass

would have been aware that the toxic baby food contained excessive amounts of toxins and was of

substandard quality, and Plaintiffs and the Texas Subclass would not have purchased Defendant’s

toxic baby food.

       919.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       920.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.




                                                192
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 193 of 217 PageID #: 193




        921.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriching Defendant at the expense of the Texas

Subclass.

        922.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Texas

Subclass has little alternative but to submit and causes consumers substantial injury.

        923.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        924.    The Texas Subclass has suffered economic injury as a direct and proximate result

of Defendant’s conduct.

        925.    Plaintiffs have complied with the statute’s pre-suit notice requirement. Plaintiffs

provided Defendant pre-suit notice pursuant to Tex. Bus. & Com. Code Ann. §17.505 by sending

a certified letter containing the basis of Plaintiffs’ claims on March 12, 2021. Said notice was

received by Defendant on March 24, 2021.

        926.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:




                                                  193
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 194 of 217 PageID #: 194




           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members three times their damages; reasonable and

               necessary attorneys’ fees; costs; and

           e. Granting such further relief as the Court deems just.

                                        COUNT 54
Violation of the Utah Consumer Sales Practices Act (Utah Code Ann. §§13-11-1, et seq.), on
  Behalf of Plaintiffs Courtney Barron, Austin Gunderson, Kali McGlinch, and the Utah
                                         Subclass

       927.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       928.    Plaintiffs Courtney Barron, Austin Gunderson, and Kali McGlinch bring this Count

individually and on behalf of the Utah Subclass.

       929.    At all relevant times, members of the Utah Subclass and Defendant were “persons”

within the meaning of Utah Code Ann. §13-11-1(5).

       930.    At all relevant times, Defendant were “suppliers” within the meaning of Utah Code

Ann. §13-11-1(6).

       931.    Utah’s Consumer Sales Practices Act (“Utah CSPA”) prohibits any “deceptive act

or practice by a supplier in connection with a consumer transaction” or any “unconscionable act

or practice by a supplier in connection with a consumer transaction.”

       932.    Among other things, the Utah CSPA prohibits: (1) representing such subject of a

consumer transaction has sponsorship, approval, performance, characteristics, accessories, uses,



                                                194
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 195 of 217 PageID #: 195




or benefits it does not have which the supplier knows or should reasonably know it does not have;

and (2) representing that such subject of a consumer transaction is of a particular standard, quality,

grade, style, or model, if it is not.

        933.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts they

intended others to rely upon in connection consumer transactions (as defined in Utah Code Ann.

§13-11-1(2)) in violation Utah Code Ann. §§13-11-4(1) and 13-11-5(1) as described in the

allegations above.

        934.    As a result, Defendant’s conduct violates several provisions of the Utah CSPA,

including but not limited to:

            a. Section 13-11-4(2)(a): Representing that the subject of a consumer transaction has

                sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that

                it do not have—here, Defendant’s branding of its toxic baby food carried with it

                the impression that the toxic baby food was a safe, legally compliant product which

                consumers could use without unduly exposing their babies to the risk of exposure

                to toxins; and

            b. 13-11-4(2)(b): Representing that the subject of a consumer transaction is of a

                particular standard, quality, grade, style, or model, if it is not—as above,

                Defendant’s toxic baby food carried with it the impression that it was a safe, legally

                compliant product which consumers could use without unduly exposing their

                babies to health risks from exposure to toxins.




                                                 195
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 196 of 217 PageID #: 196




       935.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

to induce consumers to buy toxic baby food.

       936.    Defendant’s misrepresentations and omissions were likely to mislead an ordinary

consumer. Plaintiffs and the Utah Subclass reasonably understood Defendant’s omissions to mean

that the toxic baby food did not contain toxins at levels that are dangerous to babies’ health.

Plaintiffs and the Utah Subclass also reasonably understood Defendant’s omissions to mean that

the toxic baby food was not of substandard quality.

       937.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Utah Subclass

would have been aware that the toxic baby food contained excessive amounts of toxins and was of

substandard quality, and Plaintiffs and the Utah Subclass would not have purchased Defendant’s

toxic baby food.

       938.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

       939.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

       940.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriches Defendant at the expense of the Utah

Subclass.




                                               196
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 197 of 217 PageID #: 197




        941.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Utah

Subclass has little alternative but to submit and causes consumers substantial injury.

        942.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        943.    The Utah Subclass has suffered economic injury as a direct and proximate result of

Defendant’s conduct

        944.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members their damages or $2,000, whichever is

                greater; reasonable attorneys’ fees; costs; and

            e. Granting such further relief as the Court deems just.




                                                  197
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 198 of 217 PageID #: 198




                                        COUNT 55
  Violation of the Utah Truth in Advertising Act (Utah Code Ann. §§13-11a-1, et seq.), on
  Behalf of Plaintiffs Courtney Barron, Austin Gunderson, Kali McGlinch, and the Utah
                                         Subclass

        945.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

        946.    Plaintiffs Courtney Barron, Austin Gunderson and Kali McGlinch bring this Count

individually and on behalf of the Utah Subclass.

        947.    At all relevant times, members of the Utah Subclass and Defendant were “persons”

within the meaning of Utah Code Ann. §13-11a-2(7).

        948.    Utah’s Truth in Advertising Act (“Utah TIAA”) prohibits any “deceptive,

misleading, and false advertising practices and forms in Utah.” See Utah Code Ann. §13-11a-1.

        949.    Among other things, Utah TIAA forbids: (1) causing likelihood of confusion or

misunderstanding as to the source, sponsorship, approval, or certification of goods; (2) causing

likelihood of confusion or misunderstanding as to affiliation, connection, or associations with, or

certification by, another; (3) representing such subject of a consumer transaction has sponsorship,

approval, performance, characteristics, accessories, uses, or benefits it does not have which the

supplier knows or should reasonably know it does not have; and (4) representing that such subject

of a consumer transaction is of a particular standard, quality, grade, style, or model, if it is not.

        950.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts as

alleged above when advertising their toxic baby food in Utah.

        951.    As a result, Defendant’s conduct violates several provisions of the Utah TIAA,

including but not limited to:




                                                  198
Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 199 of 217 PageID #: 199




       a. Section 13-11a-3(b): Causing likelihood of confusion or misunderstanding as to

          the source, sponsorship, approval, or certification of goods—here, Defendant’s

          willful failure to disclose to consumers the excessive amounts of toxins in toxic

          baby food while at the same time asserting that the toxic baby food irrelevant safety

          standards causes the likelihood of confusion or misunderstanding about the sources

          and certifications of its ingredients in that it causes a likelihood that consumers will

          believe the toxic baby food does not contain excessive amounts of toxins as

          approved by the authorities who issue certain safety regulations. This provision

          does not require proof of actual confusion or misunderstanding, Utah Code Ann.

          §13-11a-3(6);

       b. Section 13-11a-3(c): Causing likelihood of confusion or of misunderstanding as to

          affiliation, connection, or association with, or certification by, another—here,

          Defendant’s willful failure to disclose to consumers the excessive amounts of toxins

          in toxic baby food while at the same time asserting that the toxic baby food

          irrelevant safety standards causes the likelihood of confusion or misunderstanding

          about the sources and certifications of its ingredients in that it causes a likelihood

          that consumers will believe the toxic baby food does not contain excessive amounts

          of toxins as approved by the authorities who issue certain safety regulations. This

          provision does not require proof of actual confusion or misunderstanding, Utah

          Code Ann. §13-11a-3(6);

       c. Section 13-11a-3(e): Representing that the subject of a consumer transaction has

          sponsorship, approval, characteristics, ingredients, uses, benefits, or quantities that

          it do not have—here, Defendant’s branding of its toxic baby food carried with it




                                           199
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 200 of 217 PageID #: 200




              the impression that the toxic baby food was a safe, legally compliant product which

              consumers could use without unduly exposing their babies to the risk of exposure

              to toxins; and

           d. Section 13-11a-3(g): Representing that the subject of a consumer transaction is of

              a particular standard, quality, grade, style, or model, if it is not—as above,

              Defendant’s toxic baby food carried with it the impression that it was a safe, legally

              compliant product which consumers could use without unduly exposing their

              babies to health risks from exposure to toxins.

       952.   Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above are deceptive, misleading, and false advertising practices and forms in Utah that

Defendant intended to induce consumers to buy toxic baby food.

       953.   Defendant’s misrepresentations and omissions were likely to mislead an ordinary

consumer. Plaintiffs and the Utah Subclass reasonably understood Defendant’s omissions to mean

that the toxic baby food did not contain toxins at levels that are dangerous to babies’ health.

Plaintiffs and the Utah Subclass also reasonably understood Defendant’s omissions to mean that

the toxic baby food was not of substandard quality.

       954.   If Defendant had disclosed that its toxic baby food contained toxins at levels that

are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Utah Subclass

would have been aware that the toxic baby food contained excessive amounts of toxins and was of

substandard quality, and Plaintiffs and the Utah Subclass would not have purchased Defendant’s

toxic baby food.




                                               200
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 201 of 217 PageID #: 201




        955.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

        956.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        957.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriches Defendant at the expense of the Utah

Subclass.

        958.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Utah

Subclass has little alternative but to submit and causes consumers substantial injury.

        959.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        960.    The Utah Subclass has suffered economic injury as a direct and proximate result of

Defendant’s conduct.

        961.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:




                                                  201
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 202 of 217 PageID #: 202




           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members their damages or $2,000, whichever is

               greater; reasonable attorneys’ fees; costs; and

           e. Granting such further relief as the Court deems just.

                                        COUNT 56
Violation of the Vermont Consumer Protection Act (Vt. Stat. Ann. tit. 9, §§2451, et seq.), on
 Behalf of Plaintiffs Traci Marie Lussier, Lyrik Merlin, Rachel Stratton, and the Vermont
                                          Subclass

       962.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       963.    Plaintiffs Traci Marie Lussier, Lyrik Merlin, and Rachel Stratton bring this Count

individually and on behalf of the Vermont Subclass.

       964.    Vermont’s Consumer Protection Act prohibits any “[u]nfair methods of

competition in commerce and unfair or deceptive acts or practices in commerce.”

       965.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts in

connection with trade or commerce leading to damages and/or injury in violation of Vt. Stat. Ann.

tit. 9, §2453(a) as described in the allegations above.

       966.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

to induce consumers to buy toxic baby food.



                                                202
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 203 of 217 PageID #: 203




        967.    Defendant’s misrepresentations and omissions were likely to mislead an ordinary

consumer. Plaintiffs and the Vermont Subclass reasonably understood Defendant’s omissions to

mean that the toxic baby food did not contain toxins at levels that are dangerous to babies’ health.

Plaintiffs and the Vermont Subclass also reasonably understood Defendant’s omissions to mean

that the toxic baby food was not of substandard quality.

        968.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Vermont

Subclass would have been aware that the toxic baby food contained excessive amounts of toxins

and was of substandard quality, and Plaintiffs and the Vermont Subclass would not have purchased

Defendant’s toxic baby food.

        969.    Plaintiffs and Class members were deceived by Defendant’s deceptive and unfair

acts and practices in that had they known the truth they would not have purchased Defendant’s

products or would have paid less for those products.

        970.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        971.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it inequitably enriches Defendant at the expense of the Vermont

Subclass.

        972.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Vermont

Subclass has little alternative but to submit and causes consumers substantial injury.

        973.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children




                                                  203
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 204 of 217 PageID #: 204




from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

       974.    The Vermont Subclass has suffered economic injury as a direct and proximate

result of Defendant’s conduct.

       975.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members their damages; exemplary damages of three

               times their damages; reasonable attorneys’ fees; and costs; and

           e. Granting such further relief as the Court deems just.

                                         COUNT 57
 Violation of the Virginia Consumer Protection Act (Va. Code Ann. §§59.1-196, et seq.), on
  Behalf of Plaintiffs Elizabeth Austin, Ashley Baxter, Katrina Thomas, and the Virginia
                                          Subclass

       976.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       977.    Plaintiffs Elizabeth Austin, Ashley Baxter, and Katrina Thomas bring this Count

individually and on behalf of the Virginia Subclass.



                                                  204
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 205 of 217 PageID #: 205




       978.    At all relevant times, Plaintiffs, the Virginia Subclass, and Defendant were

“persons” within the meaning of Va. Code Ann. §59.1-198.

       979.    The Virginia Consumer Protection Act (“Virginia CPA”) prohibits fraudulent acts

or practices committed by a supplier in connection with a consumer transaction.

       980.    Among other things, the Virginia CPA prohibits: (1) misrepresenting that goods or

services have certain quantities, characteristics, ingredients, uses, or benefits; (2) misrepresenting

that good or services are of a particular standard, quality, grade, style, or model; and (3) using any

other deception, fraud, false pretense, false promise, or misrepresentation in connection with a

consumer transaction. See Va. Code Ann. §59.1-200.

       981.    Defendant willfully engaged in fraudulent acts or practices in connection with

consumer transactions as described by the allegations above.

       982.    As a result, Defendant’s conduct violates several provisions of the Virginia CPA,

including but not limited to:

           a. Section 59.1-200(A)(5):       Misrepresenting that goods or services have certain

               quantities, characteristics, ingredients, uses, or benefits—here, Defendant’s

               branding of its toxic baby food carried with it the impression that the toxic baby

               food was a safe, legally compliant product which consumers could use without

               unduly exposing their babies to the risk of exposure to toxins;

           b. Section 59.1-200(A)(6): Misrepresenting that good or services are of a particular

               standard, quality, grade, style, or model—as above, Defendant’s toxic baby food

               carried with it the impression that it was a safe, legally compliant product which

               consumers could use without unduly exposing their babies to health risks from

               exposure to toxins; and




                                                 205
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 206 of 217 PageID #: 206




           c. Section 59.1-200(A)(14): Using any other deception, fraud, false pretense, false

               promise, or misrepresentation in connection with a consumer transaction—

               Defendant’s induced consumers to buy toxic baby food by, among other acts,

               making calculated references to irrelevant government safety standards to deceive

               consumers that they should trust Defendant and not have concerns about the

               amounts of heavy metals and other toxins in the baby food, which trade practices

               are deceptive, unfair, immoral, unethical, oppressive, unscrupulous, and

               substantially injurious to consumers.

       983.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce that Defendant intended

to induce consumers to buy toxic baby food.

       984.    Defendant’s omissions in violation of the Virginia CPA were likely to mislead an

ordinary consumer. Plaintiffs and the Virginia Subclass reasonably understood Defendant’s

omissions to mean that the toxic baby food did not contain toxins at levels that are dangerous to

babies’ health. Plaintiffs and the Virginia Subclass also reasonably understood Defendant’s

omissions to mean that the toxic baby food was not of substandard quality.

       985.    If Defendant had disclosed that its toxic baby food contained toxins at levels that

are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Virginia Subclass

would have been aware that the toxic baby food contained excessive amounts of toxins and was of

substandard quality, and Plaintiffs and the Virginia Subclass would not have purchased

Defendant’s toxic baby food.




                                                206
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 207 of 217 PageID #: 207




       986.    Defendant’s omissions alleged herein were material in that a reasonable person

would attach importance to the information and would be induced to act upon the information in

making purchase decisions.

       987.    Plaintiffs and the Virginia Subclass relied to their detriment on Defendant’s

omissions in purchasing toxic baby food.

       988.    As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members three times their damages or $1,000,

               whichever is greater; reasonable attorneys’ fees; and costs; and

           e. Granting such further relief as the Court deems just.

                                         COUNT 58
 Violation of the Washington Consumer Protection Act (Wash. Rev. Code §§19.86.010, et
  seq.), on Behalf of Plaintiffs Courtney Barron, Anna Chase, Chelzy Desvigne, Amanda
 Hobbs-Rogers, Corinthea Pangelinan, Sonja Renee Twiggs, and the Washington Subclass

       989.    Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.




                                                  207
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 208 of 217 PageID #: 208




       990.    Plaintiffs Courtney Barron, Anna Chase, Chelzy Desvigne, Amanda Hobbs-

Rogers, Corinthea Pangelinan, and Sonja Renee Twiggs bring this Count individually and on

behalf of the Washington Subclass.

       991.    Washington’s Consumer Protection Act (“Washington CPA”) prohibits any

“[u]nfair methods of competition and unfair or deceptive acts or practices in the conduct of any

trade or commerce.”

       992.    At all relevant times, members of the Washington Subclass and Defendant were

“persons” within the meaning of the Washington CPA. See Wash. Rev. Code §19.86.010(1).

       993.    Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts in

connection with trade or commerce in violation of Wash. Rev. Code §19.86.020 as described in

the allegations above.

       994.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

       995.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest in that Defendant’s acts: (1) violated the specific

legislative declaration of public interest impact described by Wash. Rev. Code §19.86.920; (2)

injured other persons as alleged above; (3) had the capacity to injure other persons; and (4)

continues to have the capacity to injure other persons.

       996.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriches Defendant at the expense of the

Washington Subclass.




                                               208
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 209 of 217 PageID #: 209




        997.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Washington

Subclass has little alternative but to submit and causes consumers substantial injury.

        998.    Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        999.    The Washington Subclass has suffered economic injury as a direct and proximate

result of Defendant’s conduct.

        1000. As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

        WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

            a. Finding that this action satisfies the prerequisites for maintenance as a class action

                set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

                Classes defined herein;

            b. Designating Plaintiffs as Class representative and counsel as Class counsel;

            c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

            d. Awarding Plaintiffs and Class members three times their damages; reasonable

                attorneys’ fees; and costs; and

            e. Granting such further relief as the Court deems just.




                                                  209
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 210 of 217 PageID #: 210




                                           COUNT 59
  Violation of the West Virginia Consumer Protection Act, (W. Va. Code §§46A-6-101, et
        seq.), on Behalf of Plaintiffs Olivia Johnson and the West Virginia Subclass

        1001. Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

        1002. Plaintiffs Olivia Johnson bring this Count individually and on behalf of the West

Virginia Subclass.

        1003. West Virginia’s Consumer Protection Act prohibits any “[u]nfair methods of

competition and unfair or deceptive acts or practices in the conduct of any trade or commerce.”

        1004. Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts they

intended others to rely upon in connection with trade or commerce in violation of W.Va. Code

§46A-6-104 as described in the allegations above.

        1005. Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

        1006. Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        1007. Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriches Defendant at the expense of the West

Virginia Subclass.

        1008. Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the West Virginia

Subclass has little alternative but to submit and causes consumers substantial injury.

        1009. Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children


                                                  210
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 211 of 217 PageID #: 211




from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

       1010. The West Virginia Subclass has suffered economic injury as a direct and proximate

result of Defendant’s conduct.

       1011. As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

       1012. Plaintiffs provided notice to Defendant pursuant to W.Va. Code §46-6-106(b) by

sending a certified letter containing the basis of Plaintiffs’ claims on April 13, 2021. Said notice

was received by Defendant on or about April 19, 2021.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members their damages or $200, whichever is

               greater; and

           e. Granting such further relief as the Court deems just.

                                       COUNT 60
 Violation of the Wisconsin Deceptive Trade Practices Act (Wis. Stat. §§100.18, et seq.), on
 Behalf of Plaintiffs Samantha Edwards, Amanda Hobbs-Rogers, Sarah Knaapen, and the
                                   Wisconsin Subclass




                                                  211
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 212 of 217 PageID #: 212




       1013. Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       1014. Plaintiffs Samantha Edwards, Amanda Hobbs-Rogers, and Sarah Knaapen bring

this Count individually and on behalf of the Wisconsin Subclass.

       1015. At all relevant times, Plaintiffs, the Wisconsin Subclass, and Defendant were

“persons” within the meaning of Wisconsin Statutes. See Wis. Stat. §990.01.

       1016. Wis. Stat. §100.18 prohibits the use of fraudulent representations by a person with

the intent to sell, distribute, or increase the consumption of merchandise or anything offered by

such person, directly or indirectly, to the public—the prohibition includes but is not limited to any

advertisement, statement, representation of any kind to the public relating to the purchase, sale, or

use of the merchandise which advertisement, statement, or representation is untrue, deceptive, or

misleading.

       1017. Wis. Stat. §100.183 specifically prohibits untrue, deceptive, or misleading practices

with respect to the sale of food:

       No person, firm, corporation or association shall, with intent to sell, or increase the
       consumption thereof, or create an interest therein, make, publish, disseminate,
       circulate, or place before the public in this state, or cause, directly or indirectly to
       be made, published, disseminated, or placed before the public in this state, in a
       newspaper or other publication, or in the form of a book notice, handbill, poster,
       bill, circular or pamphlet, or in any other manner, an advertisement of any sort
       regarding articles of food, which advertisement contains any assertion,
       representation or statement which is untrue, deceptive or misleading.

       1018. Defendant willfully engaged in fraudulent, untrue, deceptive, and/or misleading

acts as described in the allegations above.

       1019. As a result, Defendant’s conduct violates Wis. Stat. §§100.18 and 100.183—

Defendant’s branding of its toxic baby food carried with it the impression that the toxic baby food




                                                212
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 213 of 217 PageID #: 213




was a safe, legally compliant product which consumers could use without unduly exposing their

babies to the risk of exposure to toxins.

       1020. Defendant’s omissions in violation of Wis. Stat. §§100.18 and 100.183 were likely

to mislead an ordinary consumer. Plaintiffs and the Wisconsin Subclass reasonably understood

Defendant’s omissions to mean that the toxic baby food did not contain toxins at levels that are

dangerous to babies’ health. Plaintiffs and the Wisconsin Subclass also reasonably understood

Defendant’s omissions to mean that the toxic baby food was not of substandard quality.

       1021. If Defendant had disclosed that its toxic baby food contained toxins at levels that

are dangerous to babies’ health and was of substandard quality, Plaintiffs and the Wisconsin

Subclass would have been aware that the toxic baby food contained excessive amounts of toxins

and was of substandard quality, and Plaintiffs and the Wisconsin Subclass would not have

purchased Defendant’s toxic baby food.

       1022. Defendant’s omissions alleged herein were material in that a reasonable person

would attach importance to the information and would be induced to act upon the information in

making purchase decisions.

       1023. Plaintiffs and the Wisconsin Subclass relied to their detriment on Defendant’s

omissions in purchasing toxic baby food.

       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;




                                                  213
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 214 of 217 PageID #: 214




           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members two times their damages; reasonable

               attorneys’ fees; costs; and

           e. Granting such further relief as the Court deems just.

                                     COUNT 61
Violation of the Wyoming Consumer Protection Act (Wyo. Stat. Ann. §§40-12-101, et seq.),
        on Behalf of Kassandra Romero, Maggie Rouse, and the Wyoming Subclass

       1024. Plaintiffs incorporate by reference and reallege each and every allegation contained

above, as though fully set forth herein.

       1025. Plaintiffs Kassandra Romero and Maggie Rouse bring this Count individually and

on behalf of the Wyoming Subclass.

       1026. At all relevant times, members of the Wyoming Subclass and Defendant were

“persons” within the meaning of Wyoming’s Consumer Protection Act (“Wyoming CPA”). See

Wyo. Stat. Ann. §40-12-102(a)(i).

       1027. Wyoming’s CPA prohibits any “unfair or deceptive acts or practices.”

       1028. Among other things, Wyoming’s CPA forbids: (1) representing that merchandise

has a source, origin, sponsorship, approval, accessories or uses it does not have; (2) representing

that merchandise is of a particular standard, grade, style or model, if it is not; and (3) engaging in

unfair or deceptive acts or practices.

       1029. Defendant willfully and purposefully engaged in deceptive and unfair acts and

practices, misrepresentation, and the concealment, suppression, and omission of material facts they

intended others to rely upon in connection with the sale or advertisement of merchandise (as

defined by Wyo. Stat. Ann. §40-12-102(a)(vi)) in violation of Wyo. Stat. Ann. §40-12-105(a)(xv)

as described in the allegations above.




                                                 214
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 215 of 217 PageID #: 215




        1030. Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is an act or practice in the conduct of trade or commerce.

        1031. Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above impacts the public interest.

        1032. Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it is inequitably enriches Defendant at the expense of the

Wyoming Subclass.

        1033. Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair because it offends public policy, and is so oppressive that the Wyoming

Subclass has little alternative but to submit and causes consumers substantial injury.

        1034. Defendant’s misrepresentations and omissions in the sale of its toxic baby food

detailed above is unfair in that it violates the well-established public policies of protecting children

from avoidable dangers and that the manufacturer of food is responsible for ensuring that it is fit

for human consumption.

        1035. The Wyoming Subclass has suffered economic injury as a direct and proximate

result of Defendant’s conduct.

        1036. As a direct and proximate result of the foregoing acts and practices, Defendant has

received, or will receive, income, profits, and other benefits which they would not have received

if they had not engaged in the violations described in this Complaint.

        1037. Plaintiffs provided notice to Defendant pursuant to Wyo. Stat. Ann. §40-12-109 by

sending a certified letter containing the basis of Plaintiffs’ claims on April 13, 2021. Said notice

was received by Defendant on or about April 19, 2021.




                                                  215
  Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 216 of 217 PageID #: 216




       WHEREFORE, Plaintiffs, individually and on behalf of the Class and/or Classes of persons

described herein, pray for an Order as follows:

           a. Finding that this action satisfies the prerequisites for maintenance as a class action

               set forth in Fed. R. Civ. P. 23(a), (b)(2) and (b)(3), and certifying the Class and/or

               Classes defined herein;

           b. Designating Plaintiffs as Class representative and counsel as Class counsel;

           c. Entering judgment in favor of Plaintiffs and the Class and against Defendant;

           d. Awarding Plaintiffs and Class members damages; reasonable attorneys’ fees; and

               costs; and

           e. Granting such further relief as the Court deems just.

                                         JURY DEMAND

       Plaintiffs hereby demand a trial by jury on all issues so triable.

Dated: July 12, 2021                                    Respectfully submitted,

                                                        By: /s/ Joseph P. Guglielmo
                                                        Joseph P. Guglielmo
                                                        Erin Green Comite
                                                        SCOTT+SCOTT ATTORNEYS AT
                                                        LAW LLP
                                                        The Helmsley Building
                                                        230 Park Avenue, 17th Floor
                                                        New York, NY 10169
                                                        Tel.: (212) 223-4478
                                                        Fax: (212) 233-6334
                                                        jguglielmo@scott-scott.com
                                                        ecomite@scott-scott.com

                                                        Aaron M. Zigler
                                                        ZIGLER LAW GROUP, LLC
                                                        308 S. Jefferson Street | Suite 333
                                                        Chicago, IL 60661
                                                        Tel: 312-673-8427
                                                        aaron@ziglerlawgroup.com




                                                  216
Case 2:21-cv-03915 Document 1 Filed 07/12/21 Page 217 of 217 PageID #: 217




                                         Troy E. Walton*
                                         Steve Telken*
                                         WALTON TELKEN, LLC
                                         241 N. Main Street
                                         Edwardsville, IL 62025
                                         Tel: (618) 307-9880
                                         twalton@waltontelken.com
                                         stelken@waltonteklen.com

                                         *Pro Hac Vice admission to be sought

                                         Counsel for Plaintiffs and the Putative Class




                                   217
